NO. 04-15-00021-CV


           IN THE TEXAS COURT OF APPEALS
              FOURTH COURT OF APPEALS
                AT SAN ANTONIO, TEXAS


BOARD OF ADJUSTMENT FOR THE CITY OF SAN ANTONIO

                                               APPELLANT

                           VS.

             MICHAEL AND THERESA HAYES

                                               APPELLEES


Appealed from the County Court At Law No. 10, Bexar County,
         Texas. Hon. David J. Rodriguez, Presiding


            APPENDIX OF APPELLANT
BOARD OF ADJUSTMENT FOR THE CITY OF SAN ANTONIO

                          ALBERT LÓPEZ
                          State Bar No. 12562350
                          LAW OFFICES OF ALBERT LÓPEZ
                          14310 Northbrook Drive, Suite 200
                          San Antonio, Texas 78232
                          (210) 404-1983 (Telephone)
                          (210) 404-1990 (Telecopier)
                          ATTORNEYS FOR APPELLANT
                          BOARD OF ADJUSTMENT FOR
                          THE CITY OF SAN ANTONIO
                            APPENDIX

Tab A.   County Court’s Judgment.

Tab B.   San Antonio Code of Ordinances
         Chapter 10.

Tab C.   San Antonio Unified Development Code

Tab D.   International Residential Code

Tab E.   Chapter 211, Local Government Code
TAB A
      f
                                  CAUSE NO. 2014CV00284


MICHAEL AND THERESA HAYES                   §               IN THE COUNTY COURT         ,....,      0
                                                                                                    c•


v.
     Petitioner,                            §
                                            §
                                            §
                                                                                         - ~~t
                                                                                        c:::::t


                                                                                         ~
                                                                                         (""')
                                                                                                    c:                          .,



                                                                                                                                       ..
                                            §              COUNTY COURT No. 3             N                .      ·~··



                                            §                                             N
                                                                                                        .... ~ ... -;::,            ....
                                                                                           -c
                                                                                                                   ''

BOARD OF ADJUSTMENT OF                      §                                                           --~...,
                                                                                                                    _,...   "-...   ~~ .
                                                                                            :X          • . • 1 ::..__


CITY OF SAN ANTONIO
      Respondent.
                                            §
                                            §              BEXAR COUNTY, TEXAS
                                                                                            -..
                                                                                             U'1
                                                                                                         ··:.-.:-.::··'"1
                                                                                                         ~~~ ~:~~~~-,\
                                                                                              s:-          (}




                                     FINAL JUDGMENT


       On this 26th day of November, 2014, came on to be considered the above-styled and

numbered cause in which the City of San Antonio Board of Adjustment (Respondent) and

Michael and Theresa Hayes (Petitioners) appeared by and through their respective legal counsel

and the Court considered the Petitioner's request for review of the action by the Board of

Adjustment of the City of San Antonio in Case No. A-14-049 pursuant to Sec. 211.011 of the

Texas Local Government Code (the "Act") and on other grounds.

       After considering Plaintiffs Second Amended Petition, the Respondent's Answer and

Motions, and the other pleadings and affidavits on file, and the Verified Record of the Board of

Adjustment, the Court FINDS:

     1. That the Board of Adjustment lacked jurisdiction to consider the Case No. A-14-049 on

        April21, 2014, and that the Board's action in such matter should be reversed.

It is therefore, ORDERED that:

     1. The action by the Board of Adjustment taken on April 21, 2014, in Appeal No. A-14-049                                               !
        is hereby reversed, and as such:                                                                                                    &:
                                                                                                                                            C)
                                                                                                                                            N
            a. the City of San Antonio Permit No. 1951114 to construct a guardrail remains

               revoked; and


                                            670
           b. the Action taken by the City of San Antonio Board of Adjustment on January 13th,

               2014 in Case Number A-13-0732 remains final.

    2. The Board of Adjustment's plea to the jurisdiction is denied;
                                                                                                 -
    3. The Board of Adjustment's objection to the evidence is denied;

    4. All attorneys' fees and costs of court are borne by the party incurring the same; and

    5. All relief not expressly granted herein is denied; and

    6. This Judgment is final and appealable.

       Signed and rendered this   CL     day of December, 2014.




Albert Lopez
Law Offices of Albert Lopez
14310 Northbrook, Ste. 200
San Antonio, Texas 78232
tel. 210.404.1983
fax 21 0.404.1990
mobile: 210.413.0611




Earl & Associates, P. C.
601 NW Loop 410, Suite 390
San Antonio, Texas 78216
Phone 210-222-1500
Facsimile 210-222-9100
State Bar No. 06343030

ATTORNEY FOR PETITIONER,
MICHAEL and TERESA HAYES


                              FINAL JUDGMENT CAUSE No. 014CV00284
                                           PAGE2 OF2
                                                671
TAB B
San Antonio, TX Code of Ordinances                                                                                    about:blank


          Sec. 10-1. - Title of chapter; designation of building oﬃcial.
          (a) This chapter is the building-related codes. Unless otherwise indicated by its use and context, the
               term "this chapter" refers to this chapter 10 including all provisions incorporated by reference in
               this chapter.
          (b)    The building oﬃcial shall be known as the director of development services, and such term shall
                 include his authorized representatives. Further, whenever the term or title "administrative
                authority," "code oﬃcial," "authority having jurisdiction," "responsible oﬃcial," "building oﬃcial,"
                "director" or other similar designation is used in any of the codes adopted by this chapter, it shall
                be construed as the director of development services, or his designee and authorized
                representatives.
          (Ord. No. 2011-12-01-0984, § 1, 12-1-2011)

          Sec. 10-2. - Purpose and scope of chapter; referenced codes.
          (a) Purpose. This chapter shall be construed to secure its expressed intent, which is to provide
               minimum requirements to safeguard the public safety, health and general welfare, insofar as they
               are aﬀected by building construction, through structural strength, adequate means of egress
               facilities, stability, sanitary equipment, light and ventilation, energy conservation, ﬁre safety, and in
               general to promote safety to life and property from ﬁre and other hazards incident to the
               construction, design, erection, installation, alteration, addition, removal, demolition, replacement,
               repair, location, relocation, moving, quality of materials or use and occupancy, maintenance and
               operation of building, structures or premises, and to provide safety to ﬁre ﬁghters and emergency
               responders during emergency operations.
              The purpose of this chapter is not to create or otherwise establish or designate any particular class
          or group of persons who will or should be especially protected or beneﬁted by the terms of this
          chapter.

          (b)   Scope. Article I of this chapter provides the administrative procedures to be followed by all
                persons engaged in the construction, design, erection, installation, alteration, addition, removal,
                demolition, replacement, location, relocation, land disturbance, moving, quality of materials, or
                use and occupancy, maintenance and operation of buildings, structures or premises, as regulated
                by this chapter. All references to any provisions in the administrative chapters of the referenced
                model codes are construed to be a reference to the provisions of article I unless otherwise noted.
          (c)   Referenced codes. The other codes and standards listed in subsections (1) through (6) and
                referenced elsewhere in this chapter are considered part of the requirements of this chapter to
                the prescribed extent of each such reference. See article II through article XI of this chapter.
                (1)   Building. The provisions of the International Building Code, as amended in article III, apply to
                      the construction, design, erection, installation, alteration, addition, removal, demolition,
                      replacement, repair, location, relocation, land disturbance, moving, quality of materials, or use
                      and occupancy of every building or structure or any appurtenances connected or attached to
                      such buildings or structures.
                      Exceptions:

                      a.   Detached one- and two-family dwellings and multiple single-family dwellings
                           (townhouses) not more than three (3) stories above grade plane in height with a separate



1 of 16                                                                                                          7/8/15, 12:19 PM
San Antonio, TX Code of Ordinances                                                                                  about:blank


                       means of egress and their accessory structures not more than three (3) stories above
                       grade plane in height shall comply with the International Residential Code, as amended in
                       article IV of this chapter.
                  b.   Existing buildings and structures undergoing repair, alteration, change of occupancy,
                       addition and/or relocation of existing buildings shall be permitted to comply with the
                       International Existing Building Code, as amended in article V of this chapter.
                  c.   Live/work units complying with the requirements of Section 419 of the International
                       Building Code, as amended, shall be permitted to be built as one- and two-family
                       dwellings and townhouses. Fire suppression required by Section 419.5 of the International
                       Building Code when constructed under the International Residential Code for One- and
                       Two-family Dwellings shall conform to Section P2904.
                  d.   Owner-occupied lodging houses with ﬁve (5) or fewer guestrooms shall be permitted to be
                       constructed in accordance with the International Residential Code for One- and
                       Two-family Dwellings when equipped with a ﬁre sprinkler system in accordance with
                       Section P2904.
            (2)   Electrical. The provisions of the National Electrical Code, as amended in article VI of this
                  chapter, shall apply to the installation of electrical systems, including alterations, repairs,
                  replacement, equipment, appliances, ﬁxtures, ﬁttings and appurtenances thereto.
            (3)    Mechanical. The provisions of the International Mechanical Code, as amended in article VII of
                   this chapter, shall apply to the installation, alterations, repairs, and replacement of
                  mechanical systems, including equipment, appliances, ﬁxtures, ﬁttings and/or appurtenances,
                  including ventilating, heating, cooling, air conditioning and refrigeration systems, incinerators,
                  and other energy-related systems.
            (4)   Gas. The provisions of the International Fuel Gas Code, as amended in article VIII of this
                  chapter, shall apply to the installation of fuel gas piping from point of delivery, fuel gas
                  appliances, gaseous hydrogen systems and related accessories as covered in this Code. These
                  requirements apply to fuel gas piping systems extending from the point of delivery to the inlet
                  connections of appliances and the installation and operation of gas appliances and related
                  accessories. Piping system requirements shall include design, materials, components,
                  fabrication, assembly, installation, testing, inspection and operation and maintenance.
            (5)    Plumbing. The provisions of the International Plumbing Code, as amended in article IX of this
                   chapter, shall apply to the installation, alteration, repair, relocation, addition to, use or
                  maintenance and replacement of plumbing systems, including equipment, appliances, ﬁxtures
                  and ﬁttings and appurtenances. The code shall also regulate nonﬂammable medical gas,
                  inhalation anesthetic, vacuum piping, nonmedical oxygen systems and sanitary and
                  condensate vacuum collection systems.
            (6)   Energy. The provisions of the International Energy Conservation Code, as amended in article X
                  of this chapter, shall apply to all matters governing the design and construction of buildings
                  for energy eﬃciency.
            (7)   Property Maintenance. The provisions of the San Antonio Property Maintenance Code shall
                  apply to existing structures and premises; equipment and facilities; light, ventilation, space
                  heating, sanitation, life and ﬁre safety hazards; responsibilities of owners, operators and



2 of 16                                                                                                        7/8/15, 12:19 PM
San Antonio, TX Code of Ordinances                                                                                       about:blank


                      occupants, and occupancy of existing premises and structures.
                (8)   Fire Prevention. The provisions of the International Fire Code, as amended in City Code chapter
                      11, shall apply to matters aﬀecting or relating to structures, processes and premises from the
                      hazard of ﬁre and explosion arising from the storage, handling or use of structures, materials
                      or devices; from conditions hazardous to life, property or public welfare in the occupancy of
                      structures or premises; and from the construction, extension, repair, alteration or removal of
                      ﬁre suppression, automatic sprinkler systems and alarm systems or ﬁre hazards in the
                      structure or on the premises from occupancy or operation.
                (9)   Existing Buildings. The provisions of the International Existing Building Code, as amended in
                      article V of this chapter, shall apply to matters governing the repair, alteration, change of
                      occupancy, addition to and relocation of existing buildings.
          (d)    Process. The building oﬃcial has the responsibility to make timely recommendations to update
                 this chapter, upon the publication of nationally recognized model codes. Technical committees
                established by the building-related and ﬁre codes board of appeals shall assist the building oﬃcial
                in determining recommendations for the adoption of any model code.
          (Ord. No. 2011-12-01-0984, § 1, 12-1-2011; Ord. No. 2015-01-29-0066, § 2, 1-29-15)

          Sec. 10-3. - Applicability.
          (a) General. When there is a conﬂict between a general requirement and a speciﬁc requirement, the
               speciﬁc requirement shall be applicable. Where, in any speciﬁc case, diﬀerent sections of this
               chapter specify diﬀerent materials, methods of construction or other requirements, the most
               restrictive shall govern.
          (b)   Other laws. The provisions of this chapter do not nullify any provisions of local, state or federal law.
          (c)   Application of references. References to article or section numbers, or to provisions not speciﬁcally
                identiﬁed by number, shall be construed to refer to such article or section or provision of this
                chapter.
          (d)    Referenced codes and standards. The codes and standards referenced in this chapter shall be
                 considered part of the requirements of this chapter to the prescribed extent of each such
                reference. Where diﬀerences occur between provisions of this chapter and referenced codes and
                standards, the provisions of this chapter shall apply.
              Exception: Where enforcement of the code provisions would violate the conditions of the listing of
          the equipment or appliance, the conditions of the listing and manufacturer's instructions shall apply.

          (e)   Partial invalidity. In the event that any part or provision of this chapter is held to be illegal or void,
                this shall not have the eﬀect of making void or illegal any of the other parts or provisions.
          (f)   Existing structures. The legal occupancy of any structure existing on the date of adoption of this
                chapter shall be permitted to continue without change, except as speciﬁcally covered in this
                chapter, the 2015 San Antonio Property Maintenance Code or the International Fire Code, as
                amended.
                (1)   Buildings not previously occupied. A building or portion of a building that has not been
                      previously occupied or used for its intended purpose in accordance with the laws in existence
                      at the time of its completion shall comply with the provisions of the International Building
                      Code, as amended, or International Residential Code, as applicable, for new construction or



3 of 16                                                                                                             7/8/15, 12:19 PM
San Antonio, TX Code of Ordinances                                                                                   about:blank


                      with any current permit for such occupancy.
                (2)   Building previously occupied. The legal occupancy of any building existing on the date of
                      adoption of this chapter shall be permitted to continue without change, except as otherwise
                      speciﬁcally provided in this chapter, the International Fire code, or the 2015 San Antonio
                      Property Maintenance Code, or as deemed necessary by the building oﬃcial for the general
                      safety and welfare of the occupants and the public.
          (Ord. No. 2011-12-01-0984, § 1, 12-1-2011; Ord. No. 2015-01-29-0066, § 3, 1-29-15)

          Sec. 10-4. - Department of development services.
          (a) Enforcement agency. The department of development services shall be the enforcement agency for
               the building-related codes, and the director thereof shall be known as the building oﬃcial and as
               the code oﬃcial.
          (b)   Appointment. The building oﬃcial shall be appointed by the city manager or the city manager's
                designee.
          (Ord. No. 2011-12-01-0984, § 1, 12-1-2011)

          Sec. 10-5. - Duties and powers of building oﬃcial.
          (a) General. The building oﬃcial is authorized and directed to enforce the provisions of this chapter.
                The building oﬃcial has the authority to render interpretations of this chapter and to adopt
               policies and procedures in order to clarify the application of its provisions. Such interpretations,
               policies and procedures shall be in accordance with the intent and purpose of this chapter. Such
               policies and procedures shall not have the eﬀect of waiving requirements speciﬁcally provided for
               in this chapter. The building oﬃcial shall have the power to suspend or revoke city issued
               certiﬁcates of license and registration for cause.
          (b)   Application and permits. The building oﬃcial shall receive applications, review construction
                documents and issue permits for the erection, repair, alteration, addition, demolition, change of
                occupancy and relocation of buildings and structures, inspect the premises for which such permits
                have been issued and enforce compliance with the provisions of this chapter.
          (c)   Preliminary meeting under article V. When utilizing the International Existing Building Code, as
                amended in article V, and when requested by the permit applicant or the building oﬃcial, the
                building oﬃcial shall meet with the permit applicant prior to the application for a construction
                permit to discuss plans for the proposed work or change of occupancy in order to establish the
                speciﬁc applicability of the provisions of this chapter.
                Exception: Repairs and Level 1 alterations.

              Building evaluation. The building oﬃcial is authorized to require an existing building to be
          investigated and evaluated by a registered design professional based on the circumstances agreed
          upon at the preliminary meeting. The design professional shall notify the building oﬃcial if any
          potential nonconformance with the provisions of this chapter is identiﬁed.

          (d)   Notices and orders. The building oﬃcial shall issue all necessary notices or orders to ensure
                compliance with the provisions with this chapter.
          (e)   Inspections. The building oﬃcial shall make all of the required inspections, or may accept reports
                of inspection by approved agencies or individuals. Reports of such inspections shall be in writing



4 of 16                                                                                                         7/8/15, 12:19 PM
San Antonio, TX Code of Ordinances                                                                                  about:blank


                and certiﬁed by a responsible oﬃcer of such approved agency or by the responsible individual.
                The building oﬃcial is authorized to engage such expert opinion as deemed necessary to report
                upon unusual technical issues that arise, subject to the approval of the appointing authority.
          (f)   Identiﬁcation. The building oﬃcial shall carry proper identiﬁcation when inspecting structures or
                premises in the performance of duties under this chapter.
          (g)   Impersonation prohibited. A person shall not impersonate the building oﬃcial or designees through
                the use of a uniform, identiﬁcation card, badge or any other means. Any such impersonation shall
                be deemed a violation of this Code.
          (h)    Right of entry. Where it is necessary to make an inspection to enforce the provisions of this
                 chapter, or where the building oﬃcial has reasonable cause to believe that there exists in a
                structure or upon a premises a condition which is contrary to or in violation of this chapter which
                makes the structure or premises unsafe, dangerous or hazardous, the building oﬃcial is
                authorized to enter the structure or premises at reasonable times to inspect or perform the duties
                imposed by this chapter, provided that if such structure or premises be occupied that credentials
                be presented to the occupant and entry requested. If such structure or premises is unoccupied,
                the building oﬃcial shall ﬁrst make a reasonable eﬀort to locate the owner or other person having
                charge or control of the structure or premises and request entry. If entry is refused, the building
                oﬃcial has recourse to the remedies provided by law to secure entry.
          (i)   Notice of defects. The building oﬃcial shall examine, or cause to be examined, every building or
                structure or portion thereof reported as dangerous or damaged. If such is found to be unsafe as
                deﬁned in this section, the building oﬃcial shall give to the owner of such building or structure
                written notice stating the defects thereof. This notice shall require the owner or person in charge
                of the building, structure or premise, within forty-eight (48) hours to commence either the
                required repairs or improvements or demolition and removal of the building or structure or
                portions thereof. All such work shall be completed within thirty (30) days from the date of notice
                unless otherwise stipulated by the building oﬃcial. Service of notice shall be by certiﬁed mail made
                upon the owner or his agent. The designated period within which said owner or agent is required
                to comply with the order of the building oﬃcial shall begin as of the date he received such notice.
          (j)   Department records. The building oﬃcial shall keep oﬃcial records of applications received, permits
                and certiﬁcates issued, fees collected, reports of inspections, and notices and orders issued. Such
                records are retained in the oﬃcial records for the period required for retention of public records.
          (k)   Liability. The building oﬃcial, members and alternate members of the building-related and ﬁre
                codes board of appeals, or employees charged with enforcement of this chapter, while acting for
                the city in good faith and without malice in the discharge of the duties required by this chapter or
                other pertinent law or ordinance, are not civilly or criminally rendered liable personally and are
                relieved from personal liability for any damage accruing to persons or property as a result of any
                act, or by reason of an act or omission in the discharge of oﬃcial duties. Any suit or criminal
                complaint instituted against an oﬃcer or employee because of an act performed by that oﬃcer or
                employee in the lawful discharge of duties and under the provisions of this chapter shall be
                defended by legal representative of the city until the ﬁnal termination of the proceedings. The
                building oﬃcial or any subordinate shall not be liable for cost in any action, suit or proceeding that
                is instituted in pursuance of the provisions of this chapter.
          (l)   Approved materials and equipment. Materials, equipment and devices approved by the building


5 of 16                                                                                                        7/8/15, 12:19 PM
San Antonio, TX Code of Ordinances                                                                                     about:blank


                oﬃcial shall be constructed and installed in accordance with such approval.
                (1)    Appliance and ﬁxture listing. Appliances and ﬁxtures shall be tested and listed in published
                       reports by approved agencies and shall be installed in accordance with all instructions
                      included as part of such listing.
                (2)   Used materials and equipment. The use of used materials which meet the requirements of this
                      chapter for new materials is permitted. Used equipment and devices shall not be reused
                      unless approved by the building oﬃcial.
          (m)    Modiﬁcations. Whenever there are practical diﬃculties involved in carrying out the provisions of
                 this chapter, the building oﬃcial has the authority to grant modiﬁcations for individual cases,
                upon application of the owner or owner's authorized representative, providing the building oﬃcial
                ﬁrst ﬁnds that special individual reason makes the strict letter of this chapter impractical, and the
                modiﬁcation is in compliance with the intent and purpose of this chapter, and that such
                modiﬁcation does not lessen health, accessibility, life and ﬁre safety, or structural requirements.
                The details of action granting modiﬁcations shall be recorded and entered in the ﬁles of the
                department of development services.
          (n)    Alternative materials, design and methods of construction and equipment. The provisions of this
                 chapter are not intended to prevent the installation of any material or to prohibit any design or
                method of construction not speciﬁcally prescribed by this chapter, provided that any such
                alternative has been approved. An alternative material, design or method of construction shall be
                approved where the building oﬃcial ﬁnds that the proposed design is satisfactory and complies
                with the intent of the provisions of this chapter, and that the material, method or work oﬀered is,
                for the purpose intended, at least the equivalent of that prescribed in this chapter in qualify,
                strength, eﬀectiveness, ﬁre resistance, durability and safety. Where the alternative material, design
                or method of construction is not approved, the building oﬃcial shall respond in writing, stating the
                reasons why the alternative was not approved.
                (1)   Research reports. Supporting data, where necessary to assist in the approval of materials or
                      assemblies not speciﬁcally provided for in this chapter, shall consist of valid research reports
                      from approved sources.
                (2)   Tests. Whenever there is insuﬃcient evidence of compliance with the provisions of this
                      chapter, or evidence that a material or method does not conform to the requirements of this
                      chapter, or in order to substantiate claims for alternative materials or methods, the building
                      oﬃcial has the authority to require tests as evidence of compliance to be made at no expense
                      to the city. Test methods shall be as speciﬁed in this chapter or by other recognized test
                      standards. In the absence of recognized and accepted test methods, the building oﬃcial shall
                      approve the testing procedures. Testing shall be performed by an approved agency. Reports
                      of such tests shall be retained by the building oﬃcial for the period required for retention of
                      public records.
          (Ord. No. 2011-12-01-0984, § 1, 12-1-2011; Ord. No. 2015-01-29-0066, § 4, 1-29-15)

          Sec. 10-6. - Permits.
          (a) Required. Any owner or authorized agent who intends to construct, enlarge, alter, repair, move,
               demolish, or change the occupancy of a building or structure, to include a sign or billboard, or to
               erect, install, enlarge, alter, repair, remove, convert or replace any electrical, gas, mechanical or



6 of 16                                                                                                          7/8/15, 12:19 PM
San Antonio, TX Code of Ordinances                                                                                     about:blank


                plumbing system, the installation of which is regulated by this chapter, who performs site work or
                causes any such work to be done, shall ﬁrst make application to the building oﬃcial and obtain the
                required permit. See chapter 28 of the City Code for additional permit requirements for signs and
                billboards.
          (b)    Annual permit. In lieu of an individual permit for each alteration to an already approved electrical,
                 gas, mechanical or plumbing installation, the building oﬃcial is authorized to issue an annual
                permit upon application therefor to any person, ﬁrm or corporation regularly employing one or
                more qualiﬁed tradespersons in the building, structure or on the premises owned or operated by
                the applicant for the permit. The person to whom an annual permit is issued shall keep a detailed
                record of alterations made under such annual permit. The building oﬃcial shall have access to
                such records at all times, or such records shall be ﬁled with the building oﬃcial as designated.
          (c)   Annual electrical maintenance permit. An annual electrical maintenance permit is issued by the city
                to allow a property owner, property lessee or management company to employ persons qualiﬁed
                by this Code to maintain and make minor repairs to existing electrical systems on a property that
                is registered with the department. An electrical maintenance permit is not required when the
                property owner, property lessee or management company is registered with the city as an
                electrical contractor or employs a master electrician of record, registered with the city as an
                electrical contractor, who oversees and is responsible for the electrical maintenance.
                (1)   Registration of persons qualiﬁed to perform work. All persons performing electrical work under
                      this section shall be licensed or registered as required by the city or state. All electrical work
                      performed under this permit must be performed by master electricians, journeyman
                      electricians, maintenance electricians, or electrical maintenance technicians. Initial applicants
                      for maintenance technicians will have to complete eight (8) hours of training approved by the
                      code oﬃcial.
                (2)    Limitations of work. Work that may be performed under this permit by an electrical
                       maintenance technician shall be limited to the maintenance of, repair or replacement of
                      devices or lighting ﬁxtures, having the same characteristics as the existing devices or ﬁxtures,
                      in or on existing outlets and shall include, but not be limited to the following:
                      a.   120-volt receptacles of all types.
                      b.   240-volt 3-wire and 4-wire dryer and range receptacles. Replacement of these receptacles
                           shall be limited to like conﬁguration and amperage receptacles.
                      c.   Replacement of overcurrent devices and safety switches of only the same voltage, current,
                           ampere interrupting capacity (AIC) including:
                           1.   One or two pole circuit breakers not exceeding 60-amps at 240-volts.
                           2.   One or two pole safety switches (fused or non-fused) not to exceed 60-amps at
                                240-volts.
                           3.   Fuses not to exceed 60-amps at 240-volts.
                      d.   Photo cells and time clocks not to exceed 277-volts nominal.
                      e.   Range hoods, disposals and dishwasher motors.
                      f.   Interior, exterior lighting and switches not to exceed 277-volts nominal.
                      g.   Ceiling fans on approved boxes with proper bracing.
                      h.   Pool lights and outlets provided they are protected with GFCI and are replaced with same.


7 of 16                                                                                                           7/8/15, 12:19 PM
San Antonio, TX Code of Ordinances                                                                                      about:blank


                      i.   Doorbell transformers and wiring to other low voltage devices with 120-volt connections.
                      j.   Bathroom-type exhaust vents.
                      k.   Electric gate repair.
                      Electrical maintenance work does not include the installation of any new electrical
                      appurtenances, apparatus, equipment, machinery, or controls beyond the scope of any
                      existing electrical installation.

                (3)   Record keeping. The applicant for an electrical maintenance permit must:
                      a.   Maintain a copy of the permit at either the site where the work is being conducted or
                           applicant's place of business if within the city.
                      b.   Maintain a copy of the registration card for the certiﬁed personnel either at the location
                           where the work is performed or the applicant's place of business if within the city.
                      c.   Maintain a record of all work performed by registered personnel for a minimum of twelve
                           (12) months.
          (d)    Annual mechanical maintenance permit and annual plumbing maintenance permit for Residential
                 Group R-2 apartment houses. An annual mechanical maintenance permit and an annual plumbing
                maintenance permit, or the combination of both as one annual mechanical/plumbing
                maintenance permit, are required for all apartment houses containing more than four (4) dwelling
                units where the occupants are primarily permanent in nature. In this section the term "permanent
                in nature" means having dwelling units where the original lease term is greater than two (2)
                months.
                Exception: No permit is required for apartment houses that have self-contained, ductless air
                conditioning products that have a cooling capacity of three (3) tons or less or for individual
                apartment houses containing less than ﬁve (5) dwelling units each.

                (1)   Scope.
                      a.   Mechanical. The annual mechanical maintenance permit replaces the necessity of
                           obtaining individual permits for work performed on environmental air conditioning
                           system, a process cooling or heating system, a commercial refrigeration system or
                           commercial refrigeration equipment. The permit does not cover nor is a permit required
                           for the installation, repair, or removal of the following:
                           1.   Vent hood used in residential kitchens.
                           2.   Portable or self-contained ductless air conditioning product that has a cooling
                                capacity of three (3) tons or less.
                           3.   Portable or self-contained heating product that does not require the forced
                                movement of air outside the heating unit.
                           4.   Environmental air conditioning equipment that is intended for temporary use and is
                                not ﬁxed in place.
                           5.   Residential refrigerator, freezer or ice machine.
                      b.   Plumbing. The annual plumbing maintenance permit replaces the necessity of obtaining
                           individual permits for work performed by an owner or maintenance technician or
                           maintenance engineer employed by the owner who performs plumbing maintenance
                           work incidental to and in connections with other duties.


8 of 16                                                                                                           7/8/15, 12:19 PM
San Antonio, TX Code of Ordinances                                                                               about:blank


            (2)    Permit holder. An annual mechanical maintenance permit for mechanical maintenance work
                   and an annual plumbing maintenance permit for plumbing maintenance work will only be
                  issued to the building owner/manager or their authorized agent. For properties that contain
                  less than twenty (20) dwelling units, the permits holder may obtain one annual mechanical
                  maintenance permit and one annual plumbing maintenance permit covering multiple
                  locations. For properties that contain twenty (20) or more dwelling units, the permit holder
                  shall obtain one annual mechanical maintenance and one annual plumbing maintenance
                  permit for the dwelling units contained within the property.
            (3)   Annual mechanical maintenance permit and annual plumbing maintenance permit fees. These
                  fees shall be as follows:

          Annual mechanical maintenance permit                      $50.00 per permit plus $0.21 per
          fee for single location                                      residential apartment unit

          Annual mechanical maintenance permit                      $50.00 per permit plus $2.00 per
          fee for multiple locations                                   residential apartment unit

          Annual plumbing maintenance permit fee                    $50.00 per permit plus $0.21 per
          for single location                                          residential apartment unit

          Annual plumbing maintenance permit fee                    $50.00 per permit plus $2.00 per
          for multiple locations                                       residential apartment unit

          Note: Owners of apartment houses have the option of taking out a combined annual
          mechanical/plumbing maintenance permit. These fees shall be as follows:

            Annual mechanical/plumbing                             $100.00 per permit plus $0.42 per
          maintenance permit fee for single location                  residential apartment unit

            Annual mechanical/plumbing                             $100.00 per permit plus $4.00 per
          maintenance permit fee for multiple                         residential apartment unit
          locations



            (4)   Record keeping. Records of all work performed under the annual mechanical maintenance
                  permit and annual plumbing maintenance permit shall be maintained by the permits holder
                  for no less than twelve (12) months after performing such work and shall be made available
                  for the building oﬃcial's review upon request.
            (5)    Periodic inspections. Work performed under both the annual mechanical maintenance permit
                   and the annual plumbing maintenance permit is subject to the building oﬃcial's periodic
                  inspections. No notice will be required by the building oﬃcial to make periodic inspections of
                  equipment located on the exterior of apartment houses. For periodic inspections of


9 of 16                                                                                                   7/8/15, 12:19 PM
San Antonio, TX Code of Ordinances                                                                              about:blank


                  equipment located on the interior of apartment houses or their rooftops, coordination shall
                  take place with the permits holder with a minimum ﬁve (5) days notice prior to the
                  inspections. A date and time for the inspections shall be established by the building oﬃcial.
                  Maintenance records for both interior work and exterior work shall be made available during
                  all interior inspections.
            (6)   Limits of work performed under annual mechanical maintenance permit and annual plumbing
                  maintenance permit. Work performed under these permits shall be limited as follows:
                  Mechanical:

                  a.   All work required for the continued normal performance of an existing environmental air
                       conditioning system, a process cooling or heating system, a commercial refrigeration
                       system or a commercial refrigeration system. Work does not include the following:
                       1.   Total replacement of a system.
                       2.   Installation or repair of a boiler or pressure vessel that must be installed in
                            accordance with rules adopted by the commission under V.T.C.A., Health and Safety
                            Code ch. 755.
                  b.   Diagnosing and repairing problems associated with air conditioning, commercial
                       refrigeration, or process cooling or heating equipment, and remedying or attempting to
                       remedy these problems.
                  Plumbing: Repair, maintenance and replacement of existing potable water piping, existing
                  sanitary waste and vent piping, existing plumbing ﬁxtures and existing electric water heaters.

            (7)   Work not covered by the annual mechanical or plumbing maintenance permit. The following work
                  is not covered by these permits unless it is performed by either a licensed contractor or a
                  state licensed professional engineer:
                  Mechanical:

                  a.   Simultaneous replacement of the condensing unit, furnace and evaporator coil.
                  b.   Replacement of any condensing unit that is more than one-half-ton larger than the
                       current size.
                  c.   Replacement of any furnace that is more than thirty-ﬁve thousand (35,000) BTU's larger
                       than the current size.
                  d.   Replacement of any evaporator coil that is more than one-half-ton larger than the current
                       size.
                  e.   Extension of any duct work more than one foot.
                  f.   Relocating any equipment to a new location more than ﬁve (5) feet from the original
                       location.
                  Plumbing:

                  a.   Cutting into fuel gas plumbing systems.
                  b.   Installation of gas fueled water heaters.
            (8)   Who may perform work. The following may perform maintenance work under these permits:
                  a.   Licensed air conditioning contractors for the mechanical maintenance permit.



10 of 16                                                                                                   7/8/15, 12:19 PM
San Antonio, TX Code of Ordinances                                                                                     about:blank


                        b.   A person licensed as an engineer under V.T.C.A., Occupational Code ch. 1001 and who
                             engages in air conditioning and refrigeration contracting work and/or plumbing work in
                             connection with the business in which the person is employed but does not engage in that
                             work for the public.
                        c.   A person who performs air conditioning and refrigeration maintenance work and/or
                             plumbing maintenance work if the person:
                             1.   Is a maintenance technician or maintenance engineer and is a regular employee of
                                  the building owner/manager of the property where the work is being performed;
                             2.   Performs the work in connection with the business in which the person is employed;
                                  and
                             3.   The person's employer does not engage in air conditioning and refrigeration
                                  contracting for the public and/or plumbing contracting work for the public.
           (e)   Work exempt from permit. Exemptions from permit requirements of this chapter shall not be
                 deemed to grant authorization for any work to be done in any manner in violation of the
                 provisions of this chapter or any other laws or ordinances of the city. Permits shall not be required
                 for the following:
           Building:

                 (1)    One-story detached accessory structures used as tool and storage sheds, playhouses and
                        similar uses, provided the ﬂoor area does not exceed three hundred (300) square feet (11 m2).
                 (2)    Minor repairs to fences not over six (6) feet (1829 mm) high. Replacement of up to twenty-ﬁve
                        (25) percent of the overall contiguous length of a fence shall constitute minor repair.
                 (3)    Oil derricks.
                 (4)     Retaining walls that are not over four (4) feet (1219 mm) in height measured from the grade
                         level at the front of the wall to the top of the wall, unless supporting a surcharge or
                        impounding Class I, II or IIIA liquids.
                 (5)    Water tanks supported directly on grade if the capacity does not exceed ﬁve thousand (5,000)
                        gallons (18,925 L) and the ratio of height to diameter or width does not exceed 2:1.
                 (6)    Sidewalks and driveways not more than thirty (30) inches (762 mm) above adjacent grade, and
                        not over any basement or story below and are not part of an accessible route.
                 (7)    Painting, papering, tiling, carpeting, cabinets, counter tops and similar ﬁnish work.
                 (8)    Temporary motion picture, television and theater stage sets and scenery.
                 (9)    Prefabricated swimming pools accessory to a Group R-3 occupancy that are less than
                        twenty-four (24) inches (610 mm) deep, do not exceed ﬁve thousand (5,000) gallons (18,925 L)
                        and are installed entirely above ground.
                 (10)    Shade cloth structures constructed for nursery or agricultural purposes, not including service
                         systems.
                 (11)    Swings and other playground equipment accessory to detached one- and two-family
                         dwellings.
                 (12)    Window awnings supported by an exterior wall that do not project more than ﬁfty-four (54)
                         inches (1,372 mm) from the exterior wall and do not require additional support of Groups
                        R-3 and U occupancies.


11 of 16                                                                                                        7/8/15, 12:19 PM
San Antonio, TX Code of Ordinances                                                                                      about:blank


                  (13)    Nonﬁxed and movable ﬁxtures, cases, racks, counters and partitions not over ﬁve (5) feet
                          nine (9) inches (1,753 mm) in height.
                  (14)    Patios not more than thirty (30) inches (762 mm) above grade or not over any basement or
                          story below.
                  (15)     Decks accessory to one-and two family dwellings not exceeding three hundred (300) square
                           feet in area, that are not more than thirty (30) inches above grade at any point, are not
                         attached to a dwelling and do not serve a required exit door.

           Electrical:

                  (1)    Minor repairs or maintenance work when performed by a licensed electrical contractor, the
                         replacement of lamps or the connection of approved portable electrical equipment to
                         approved permanently installed receptacles.
                  (2)    Replacement of a refrigeration or HVAC system motor, solenoid valves or controls associated
                         with the motor when performed by a licensed mechanical contractor.
                  (3)    The installation of that portion of wiring and equipment for telephone, voice, data, cable TV,
                         broadband and other types of communication systems that operate at ﬁfty (50) volts nominal
                         or less. Such systems shall be grounded according to the applicable provisions of Article 250
                         and Chapter 8 of the NEC.
                  (4)    The installation of wiring and equipment by or for the city for the purpose of generating,
                         transmitting and delivering service to its customers.
                  (5)    Radio and television transmitting stations: The provisions of this chapter shall not apply to
                         electrical equipment used for radio and television transmissions, but do apply to equipment
                         and wiring for a power supply and the installations of towers and antennas.
                  (6)    Temporary testing systems: A permit shall not be required for the installation for any
                         temporary system required for the testing or servicing of electrical equipment or apparatus.

           Gas:

                  (1)    Replacement of any minor part that does not alter approval of equipment or make such
                         equipment unsafe.
                  (2)    Portable LP-gas appliances and equipment of all types that is not connected to a ﬁxed fuel
                         piping system.
                  (3)    Installation of farm appliances and equipment such as brooders, dehydrators, dryers and
                         irrigation equipment.
                  (4)    Raw material (feedstock) applications except for piping to special atmosphere generators.
                  (5)    Oxygen-fuel gas cutting and welding systems.
                  (6)    Industrial gas applications using gases such as acetylene and acetylene compounds,
                         hydrogen, ammonia, carbon monoxide, oxygen and nitrogen.
                  (7)    Petroleum reﬁneries, pipeline compressor or pumping stations, loading terminals,
                         compounding plants, reﬁnery tank farms and natural gas processing plants.
                  (8)    Integrated chemical plants or portions of such plants where ﬂammable or combustible liquids
                         or gases are produced by, or used in, chemical reactions.
                  (9)    LP-gas installations at utility gas plants.


12 of 16                                                                                                          7/8/15, 12:19 PM
San Antonio, TX Code of Ordinances                                                                                     about:blank


                 (10)    Liqueﬁed natural gas (LNG) installations.
                 (11)    Fuel gas piping in power and atomic energy plants.
                 (12)    Proprietary items of equipment, apparatus or instruments such as gas-generating sets,
                         compressors and calorimeters.
                 (13)    LP-gas equipment for vaporization, gas mixing and gas manufacturing.
                 (14)    Temporary LP-gas piping for buildings under construction or renovation that is not to
                         become part of the permanent piping system.
                 (15)    Installation of LP-gas systems for railroad switch heating.
                 (16)    Installation of hydrogen gas, LP-gas and compressed natural gas (CNG) systems on vehicles.
                 (17)    Except as provided in Section 401.1.1 of the IFGC as amended, gas piping, meters, gas
                         pressure regulators and other appurtenances used by the serving gas supplier in the
                        distribution of gas, other than undiluted LP-gas.
                 (18)    Piping systems for mixtures of gas and air within ﬂammable range with an operating
                         pressure greater than ten (10) psig (69 kPa gauge).
                 (19)    Portable fuel cell appliances that are neither connected to a ﬁxed piping system nor
                         interconnected to a power grid.

           Mechanical:

                 (1)    Portable heating appliance.
                 (2)    Portable ventilation appliances and equipment.
                 (3)    Portable cooling units.
                 (4)    Steam, hot water or chilled water piping within any heating or cooling equipment or
                        appliances regulated by this Code.
                 (5)    The replacement of any minor part that does not alter approval of equipment or an appliance
                        or make such equipment or appliance unsafe.
                 (6)    Portable evaporative coolers.
                 (7)    Self-contained refrigeration systems that contain ten (10) pounds (4.5 kg) or less of
                        refrigerant, or that are actuated by motors of one horsepower (0.75 kW) or less.
                 (8)    Portable fuel cell appliances that are not connected to a ﬁxed piping system and are not
                        interconnected to a power grid.

           Plumbing:

                 (1)    The stopping of leaks in drains, water, soil, waste or vent pipe, provided, however, that if any
                        concealed trap, drain pipe, water, soil, waste or vent pipe becomes defective and it becomes
                        necessary to remove and replace the same with new material, such work shall be considered
                        as new work and a permit shall be obtained and inspection made as provided in this chapter.
                 (2)    The clearing of stoppages or the repairing of leaks in pipes, valves or ﬁxtures and the removal
                        and reinstallation of water closets, provided such repairs do not involve or require the
                        replacement or rearrangement of valves, pipes or ﬁxtures.

           (f)   Emergency repairs. Where equipment replacements and repairs must be performed in an
                 emergency situation, the permit application shall be submitted within the next business day to the


13 of 16                                                                                                          7/8/15, 12:19 PM
San Antonio, TX Code of Ordinances                                                                                      about:blank


                 building oﬃcial.
           (g)    Repairs. Application or notice to the building oﬃcial is not required for ordinary repairs to
                  structures, replacement of lamps or the connection of approved portable electrical equipment to
                 approved permanently installed receptacles. Such repairs shall not include the cutting away of any
                 wall, partition or portion thereof, the removal or cutting of any structural beam or load-bearing
                 support, or the removal or change of any required means of egress, or rearrangement of parts of
                 a structure aﬀecting the egress requirements; nor shall ordinary repairs include addition to,
                 alteration of, replacement or relocation of any standpipe, water supply, sewer, drainage, drain
                 leader, gas, soil, waste, vent or similar piping, electric wiring or mechanical or other work aﬀecting
                 public health or general safety. When making repairs, defective material or parts shall be replaced
                 or repaired in such a manner so as to preserve the original approval or listing.
           (h)   Public service agencies. A permit shall not required for the installation, alteration or repair of
                 generation, transmission, distribution or metering or other related equipment that is under the
                 ownership and control of public service agencies by established right.
           (i)   Application for permit. To obtain a permit, the applicant shall ﬁrst ﬁle an application in writing on a
                 form furnished by the department of development services for that purpose. Such application
                 shall:
                 (1)   Identify and describe the work to be covered by the permit for which application is made.
                 (2)   Describe the land on which the proposed work is to be done, by legal description, street
                       address or similar description that will readily identify and deﬁnitely locate the proposed
                       building or work.
                 (3)   Indicate the use and occupancy for which the proposed work is intended.
                 (4)   Be accompanied by construction documents and other information as required in section
                       10-8 of this chapter.
                 (5)   State the valuation of the proposed work. Valuation shall include the cost of labor, materials
                       and proﬁt.
                 (6)   Be signed by the applicant, or the applicant's authorized agent.
                 (7)   Give such other data and information as required by the building oﬃcial.
           (j)   Authorization to obtain plumbing permits. The following lists those individuals, contractors and
                 companies that are authorized to obtain plumbing permits:
                 (1)   Any duly licensed master plumber.
                 (2)   Any homeowner performing plumbing work on a homestead wherein he/she resides. The
                       installation must be made by the homeowner without the assistance of any person or
                       persons.
                 (3)   (TCEQ) 30 TAC 344 Licensed irrigators, who have a state irrigators license, for the installation
                       of backﬂow devices for irrigation systems.
                 (4)   Water softener companies that hold a Class III Texas Commission of Environmental Quality
                       (TCEQ) license for the installation or change out of water softeners and associated equipment.
                 (5)   Licensed ﬁre line contractors for backﬂow devices on ﬁre lines.
                 (6)   Plumbing work performed by anyone who is regularly employed or acting as a maintenance
                       man or maintenance engineer, incidental to and in connection with the business in which he



14 of 16                                                                                                          7/8/15, 12:19 PM
San Antonio, TX Code of Ordinances                                                                                  about:blank


                       is employed or engaged, and who does not engage in plumbing work for the general public.
                       See state licensing law for deﬁnition of maintenance person or maintenance engineer.
                       Exceptions:

                       a.   Any person who is employed by the railroad for plumbing work done upon the premises
                            or equipment of the railroad, and who does not engage in plumbing work for the general
                            public.
                       b.   Any person engaged by any public service company for plumbing work in connection with
                            laying, maintaining and the operation of its service mains or lines and the installation,
                            alteration, adjustment, repair, removal or renovation of all types of appurtenances,
                            equipment and appliances directly related to public service companies, properties and/or
                            jurisdiction.
                 (7)   Gas work performed by a certiﬁed LP gas installer licensed under V.T.C.A., Natural Resources
                       Code chapter 113.
                 (8)   (OSSF) On-site Sewage Facility companies that hold an (OSSF Installer I or Installer II) Texas
                       Commission of Environmental Quality (TCEQ) license for installation of (OSSF) On-Site Sewage
                       Facilities and associated equipment, to secure a Sewer Permit to install the Sewer line from
                       the building drain to the OSSF tank.
                 Insurance. Before any person shall engage in plumbing work within the city, such person shall
                 provide a certiﬁcate of insurance issued by an insurance company authorized and admitted to do
                 business in the state for commercial general liability insurance and products completed
                 operations coverage for master plumber for claims for property damage or bodily injury,
                 regardless of whether the claim arises from a negligence claim or on a contract claim, and shall be
                 in a coverage amount of not less than three hundred thousand dollars ($300,000.00) for all claims
                 arising in any one-year period. Further, any persons engaged in plumbing work shall indemnify
                 and hold harmless the city from any and all damages, claims, liens or losses, including, but not
                 limited to personal injury or death and property damage, arising from any acts or omission of any
                 character whatsoever caused by such person, his agents or employees, engaged in plumbing work.

           (k)   Action on application. The building oﬃcial shall examine or cause to be examined application for
                 permits and amendments thereto within a reasonable time after ﬁling. Such applications may be
                 reviewed by other departments of the city to verify compliance with any applicable laws and
                 ordinances under their jurisdiction. If the application or the construction documents do not
                 conform to the requirements of the pertinent laws, the building oﬃcial shall reject such
                 application in writing, stating the reasons for the rejection. If the building oﬃcial is satisﬁed that
                 the proposed work conforms to the requirements of this chapter and applicable laws and
                 ordinances, and that fees speciﬁed in ordinances adopted by the city have been paid, the building
                 oﬃcial shall issue a permit for the work as soon as practicable. No building permit shall be issued
                 where there is not a supply of approved water for domestic or ﬁre protection use, and adequate to
                 the purposes for which the property is intended to be used, and where there is not an all-weather
                 road surface adequate to withstand the weight of a ﬁre truck.
           (l)   Time limitation of application. An application for a permit for any proposed work shall be deemed to
                 have been abandoned one hundred eighty (180) days after the date of ﬁling, unless such
                 application has been pursued in good faith or a permit has been issued, except that the building


15 of 16                                                                                                       7/8/15, 12:19 PM
San Antonio, TX Code of Ordinances                                                                                    about:blank


                 oﬃcial is authorized to grant one or more extensions of time for additional periods not exceeding
                 ninety (90) days each. The extension shall be requested in writing and justiﬁable cause
                 demonstrated.
           (m)    Validity of permit. The issuance or granting of a permit shall not be construed to be a permit for,
                  or an approval of, any violation of any of the provisions of this chapter or of any other ordinance
                 of the city. Permits presuming to give authority to violate or cancel the provisions of this chapter or
                 other ordinances of the city shall not be valid. The issuance of a permit based on construction
                 documents and other data shall not prevent the building oﬃcial from requiring the correction of
                 errors in the construction documents and other data. The building oﬃcial is also authorized to
                 prevent occupancy or use of a structure where in violation of this chapter or of any other
                 ordinances of the city.
           (n)    Expiration. Every permit issued shall become invalid unless the work on the site authorized by
                  such permit is commenced within one hundred eighty (180) days after its issuance, or if the work
                 authorized on the site by such permit is suspended or abandoned for a period of one hundred
                 eighty (180) days after the time the work is commenced. The building oﬃcial is authorized to grant,
                 in writing, one or more extensions of time, for periods not more than one hundred eighty (180)
                 days each. The extension shall be requested in writing and justiﬁable cause demonstrated.
           (o)    Suspension or revocation. The building oﬃcial is authorized to suspend or revoke a permit issued
                  under the provisions of this chapter whenever the permit is issued in error or on the basis of
                 incorrect, inaccurate or incomplete information, or in violation of any ordinance or regulation or
                 any of the provisions of this chapter.
           (p)   Placement of permit. The building permit or copy shall be kept on the site of the work until the
                 completion of the project.
           (q)   Demolition permit. See section 10-119 of this chapter.
           (r)   House moving permit. See section 10-120 of this chapter.
           (Ord. No. 2011-12-01-0984, § 1, 12-1-2011; Ord. No. 2015-01-29-0066, § 5, 1-29-15)




16 of 16                                                                                                        7/8/15, 12:19 PM
TAB C
San Antonio, TX Unified Development Code                                                                            about:blank


          Sec. 35-A101. - Deﬁnitions and Rules of Interpretation.
          (a) Generally. Words, phrases and terms deﬁned in this appendix shall he given the deﬁned meaning
               as set forth below. Words, phrases and terms not deﬁned in this chapter, but deﬁned in the
               building code adopted by chapter 6 of the City Code, shall be given their usual and customary
               meanings except where the context clearly indicates a diﬀerent meaning. Words, phrases and
               terms neither deﬁned in this chapter nor in the building code shall be given their usual and
               customary meanings except where the context clearly indicates a diﬀerent meaning.
                The text of this chapter shall control captions, titles and maps.

             The word "shall" is mandatory and not permissive; the word "may" is permissive and not
          mandatory.

                Words used in the singular include the plural and words used in the plural include the singular.

               Words used in the present tense include the future tense and words used in the future tense
          include the present tense.

               Within this chapter, subsections prefaced "Commentary" are included. Each commentary is
          intended as an oﬃcial statement of legislative ﬁnding or purpose. Whenever a section of this chapter is
          deemed to require clariﬁcation, explanation of its intent or further elaboration, that section is followed
          by a commentary. The commentaries have been legislatively adopted together with the formal text of
          this chapter. They are intended as a guide to the administration and interpretation of the chapter and
          shall be treated in the same manner as other aspects of legislative history.

              In their interpretation and application, the provisions of this chapter shall be deemed to be
          minimal in nature and whenever the provisions, standards or requirements of any other applicable
          chapter of this Code are higher or more restrictive, the latter shall control.

               In computing any period of time prescribed or allowed by this chapter, the day of the notice or
          ﬁnal application, after which the designated period of time begins to run is not to be included. Further,
          the last day is to be included unless it is not a city working day, in which event the period runs until the
          next city working day.

               For purposes of the landscaping standards of this chapter, reference shall be made to American
          Nursery and Landscape Association ("ANLA")(formerly the American Association of Nurserymen), The
          American Standard For Nursery Stock, (1996), which document is hereby incorporated by reference as
          if set forth in its entirety herein. Said document may be obtained by contacting ANLA at 1250 I Street
          NW, Suite 500, Washington, D.C. 20005 (202/789-2900). In addition to the deﬁnitions set forth in
          Appendix "A" to this chapter, the following deﬁnitions shall apply to the regulation and control of
          landscaping within this section.

          (b)   Deﬁnitions. Words with speciﬁc deﬁned meanings are as follows:
               1% annual chance ﬂoodplain, (formerly 100-year ﬂoodplain). The land within a community subject
          to a one (1) percent or greater chance of ﬂooding in any given year. These areas are typically
          designated as a Federal Emergency Management Agency (FEMA) Zone A, AE, AH, or AO on FEMA Flood
          Insurance Rate Maps (FIRM Panels).


1 of 94                                                                                                        7/8/15, 12:22 PM
San Antonio, TX Unified Development Code                                                                                about:blank


              Abut or abutting. Having property lines in common; to adjoin at an end; to be contiguous.

              Accessory apartment. A dwelling unit located within the principal dwelling, and that is accessory,
          supplementary, and secondary to the principal dwelling unit. An accessory apartment may be
          constructed as an attached addition to the principal use or occupied as an accessory to the principal
          use. An accessory apartment is located within the same building as the principal dwelling unit.

               Accessory detached dwelling unit. A dwelling unit that is accessory, supplementary, and secondary
          to the principal dwelling that may be constructed as an addition to the principal structure or as an
          accessory to the principal structure. An accessory dwelling unit is detached from the principal dwelling.

              Accessory dwelling. An accessory detached dwelling unit or an accessory apartment.

              Accessory dwelling standards. See section 35-371 of this chapter.

               Accessory structure. A building, structure or use on the same lot with, and of a nature customarily
          incidental and subordinate to, the principal building or use. Examples include garages or tool sheds.
          See also section 35-370(b).

              Accessory use. A use of land or of a building or portion thereof that is subordinate to, incidental to,
          and customarily associated with a principal use and is operated primarily for the convenience of
          employees, clients or customers of the principal use, but does not attract separate trips.

              Accessory use regulations. see section 35-370 of this chapter.

              Addition. A completely new structure or new component to an existing structure.

               Adjacent. Two (2) properties, lots or parcels are "adjacent" where they abut, or where they are
          nearby and are separated by a dissimilar type of manmade or geologic feature including but not
          limited to a roadway or street, right-of-way, or railroad line, or any stream, river, canal, lake, or other
          body of water. Adjacent may or may not imply contact but always implies absence of anything of the
          same kind in between; to physically touch or border upon, or to share a common property line or
          border. Includes properties or uses that are separated by a drive, street, or other public-dedicated
          right-of-way.

              Administrative approval. In the oﬃce of historic preservation, the process of reviewing certain
          applications for local regulation compliance and approval without review by the historic and design
          review commission.

               Adopted level of service. The level of service (LOS) standards adopted herein, as referenced in
          subsection 35-502(d) of this chapter for a particular public facility. All applications are evaluated for the
          purposes set forth in this chapter in accordance with these adopted levels of service. The adopted level
          of service also provides a basis for the establishment or expansion of a public facility or service which
          is subject to subsection 35-502(d) of this chapter.

              Adult arcade means any "premises" to which members of the public or members of any club,
          group or association are admitted and permitted to use one (1) or more arcade devices.



2 of 94                                                                                                         7/8/15, 12:22 PM
San Antonio, TX Unified Development Code                                                                          about:blank


              Adult bookstore means an adult bookstore, adult novelty store, or adult video store where more
          than thirty (30) percent of its inventory (that is oﬀered for sale, rental or viewing for any form of
          consideration to on-premises customers) or ﬂoor space consists of one (1) or more of the following:

              (a)   Books, magazines, or sound recordings, or printed, visual or audio material of any kind which
                    are characterized by their emphasis on the description or depiction of speciﬁed anatomical
                    areas or speciﬁed sexual activities; or
              (b)   Non-contraceptive instruments, devices, toys, or paraphernalia designed for use in
                    connection with speciﬁed sexual activities, books, magazines, pamphlets, pictures, drawings,
                    photographs, motion picture ﬁlms, or sound recordings, or printed, visual or audio material of
                    any kind, which, because of the depiction or description of speciﬁed sexual activities in the
                    materials oﬀered for sale, is restricted to adults.
              (c)   Novelty items designed as sight gags, advertised as such and not designed or advertised for
                    sexual activity, are not instruments or devices as deﬁned and regulated herein.

              Adult cabaret means an establishment that, as one (1) of its primary business purposes, oﬀers to
          customers live entertainment which is intended to provide sexual stimulation or sexual gratiﬁcation to
          such customers, and which is distinguished by or characterized by an emphasis on matter depicting,
          describing or relating to speciﬁed sexual activities, or speciﬁed anatomical areas.

               Adult motion picture theater. A business place where motion pictures are shown to paying
          customers when such place is used for presenting material having as its dominant theme, or
          distinguished or characterized by, an emphasis on the depiction or description of speciﬁed anatomical
          areas or speciﬁed sexual activities for observation by patrons, and where admittance to such showings
          is totally limited to adults.

              Adult mini-theater means any premises that is subject to regulation under Chapter 243 of the
          Local Government Code, as amended, to which members of the public or members of any club, group
          or association are admitted and permitted to use one (1) or more "mini-theatre devices."

               Adult motel means a motel, hotel or similar commercial establishment which: (a) oﬀers public
          accommodations, in any form of consideration, which provides patrons with closed-circuit television
          transmission, ﬁlms, motion pictures, video cassettes, slides, or other photography reproductions which
          are characterized by the depiction or description of speciﬁed sexual activities or speciﬁed anatomical
          areas, and (b) which advertises the availability of this sexually oriented type of material by means of a
          sign visible from the public right-of-way, or by means of any oﬀ-premises advertising, including, but not
          limited to, newspapers, magazines, pamphlets, leaﬂets, radio, or television.

               Adverse or negative secondary eﬀects means any one (1) of the following conditions caused by the
          existence of or geographic proximity to a sexually oriented business:

              (a)    The existence of violations of law, including but not limited to: prostitution, promotion of
                     prostitution, aggravated promotion of prostitution, compelling prostitution, obscenity, sale or
                    distribution or display of material harmful to a minor, sexual performance by a child,
                    employment harmful to children, possession or promotion of child pornography, public
                    lewdness, indecent exposure, indecency with a child, sexual assault, aggravated sexual assault,


3 of 94                                                                                                     7/8/15, 12:22 PM
San Antonio, TX Unified Development Code                                                                            about:blank


                    pandering, loitering, trespass, or any violation of Chapter 481 of the Texas Health and Safety
                    Code, criminal attempt to conduct a violation of law, criminal conspiracy to conduct a violation
                    of law, or solicitation to conduct a violation of law.
              (b)   Diminution of surrounding property value.
              (c)   Unsanitary health conditions resulting from improper disposition of bodily secretions thereby
                    posing a threat of spreading infection or disease.
              (d)   Those adverse secondary eﬀects found to exist by the Texas Legislature at Section 243.001(a)
                    of the Texas Local Government Code.
              (e)   Those adverse secondary eﬀects described by the United States Fifth Circuit Court in J&B
                    Entm't, Inc. v. City of Jackson, Miss., 152 F.3d 362 (5th Cir. 1998) and by the United States
                    Supreme Court in City of Erie v. Pap's A.M., 529 U.S. 277 (2000) and by the City of Jackson,
                    Mississippi and the City of Erie, Pennsylvania as described in the legal opinions therein.

              Advertising bench. Any bench providing seating to the general public without charge, which may
          bear advertising.

               Aﬃant. The person, as that term is deﬁned herein, which assumes ﬁnancial and legal responsibility
          for the maintenance, operation, and eﬀectiveness of structural controls, and the performance of
          required monitoring of surface water, related to a development for which an aﬃdavit is, ﬁled pursuant
          to section 34-911 of this chapter.

              Agricultural use. The raising of livestock or growing of crops, fruits, ﬂowers, and other naturally
          grown products as a business venture for proﬁt. (Source: Derivation of Agricultural Use-Value: Bexar
          County Texas - 2002).

               Airport. Any area of land or water, whether of public or private ownership, designed and set aside
          for the landing and taking-oﬀ of aircraft, including all contiguous property thereto which is held or
          used for airport purposes.

               Airport hazard. Any structure or tree or use of land which obstructs the air space required for the
          ﬂight of aircraft or which obstructs or interferes with the control of tracking and/or data acquisition in
          the handling, taking-oﬀ or ﬂight at any airport, or at any installation or facility relating to ﬂight and
          tracking and/or data acquisition of ﬂight craft, hazardous, interfering with or obstructing such landing,
          taking-oﬀ or ﬂight of aircraft or which is hazardous to or interferes with tracking and/or data
          acquisition pertaining to ﬂight and ﬂight vehicles.

               Airport hazard area. Any area of land or water upon which an airport hazard might be established
          if not prevented as provided in this chapter, and or the purposes hereof, is that area underlying or
          within the lateral limits of the imaginary surfaces which are within the controlled area of these
          regulations.

              Airport hazard zoning maps. The set of seventeen (17) ﬁlm positive overlay maps prepared by
          Henry Bain Engineers, Inc. These maps are intended to be used by being overlaid on the most current
          United States Geological Survey topographic maps of the seven and one-half (7½) minutes of latitude
          and longitude quadrangle series, 1:24,000 scale. The overlay maps are to [be] used with the following



4 of 94                                                                                                        7/8/15, 12:22 PM
San Antonio, TX Unified Development Code                                                                           about:blank


          USGS quadrangle maps, which are identiﬁed on each of the overlay maps:

              Sheet 1 Camp Bullis
              Sheet 2 Bulverde
              Sheet 3 Bat Cave
              Sheet 4 Helotes
              Sheet 5 Castle Hills
              Sheet 6 Longhorn
              Sheet 7 Schertz
              Sheet 8 Marion
              Sheet 9 Culebra
              Sheet 10 San Antonio West
              Sheet 11 San Antonio East
              Sheet 12 Martinez
              Sheet 13 Saint Hewing
              Sheet 14 Macdona
              Sheet 15 Terrell Wells
              Sheet 16 Southton
              Sheet 17 Elmendorf

              The overlay maps are adopted and made a part of these regulations.

              Alcohol beverage manufacture or brewery. This use may include the production of wines, spirits or
          a brewing facility for the production of malt liquors such as beer and ale, using grains such as oats,
          hops, rice, wheat and barley, designed and managed to brew more than seventy-ﬁve thousand (75,000)
          barrels of beer per year. The following uses may be accessory to an alcoholic beverage manufacturer
          or brewery in conformance with section 35-370:

              1.   Sampling for on-site consumption and the sale for oﬀ-site consumption of the products;
              2.   Meeting/reception facilities; and
              3.   Retail sales of items primarily associated with the use (such as glassware, souvenirs,
                   promotional items) and conducted within the premises or a permitted accessory structure.

               Neither a microbrewery nor a brewpup, as deﬁned, shall be considered a beverage manufacture
          or alcohol brewery facility.

              Alley. A minor public right-of-way not intended to provide the primary means of access to the
          abutting lots, which is used for vehicular service access to the back or sides of properties otherwise
          abutting on a public street.

               All weather surface (parking and vehicular access). Vehicular "all weather surfaces" shall constitute:
          poured concrete on prepared subgrade; hot laid asphalt on a prepared base course; single, double, or
          triple asphalt surface treatment (consisting of applications of asphaltic material, each covered with
          aggregate) on a prepared base course. Brick/concrete block/tile/ﬂagstone set in mortar or on a
          prepared base course. The director of planning and development services shall determine if other
          materials may ﬁt within this category of surface; however, in no case shall a material be considered a


5 of 94                                                                                                      7/8/15, 12:22 PM
San Antonio, TX Unified Development Code                                                                             about:blank


          "all weather surface" if such surfaces generates or produces any dust or particulate matter that could
          be airborne to adjacent properties such as occurs with compacted base materials.

              All weather surface (pedestrian walkways and access). All weather surfaces shall constitute poured
          concrete, hot laid asphalt, or tile/ ﬂagstone/brick/concrete block. The director of planning and
          development services shall determine if other materials may ﬁt within this category of surface. For
          pedestrian application crushed granite, marble and rock slag may be considered an "all weather
          surface".

              All weather surface (temporary access). All weather surfaces for temporary construction access or
          event access such as "homes shows", carnivals, etc., shall be permitted by the director of planning and
          development services and may be poured concrete, hot or cold laid asphalt or tile/brick/ﬂagstone
          /concrete block, compacted base material, crushed granite, or gravel for a period not to exceed one
          hundred twenty (120) days.

               Alteration. Any change aﬀecting the exterior appearance of an existing structure or improvement
          by additions, reconstruction, remodeling, or maintenance; or any structural changes involving changes
          in form, texture, materials, or color; or, as applied to a building or structure, a change or
          rearrangement in the structural parts of the existing facilities, or an enlargement, whether by
          extending on a side or by increasing the height, or the moving from one location to another.

               Amusement and recreation uses. Establishments primarily engaged in providing amusement or
          entertainment for a fee or admission charge. These include dance halls and party houses; studios;
          theaters and cinemas; musical entertainment; bowling alleys; billiards and pool establishments;
          racetracks; sports arenas, rings, ball ﬁelds, and courts; swimming pools; carnivals and circuses;
          fairgrounds; stadiums; expositions and amusement parks; skating rinks; golf courses; horse shows;
          arenas, and stables; coin-operated devices and game parlors.

              Ancillary use. Shall be a use limited to providing a service and/or product for the needs of on-site
          tenants. Ancillary uses shall not generally serve the public or non-tenant customers.

              Animal and pet services. These establishments provide animal and pet care services (except
          veterinary), such as boarding, grooming, sitting, and training.

              Animal clinic. A facility for the prevention, treatment, minor surgery, cure, or alleviation of disease
          and/or injury in small domestic animals, with all care conducted within a completely enclosed building,
          provided that noise or odors created by activities within the building are not perceptible beyond the
          property line, and that no animals are kept outside the building at any time. Overnight boarding of
          animals is permitted unless expressly prohibited by the zoning district regulations.

              Animal pound or shelter. A facility used to house or contain stray, homeless, abandoned or
          unwanted animals. This use may include animal adoption, euthanization services, and veterinary
          services as deﬁned. Outdoor runs, paddocks and pens are permitted.

              Antenna. Any system of electrical conductors used for the transmission and/or reception of
          electromagnetic waves.



6 of 94                                                                                                       7/8/15, 12:22 PM
San Antonio, TX Unified Development Code                                                                             about:blank


               Antenna support structure. Any structure, mast, pole, tripod, or tower used for supporting an
          antenna or antennas. An antenna support structure includes any monopole antenna structure or
          lattice antenna structure.

              Antique. An object d'art or household furnishing which was not mass-produced, and was
          characteristic of a speciﬁc period in a speciﬁc country.

              Apartment. See Dwelling, multi-family.

              Apothecary. One who prepares and sells drugs and medicines; pharmacist.

              Appeal. An appeal to the board of adjustment where it is alleged that there is error in any order,
          requirement, decision, or determination made by an administrative oﬃcial in the enforcement in the
          zoning article of this chapter.

              Application. Any application for approval of an annexation, a rezoning, or a permit as deﬁned
          herein.

              Application for development approval or "application". Any application for a development order or
          a permit.

               Approach-departure path. A path for ﬂight in a plane leading outward and upward from the end of
          the take-oﬀ and landing area, under which adequate areas should be located to permit a safe landing
          in the event of a malfunction.

               Appurtenance. Any accessory or ancillary building, object or structure, fence, street furniture,
          ﬁxture, vending machine, fountain, public artwork, or bicycle rack located on the grounds of a historic
          landmark, in a historic district, in the Riverwalk Overlay District, on public property, or in the public
          right-of-way.

              Arborist. See "Certiﬁed arborist."

              Arcade device means any coin, currency or slug operated or electronically or mechanically
          controlled machine or device that dispenses or eﬀectuates the dispensing of "entertainment" that is
          intended for the viewing of ﬁve (5) or fewer persons in exchange for any payment of consideration.

              Arch. A curved and sometimes pointed structural member used to span an opening.

              Archaeological. The science or study of the material remains of past life or activities and the
          physical site, location, or context in which they are found, as delineated in the Archaeological
          Resources Protection Act of 1979, as amended.

              Architect/designers/engineer. A principal person or/of the ﬁrm contracted to design the overall
          project to which design enhancements applies.

              Architectural features. These include, but are not limited to, the exterior details of a building or
          structure, such as the type, style, or color of roofs, windows, doors, and appurtenances. Architectural
          features will include interior architectural features where the interior is authorized for review.


7 of 94                                                                                                         7/8/15, 12:22 PM
San Antonio, TX Unified Development Code                                                                              about:blank


               Architectural style. Useful tools for analyzing general types of historic resources that tend to be
          related to the building's era of construction and popular regional trends. See the architectural styles
          section of A Guide to San Antonio's Historic Resources.

              Area. A speciﬁc geographic division of the City of San Antonio.

              Area of ﬂood inundation. Sites that are subject to ﬂooding as a result of water ponding in the
          controlled storage areas of dams, detention and retention ponds.

              Area of shallow ﬂooding. A designated AO, AH, or VO zone on a community's ﬂood insurance rate
          map (FIRM) with a one (1) percent chance or greater annual chance of ﬂooding to an average depth of
          one (1) to three (3) feet where a clearly deﬁned channel does not exist, where the path of ﬂooding is
          unpredictable and where velocity ﬂow may be evident. Such ﬂooding is characterized by ponding or
          sheet ﬂow.

              Area of special ﬂood hazard. The land in the ﬂoodplain within a community subject to a one (1)
          percent or greater chance of ﬂooding in any given year. This area is also known as the 100-year
          ﬂoodplain. The area is designated as a Federal Emergency Management Agency Zone A, AE, AH, AO on
          the ﬂood insurance rate maps.

              Art gallery or museum. A corporation, organized for purposes of maintaining collection of books
          and art works bequeathed to it and maintaining public art gallery on premises devised to it.

              Artiﬁcial lot. An area within a building site that is delineated by the building oﬃcial for the sole
          purpose of satisfying the requirements of this chapter.

               Artisan's studio. Space utilized for the preparation, display and sale of individually crafted artwork,
          jewelry, furniture, sculpture, pottery, leather craft, hand-woven articles or similar items. Artisan may
          live on-site. Up to two (2) persons not living on-site may be employed.

              Artist. A practitioner in the visual ﬁne arts, generally recognized by critics and peers as a
          professional of serious intent and recognized ability, who produces artworks.

               Artist selection panel. A group of professionals and community members selected by the
          department of public works whose purpose is to select speciﬁc artists to be commissioned for each
          eligible project.

              Artist services. Professional services by artists to develop designs for artworks or other
          architectural, landscape or urban design components, either individually or as member of a project
          design team.

              Artists registry. A regional, local, national and international slide and digital collection of artists and
          artworks used as a resource for art, art activities, and for the design enhancement selection process.

               Assessed value prior to preservation. The value assessed by the city tax assessor-collector for the
          tax year of veriﬁcation, as deﬁned hereafter.

              Assisted living facility. An establishment that furnishes, in one (1) or more buildings, food and


8 of 94                                                                                                          7/8/15, 12:22 PM
San Antonio, TX Unified Development Code                                                                           about:blank


          shelter to four (4) or more persons who are unrelated to the proprietor of the establishment; provides
          personal care services, as deﬁned by Chapter 247 Assisted Living Facility Licensing Act of the Texas
          Health and Safety Code, or administration of medication by a person licensed or otherwise authorized
          in the state of Texas to administer the medication; and may provide assistance with or supervision of
          the administration of medication. The assisted living facility shall be licensed by the State of Texas
          under Chapter 247 Assisted Living Facility Licensing Act of the Texas Health and Safety Code, and as
          amended, and shall comply with Chapter 123 Community Homes for Disabled Persons Location Act of
          the Texas Human Resources Code. By deﬁnition, an unlicensed facility is not considered an assisted
          living facility. See also deﬁnition for community home for assisted living facilities with six (6) or fewer
          residents. See also § 35-376.

               ASTM E 90. The standard test method for laboratory measurement of airborne sound transmission
          loss of building partitions and elements.

              ASTM E 966. The standard guide for ﬁeld measurements of airborne sound insulation of building
          facades and facade elements.

              Asymmetry. Lack of symmetry or balance of architectural features in a structure.

              Athletic ﬁeld. Within the context of section 35-523 athletic ﬁeld means an on-site sports playing
          ﬁeld used primarily for organized sports for public or private schools or for use as a sports playing ﬁeld
          oﬀ-site for a public or private school in association with youth sports.

              Auto and vehicle sales. The use of any building, land area, lot, parcel, or other premises for the
          display and sale of new or used automobiles generally but may include light trucks or vans, trailers, or
          recreational vehicles and including any vehicle preparation or repair work conducted as an accessory
          uses.

               Automotive wrecking and salvage yard. A business that stores three (3) or more wrecked vehicles
          outdoors for the purpose of dismantling or otherwise wrecking the vehicles to remove parts for sale or
          for use in an automotive repair or rebuilding business.

              Aviation industry facility. Buildings and structures in the city limits of San Antonio, used or to be
          used in the operation, maintenance, modiﬁcation, service, research and development, manufacture,
          and storage of aircraft or the sale of aircraft or aircraft parts. (Cross-Reference: Impact fee standards)

               A-weighted decibel (dBA). The most commonly weighted sound ﬁlter used to measure perceived
          loudness versus actual sound intensity. The human ear responds diﬀerently to frequencies. For
          example, the human hearing system perceives mid-frequency sounds as louder than low and high
          frequency sounds. To accommodate this condition when measuring sound levels, ﬁlters need to be
          installed into sound meters. The results are a more accurate measurement of sound for the human
          hearing system.

              Awning. A projecting roof-like structure sheltering a door or window, often canvas.

              Bail bond agency. An establishment in which a licensed bail bond surety provides bail bond
          services as regulated by the Texas Occupations Code.


9 of 94                                                                                                       7/8/15, 12:22 PM
San Antonio, TX Unified Development Code                                                                            about:blank


               Balcony. A railed projecting platform found above ground level on a building.

               Baluster. Any of a number of closely spaced supports for a railing.

               Balustrade. A rail or row of posts that support it, as along the edge of a staircase.

               Bank, credit union. A depository lending institution regulated by the Texas Department of Banking,
           the Texas Credit Union Department and/or National Credit Union Association. A bank or credit union
           shall not include any business engaged in retail sales or any use that meets the criteria of a speciﬁed
           ﬁnancial institution, as deﬁned.

               Bar. See "Tavern".

                Base density. The total permitted dwelling units computed as follows: (a) Divide the minimum lot
           size by gross acreage for conventional subdivisions, or (b) The maximum density applied to gross
           acreage for conservation subdivisions.

               Base ﬂood. The ﬂood having a one (1) percent chance of being equaled or exceeded in any given
           year. (100-year frequency ﬂood).

               Basement. Any area of the building having its ﬂoor subgrade (below ground level) on all sides.

               Base zoning district. Any of the zoning districts established pursuant to subsection 35-302(a) of this
           chapter.

              Battered foundation. A foundation that is inclined, so that it appears to slope inward as it rises
           upward.

               Bead board. Wood paneling with grooves.

               Bed and breakfast establishment. An establishment which supplies temporary accommodations to
           overnight guests for a fee.

               Best management practices (BMP). An eﬀective integration of stormwater management systems,
           with appropriate combinations of landscape conservation, enhancement, structural controls,
           impervious cover, schedules of activities, prohibitions of practices, maintenance procedures and other
           management practices which provide an optimum way to convey, store and release runoﬀ, so as to
           reduce peak discharge, remove pollutants, and enhance the environment.

               Bicycle facility. Any bicycle path, bicycle trail, bicycle lane, or bicycle route.

               Bicycle lane. A designated portion of a street pavement for the exclusive use of bicycles. Bicycle
           signs and pavement markings designate the presence and limits of a bicycle lane.

              Bicycle path. A designated paved travelway intended for bicycle use, to the exclusion of routine
           motor vehicle use. A bicycle path is typically used by two-way bicycle traﬃc.

               Bicycle route. A street that is used by motor vehicles and is designated, by the presence of speciﬁc



10 of 94                                                                                                     7/8/15, 12:22 PM
San Antonio, TX Unified Development Code                                                                             about:blank


           bicycle route signing, for use by bicycles.

               Bicycle trail. See Bicycle path.

                 Billiard/pool hall or parlor. An amusement facility in which the primary activity is the playing of
           table games such as billiards, pool, and snooker. Incidental uses within a billiard/pool hall may include
           domino and card playing as well as electronic video games. A billiard or pool hall, which receives
           seventy-ﬁve (75) percent or more of its income from alcohol, shall be classed as a bar and not a
           billiard/pool hall.

               Biomedical/biotech research facility. Buildings and structures, used or to be used primarily for
           biomedical/biotech research or experimentation to improve or develop new tangible goods or
           materials or to improve or develop the production process thereto. (Cross-Reference: Impact fee
           standards)

                Block. The properties abutting both sides of a street and lying between the two (2) nearest
           intersecting or intercepting streets; a molding or projecting course running horizontally along the face
           of a building, such as a continuous row or layer of stones or brick in a wall.

                Block face. The properties abutting one (1) side of a street and lying between the two (2) nearest
           intersecting or intercepting streets, or nearest intersecting or intercepting street and/or railroad right-
           of-way, unsubdivided land, water course or city boundary.

               Boarding home facility. An establishment that furnishes, in one (1) or more buildings, lodging to
           three (3) or more persons with disabilities or elderly persons who are unrelated to the owner of the
           establishment by blood or marriage; and provides community meals, light housework, meal
           preparation, transportation, grocery shopping, money management, laundry services, or assistance
           with self-administration of medication but does not provide personal care services, as deﬁned by
           Chapter 247 Assisted Living Facility Licensing Act of the Texas Health and Safety Code, to those
           persons. See also § 35-376.

               Board or board of trustees. The San Antonio Water System Board of Trustees.

               Body piercing. The creation of an opening in an individual's body, other than in an individual's
           earlobe, to insert jewelry or another decoration.

               Boundary street. A public street which is adjacent to and abutting one (1) or more sides of the
           proposed site.

               Bracket. A projecting support used under cornices, eaves, balconies, or windows to provide
           structural or visual support.

               Brewpub. A restaurant, bar or tavern that prepares handcrafted natural beer intended only for
           on-premises consumption. A brewpub shall be considered either a bar, tavern or food-service
           establishment, as applicable, for the purposes of zoning district permitted uses.

               Brick. A building or paving unit made of ﬁred clay, usually rectangular in shape.



11 of 94                                                                                                        7/8/15, 12:22 PM
San Antonio, TX Unified Development Code                                                                               about:blank


               Broken back curve. A curve consisting of two (2) curves in the same direction joined by a short
           tangent.

                Buﬀer yard. The required installation of landscaping and screening materials between zoning
           districts and certain uses.

               Buﬀeryard. A unit of yard together with enough planting to eliminate or minimize potential
           negative impacts such as dirt, litter, noise, glare of lights, signs and unsightly buildings between
           diﬀerent land use intensity classes.

               Buﬀer zone. The area on a commercial lot located between the rear of the commercial building(s)
           and the rear lot line of the property.

                Building. A structure designed, built or occupied as a shelter or roofed enclosure for persons,
           animals or property. For the purpose of this deﬁnition, "roof" shall include an awning or other similar
           coverings, whether or not permanent in nature. Without limiting the generality of the foregoing, the
           following shall be considered a "building": a house, barn, church, hotel, warehouse, or similar
           structure, or a historically related complex, such as a courthouse and jail or a house and barn.

               Building elevation. The view of any building or other structure from any one (1) of four (4) sides
           showing features such as construction materials, design, height, dimensions, windows, doors, other
           architectural features, and the relationship of grade to ﬂoor level.

               Building footprint. The horizontal area measured within the outside of the exterior walls of the
           ground ﬂoor of the main structure.

               Building oﬃcial. The director of planning and development services or his designee.

               Building plans. See simple building plan and compound building plan.

               Building setback line. See Setback line.

               Building site. The lot or portion of a lot which is designated on the building permit application and
           any existing buildings and appurtenant parking on the lot.

               Build-out year. The proposed year of completion of the land development project, when its
           capacity for attracting and producing traﬃc is maximized.

              Build-to-zone. An area parallel to the property line, within which the front facade of a building
           must be built.

               Bulkhead. A structure covering a stairwell or other opening, to provide adequate headroom.

                Bulk plant or terminal. A facility where ﬂammable or combustible liquids are received by tank
           vessel, pipelines, tank car or tank vehicle and are stored or blended in bulk for the purpose of
           distributing such liquids by tank vessel, pipeline, tank car, tank vehicle, portable tank or container.

               Bus maintenance facility. A facility designed to provide services to a ﬂeet of transit facilities such as



12 of 94                                                                                                          7/8/15, 12:22 PM
San Antonio, TX Unified Development Code                                                                            about:blank


           public transit operations, school districts, charter services and commercial bus companies. The
           facilities must comply with all environmental regulations, health and life safety codes and may contain
           administrative oﬃces, mechanical repair shops, fueling stations, body and repair shops, painting
           shops, vehicle storage and other operations normally associated with the operation and maintenance
           of a ﬂeet of buses.

               Bus shelter. A roofed structure located on or adjacent to the right-of-way of a street, and which is
           designed and used primarily for the weather protection and convenience of waiting bus passengers.

               Bus stop. A ﬁxed location where passengers board and alight usually identiﬁed by a sign.

                Bus storage facility. A facility designed to provide parking and storage services to a ﬂeet of transit
           facilities such as public transit operations, school districts, charter services and commercial bus
           companies. The facilities must comply with all environmental regulations, health and life safety codes
           and may contain administrative oﬃces, but shall exclude such activities as mechanical repair shops,
           fueling stations, body and repair shops, painting shops, and other operations normally associated with
           the maintenance of a ﬂeet of buses.

               Business park. A development on a tract of land that contains a number of separate businesses,
           oﬃces, light manufacturing facilities, accessory and supporting uses, and common open space
           designed, planned, and constructed on an integrated and coordinated basis.

                Business services. Establishments primarily engaged in rendering services to business
           establishments on a fee or contract basis, such as advertising and mailing, building maintenance,
           employment service, management and consulting services, protective services, equipment rental and
           leasing, commercial research, development and testing, and photo ﬁnishing.

               Busway. A bus route, as designated in the major thoroughfare plan, with an existing or projected
           peak hour headway not exceeding twenty-six (26) minutes

               Caliper. The average cross-sectional measurement of the trunk of a newly planted tree at six (6)
           inches above grade if the resulting measurement does not exceed four (4) inches, and twelve (12)
           inches above grade if the resulting measurement exceeds four (4) inches.

                Caliper (2). The following deﬁnition shall apply only to division 1: The minimum diameter of a tree
           measured six (6) inches above the root collar for trees up to and including four (4) inches in diameter;
           twelve (12) inches above the root collar for trees having a diameter greater than four (4) inches and up
           to twelve (12) inches; and four and one-half (4½) feet above the root collar for trees having a diameter
           larger than twelve (12) inches. The following deﬁnition shall only apply to division 2: The average cross-
           sectional measurement of the trunk of a newly planted tree at six (6) inches above grade.

                Caliper (3). A standard trunk diameter measurement for trees taken six (6) inches above ground
           for up to and including four-inch caliper size and twelve (12) inches above ground for larger sizes.

               Canopy. A projection over a niche or doorway; often decorative or decorated.

               Canopy tree. A canopy tree is either a medium or large deciduous tree, with a mature height of



13 of 94                                                                                                       7/8/15, 12:22 PM
San Antonio, TX Unified Development Code                                                                            about:blank


           more than twenty-ﬁve (25) feet at maturity.

               Capacity. The maximum demand that can be accommodated by a public facility or service without
           exceeding the adopted level of service. For streets, "capacity" shall be measured by the maximum
           number of vehicles that can be accommodated by an intersection or street link, during the time period
           speciﬁed in subsection 35-502(d)(1) hereto, under prevailing traﬃc and control conditions at that
           street's adopted level of service.

               Capital. The uppermost part, or head, of a column or pilaster.

               Capital improvements. Public facilities which have a life expectancy of three (3) or more years that
           are owned and operated by the city, and are treated as capitalized expenses according to generally
           accepted accounting principles. This deﬁnition does not include costs associated with the operation,
           administration, maintenance, or replacement of capital improvements.

               Capital improvements plan. The plan that identiﬁes existing and future sanitary sewer capital
           improvements or facility expansions within designated service areas for which impact fees may be
           assessed.

               Capital improvements program. The list of recommended capital improvements to be constructed
           during the forthcoming ﬁve-year period submitted pursuant to section 118 of the City Charter.

               Caretaker (for nonresidential uses). An optional supportive function for a permitted use in a
           nonresidential zoning district that allows for the management, upkeep and protection of a property by
           a person, and with an immediate family in residence if so desired. For the purposes of caretaking, a
           separate single-family dwelling structure or living quarters incorporated in the primary structure is
           permitted. The caretaker shall be a property owner or a tenant of the property owner. A caretaker
           residence may be requested concurrently with the primary use at the time of application for certiﬁcate
           of occupancy.

               Carport. Space for the housing or storage of motor vehicles and enclosed on not more than two (2)
           sides by walls.

               Carwash, automatic self service drive-thru. A business establishment at which automated
           mechanical equipment cleans, washes, dries, polishes, and waxes automobiles and light trucks, either
           while the vehicle is stationary, or on a conveyor belt system.

               Carwash, full service and/or detail shop. A business establishment at which automobiles and light
           trucks are cleaned, washed, dried, polished, waxed, vacuumed and/or detailed manually by employees
           or attendants, and can include a combination of work done by hand and by automated mechanical
           equipment.

               Carwash, self-service. A business establishment at which the cleaning, washing, drying, polishing,
           waxing, vacuuming and/or detailing of automobiles and light trucks is conducted manually by the
           customer.

               Casement window. A window sash that swings open along its entire length; usually on hinges ﬁxed



14 of 94                                                                                                     7/8/15, 12:22 PM
San Antonio, TX Unified Development Code                                                                                 about:blank


           to the sides of the opening into which it is ﬁtted.

               Caterer. An establishment that either stands alone or is part of another food service establishment
           which, by prior arrangement, prepares food, provides transportation for the food and serves the food,
           or sets up a buﬀet for self-service.

                Cellular on wheels (COW). A mobile wireless communication site that consists of a cellular antenna
           tower, electronic radio transceiver equipment and may include on-site generator mounted on a truck
           or trailer, designed to be part of a cellular network and deployed to provided expanded network
           capacity. COWs are generally deployed to provide expanded cellular network coverage and/or capacity
           at special events, major conventions, or in disaster areas where cellular coverage either was never
           present or was compromised by the disaster. COWs may also be used to provide expanded coverage
           in the short to medium-term when ﬁnancial or infrastructure considerations prevent building a
           permanent site at the location in the short-term, but coverage is needed for engineering reasons. A
           COW may also be referred to as a cell-on-light-truck (COLT), site-on-wheels (SOW) or mobile tower unit
           (MTU).

               Cemetery. Any site, as deﬁned by Texas Statutes, which contains at least one (1) burial, marked or
           previously marked, dedicated to and used or intended to be used for the permanent interment of the
           human dead, to include perpetual care and non-perpetual care cemeteries, even though suﬀering
           neglect or abuse.

               Center line (waterway). The centerline of the waterway refers to existing topographically deﬁned
           channels. If not readily discernible, the centerline shall be determined by, the "low ﬂow line" whenever
           possible; otherwise by the centerline of the two-year ﬂoodplain.

                Certiﬁcate of appropriateness. The oﬃcial notice of action issued by the city manager, or his or her
           designee, charged with the jurisdiction for permitting or denying the appropriateness of proposed
           oﬃce of historic preservation applications, including changes or additions to historic structures or
           districts.

                Certiﬁcate of occupancy. A certiﬁcate indicating that the premises comply with all the provisions of
           this chapter and the building code. (Note: The certiﬁcate of occupancy is issued after approval of a
           building permit and construction has occurred pursuant to the building permit.)

               Certiﬁcation (for ad valorem tax exemption). The attestation by the historic and design review
           commission that the structure in question is a historically signiﬁcant site in need of tax relief to
           encourage preservation and that the plans submitted will substantially rehabilitate or restore the
           structure.

               Certiﬁed applicant. An applicant pursuant to this chapter whose plans for the construction,
           addition to, alteration, restoration or rehabilitation of, a historically signiﬁcant site in need of tax relief
           to encourage preservation, as deﬁned hereafter.

               Certiﬁed arborist. An individual who has a current and valid designation of "ISA Certiﬁed Arborist"
           by the International Society of Aboriculture.



15 of 94                                                                                                            7/8/15, 12:22 PM
San Antonio, TX Unified Development Code                                                                              about:blank


               Certiﬁed local government (CLG) program. The mechanism established pursuant to 16 U.S.C. §
           470a(c) for the certiﬁcation by the state historic preservation oﬃcer of local governments to carry out
           the purposes of the National Historic Preservation Act (NHPA) and to provide for the transfer of a
           portion of the grants received by the state under NHPA to such local governments.

               Channel letters. Channel letters are custom-made metal or plastic letters mounted to the face of a
           building for exterior signage.

               Character. The attributes, qualities, and features that make up and distinguish a development
           project and give such project a sense of purpose, function, deﬁnition, and uniqueness.

                Check cashing facility. A person or business that, for compensation, engages in the business of
           cashing checks, warrants, drafts, money orders, or other commercial paper serving the same purpose.
           The term "check cashing facility" does not include a state or federally chartered bank, savings and loan
           association, credit union, or industrial loan company. For the purposes of zoning, a check cashing
           facility is classiﬁed as a speciﬁed ﬁnancial institution.

                Child care facility. A facility that provides care, training, education, custody, treatment, or
           supervision for a child who is not related by blood, marriage, or adoption to the owner or operator of
           the facility, for all or part of the twenty-four-hour day, whether or not the facility is operated for proﬁt
           or charges for the services it oﬀers.

                Child care institution (basic). A child care facility licensed by the Texas Department of Human
           services which provides care for more than twelve (12) children for twenty-four (24) hours a day. A
           basic child care institution does not include a twenty-four-hour-a-day program oﬀered by a specialized
           child care institution.

               Child care institution (specialized). A child care facility licensed by the Texas Department of Human
           services which provides specialized care for more than twelve (12) children for twenty-four (24) hours a
           day. Specialized child care institutions include residential treatment centers, emergency shelters,
           halfway houses, therapeutic camps, and institutions serving mentally retarded children as classiﬁed
           and regulated by the Texas Department of Human services.

                Church. Any place of worship including any church, synagogue, temple, mosque, or other building
           or facility primarily engaged in religious worship. The term "church" does not include uses such as
           schools, recreational facilities, day care or child care facilities, kindergartens, dormitories or other
           facilities for temporary or permanent residences which are connected or related to the church, the
           principal buildings on the site, or located on the same site, even if the curriculum or services oﬀered as
           part of such use includes religious services and/or training.

               City. The City of San Antonio or any agency, bureau, department, division or commission of the City
           of San Antonio and any department, agency, board, commission or governing body of the City of San
           Antonio and its capacity of processing, approving or issuing permits.

               City arborist. An individual employed by the city who is responsible for the administration and
           overseeing of the tree preservation standards. The individual shall have appropriate educational



16 of 94                                                                                                         7/8/15, 12:22 PM
San Antonio, TX Unified Development Code                                                                               about:blank


           experience, credentials and work experience as well as practical experience that qualify the individual
           for performance of his or her necessary responsibilities.

               Civic uses. Any of the following uses, as deﬁned in the use matrix, which uses are hereby found to
           provide focal points for community interaction and foster citizen participation in civic activities:

               Churches, temples, synagogues, mosques, and other religious facilities.

               Clubs or lodges
               College or university facilities
               Day care centers
               Exhibitions and art galleries
               Grade schools
               Library buildings
               Meeting halls or clubhouses
               Movie theaters
               Museum, exhibition, or similar facilities
               Performance theaters
               Postal
               Public administration
               School or university buildings
               Trade or specialty school facilities

               Class I specie. A tree specie that lives for a relatively long time, is drought tolerant, has minimum
           pest problems, provides wildlife habitat, and is very adapted to the area's soil, climate conditions.

               Clear vision area. The triangular area adjacent to the intersection of any street within which no
           obstruction may be placed which would block the sight lines for vehicular traﬃc. The triangle is
           established in accordance with subsection 35-506(d)(5) of this chapter.

                Clinic, dental or medical. A building in which ten (10) or more physicians and/or dentists or their
           allied professional assistants carry on their profession; or a building which contains one (1) or more
           physicians, dentists and their assistants and a laboratory and/or an apothecary limited to the sale of
           pharmaceutical and medical supplies. A clinic shall not include in-patient care or operating rooms for
           major surgery.

               CLOMR. A conditional letter of map revision. A CLOMR will be submitted for FEMA approval for all
           proposed physical changes to the ﬂoodplain that will result in a change to the ﬂoodplain boundary.

               Close. A close is a front space for buildings interior to the block which includes a roadway loop
           around a green area. The close is an alternative to the cul-de-sac, as the focus is a green space rather
           than vehicular paving. The close provides additional frontage for deep squares and organic blocks.

                Club. A group of people organized for a common purpose to pursue common goals, interests or
           activities and usually characterized by certain membership qualiﬁcations, payment of fees and dues,
           regular meetings, and a constitution and by-laws.




17 of 94                                                                                                       7/8/15, 12:22 PM
San Antonio, TX Unified Development Code                                                                             about:blank


               Clubhouse. A building or portion thereof, and related facilities used by a club, fraternal
           organization, or a membership organization.

               Cluster. A group of cultural, or historical, or architectural, or archaeological resources with
           compatible buildings, objects, or structures geographically or thematically relating to and reinforcing
           one another through design, setting, materials, workmanship, congruency and association.

                 Cluster (As used in the tree and landscape provisions of this chapter). A grouping of at least three
           (3) trees, of two and one-half (2½) inches of caliper or greater in size, and with trunks spaced at no
           greater than ten-foot intervals.




18 of 94                                                                                                       7/8/15, 12:22 PM
San Antonio, TX Unified Development Code                                                                      about:blank




           Cluster illustration

               Cluster parking. Common area parking designed to meet the required parking requirements of a
           speci!c housing type as de!ned by this chapter. See section 526-3 Footnote 1.



19 of 94                                                                                              7/8/15, 12:22 PM
San Antonio, TX Unified Development Code                                                                               about:blank


               C of O. A certiﬁcate of occupancy issued by the San Antonio Development Service Department.

               Collector street. See Street, collector.

                Collocation, wireless refers to the joint use and occupancy of a single existing antenna support
           structure (communications tower or monopole) by two (2) or more wireless service providers who
           install individual antenna arrays at various heights to eﬀectuate a wireless communication system.
           Collocation shall not include the modiﬁcation of any existing antenna support structure for the
           installation of an antenna array above the permitted height for the zoning district in which the antenna
           support structure is located.

               Column. A round, vertical support; in classical architecture, the column has three parts, base, shaft,
           and capital.

               Commercial driveway approach. A driveway which provides access to property on which an oﬃce,
           retail or commercial center is located, or a building having more than ﬁve (5) dwelling units is located
           or any driveway approach which accesses property that is primarily used for a non-residential purpose.

               Commercial/industrial developments. Any land area zoned or devoted primarily to commercial or
           industrial use, including areas zoned as "O", "C", "I-1", or "I-2" devoted primarily to commercial or
           industrial use.

               Commercial living unit. A building which includes commercial uses on the ﬁrst ﬂoor, and
           residential dwelling units above the ﬁrst ﬂoor.

                Commercial property. A building, site, or structure whose use after rehabilitation or restoration
           (for ad valorem tax exemption) will be for other than residential use, i.e., for a single-family, duplex,
           three- or four-family dwelling.

               Commercial urban design standards. See subsection 35-204(o) of this chapter.

               Commissary. An establishment, licensed pursuant to Chapter 13 of the City Code, in which food,
           food containers or food supplies are stored, kept, handled, prepared, or packaged for use by mobile
           food establishments.

               Committed development. A proposed development that has received ﬁnal subdivision plat
           approval or, for a proposed development that does not involve the subdivision of land, an approved
           master site plan or minor site plan.

                Common area. A parcel or parcels of land, or an area of water, or a combination of land and water,
           and/or developed facilities and complimentary structures and improvements, including but not limited
           to areas for vehicular and pedestrian access and recreational facilities within the site.

               Common ownership. Ownership by the same person, corporation, ﬁrm, entity, partnership, or
           unincorporated association; or ownership by diﬀerent corporations, ﬁrms, partnerships, entities, or
           unincorporated associations, in which a stockbroker, partner, or associate, or a member of his family
           owns an interest in each corporation, ﬁrm, partnership, entity, or unincorporated association.



20 of 94                                                                                                        7/8/15, 12:22 PM
San Antonio, TX Unified Development Code                                                                            about:blank


               Common worker. An individual who performs labor involving physical tasks that do not require a
           particular skill, training in a particular occupation, craft, or trade, or practical knowledge of the
           principles or processes of an art, science, craft, or trade.

               Community home. A facility which complies with Chapter 123 Community Homes for Disabled
           Persons Location Act of the Texas Human Resources Code, and as amended; and which is:

               • A community-based residential home operated by:(1)the Texas Department of Mental Health and
               Mental Retardation; (2) a community center organized under Subchapter A, chapter 534, Health
               and Safety Code, that provides services to persons with disabilities; (3) an entity subject to the
               Texas Non-Proﬁt Corporation Act (Article 1396-1.01 et seq., Vernon's Texas Civil Statutes); or (4) an
               entity certiﬁed by the Texas Department of Human Services as a provider under the medical
               assistance program serving persons in intermediate care facilities for persons with mental
               retardation; or

               • An assisted living facility with six (6) or fewer residents licensed under Chapter 247 of the Texas
               Health and Safety Code, provided that the exterior structure retains compatibility with the
               surrounding residential dwellings. By deﬁnition an unlicensed facility is not considered an assisted
               living facility. See also section 35-376.

               Community housing development organization (CHDO). As deﬁned in 24 C.F.R. § 92.2, which is
           hereby incorporated by this reference.

               Compatible property. A resource in a historic district or cluster distinguished by its scale, material,
           compositional treatment and other features that provide the setting for more important resources and
           add to the character of the scene.

               Completely enclosed structure. See Structure, completely enclosed.

                Completion. Work conducted upon a well's well bore to establish production of the resource or
           injection of ﬂuids after the production casing string has been set, cemented, and pressure tested,
           including perforating casing, setting packers and tubing, and setting the well in place.

               Compound building plans [illustration].




21 of 94                                                                                                       7/8/15, 12:22 PM
San Antonio, TX Unified Development Code        about:blank




22 of 94                                   7/8/15, 12:22 PM
San Antonio, TX Unified Development Code                                                                            about:blank


               Comprehensive land use category. Land use categories designated in the comprehensive/master
           planning process. The following shall be the designated comprehensive land use categories for
           neighborhood, community and perimeter plans:

               Low density residential estate - includes large lot singe-family detached houses on individual
               estate-sized lots or in conservation subdivisions. This form of development should be located away
               from major arterials, and can include certain nonresidential uses such as schools, places of
               worship, and parks that are centrally located for convenient neighborhood access. Permitted
               zoning districts: R-20, RE, RP and RD.

               Low density residential - includes single-family detached houses on individual lots at typical
               suburban densities. This form of development should be located away from major arterials, and
               can include certain nonresidential uses such as schools, places of worship, and parks that are
               centrally located for convenient neighborhood access. Permitted zoning districts: R-5, R-6, NP-8,
               NP-10, NP-15, and UD.

               Medium density residential - accommodates a range of housing types including single-family
               attached and detached houses on individual lots, duplexes, triplexes, fourplexes, and low-rise,
               garden-style apartments with more than four (4) dwelling units per building. Cottage homes and
               very small lot single-family houses are also appropriate within this land use category. Detached
               and attached accessory dwelling units such as granny ﬂats and garage apartments are allowed
               when located on the same lot as the principal residence. Certain nonresidential uses, such as
               schools, places of worship and parks, are appropriate within these areas and should be centrally
               located to provide easy accessibility. Permitted zoning districts: R-3, R-4, RM-4, RM-5, RM-6, MF-18
               and UD.

               High density residential - includes low-rise to mid-rise apartments with more than four (4) dwelling
               units per building. High density residential provides for compact development including
               apartments, condominiums and assisted living facilities. This form of development is typically
               located along or near major arterials or collectors. Certain nonresidential uses, such as schools,
               places of worship and parks, are appropriate within these areas and should be centrally located to
               provide easy accessibility. This classiﬁcation may be used as a transitional buﬀer between lower
               density residential uses and nonresidential uses. High density residential uses should be located in
               a manner that does not route traﬃc through other, lower-density residential uses. Permitted
               zoning districts: MF-25, MF-33 and UD.

               Very high density residential - includes mid-rise to high-rise apartments with more than four
               dwelling units per building. Very high density residential provides for apartments, condominiums
               and assisted living facilities at urban densities. This form of development is typically located along
               or near high capacity roadways including major arterials and collectors. Parking areas should be
               contained in structured parking garages beneath apartments, wrapped by apartments, or placed
               to the rear of the lot. Very high density residential development should be located in close
               proximity to compact, pedestrian-oriented retail and service uses. This classiﬁcation may be used
               as a transitional buﬀer between lower density residential uses and nonresidential uses. Very high
               density residential uses should be located in a manner that does not route traﬃc through other,
               lower density residential uses. Permitted zoning districts: MF-40, MF-50, and MF-65.



23 of 94                                                                                                       7/8/15, 12:22 PM
San Antonio, TX Unified Development Code                                                                        about:blank


            Oﬃce - includes medium-intensity professional, personal, business, and non-proﬁt uses that
            provide services to the local community, or house small to medium sized administrative functions
            for local, regional, national, and international entities. Examples of oﬃce uses include attorney
            oﬃces, dentist or physician oﬃces, administrative oﬃces of construction or engineering ﬁrms,
            computer training centers, and local non-proﬁt housing provider headquarters. Oﬃce uses should
            be found on, or adjacent to, arterials. Permitted zoning districts: O-1, O-1.5 and O-2.

            Neighborhood commercial - includes smaller intensity commercial uses such as small-scale retail
            or oﬃces, professional services, convenience retail, and shop front retail that serves a market
            equivalent to a neighborhood. Neighborhood commercial uses should be located at the
            intersection of residential streets and arterials, and within walking distance of neighborhood
            residential areas, or along arterials where already established. Permitted zoning districts: NC, C-1,
            and O-1.

            Community commercial - includes oﬃces, professional services, and retail uses that are accessible
            to bicyclists and pedestrians. This form of development should be located at nodes on arterials at
            major intersections or where an existing commercial area has been established. Parking areas
            should be located behind the building, with the exception of one row of parking facing the street.
            Additionally, all oﬀ-street parking and loading areas adjacent to residential uses should include
            landscape buﬀers, lighting and signage controls. Examples of community commercial uses include
            cafes, oﬃces, restaurants, beauty parlors, neighborhood groceries or markets, shoe repair shops
            and medical clinics. Permitted zoning districts: O-1.5, C-1, C-2, C-2P and UD.

            Regional commercial - includes high density land uses that draw customers from a larger region.
            Regional commercial uses are typically located at intersection nodes along expressways or major
            arterial roadways or adjacent to high-capacity mass transit system stations. These commercial
            nodes are typically twenty (20) acres or greater in area. Regional Commercial uses should
            incorporate well-deﬁned entrances, shared internal circulation, limited curb cuts to expressways
            and arterial streets, sidewalks and shade trees in parking lots, landscaped yards between the
            parking lot and street, and well-designed, monument signage. Examples of regional commercial
            uses include movie theaters, wholesale plant nurseries, automotive repair shops, ﬁtness centers,
            home improvement centers, hotels and motels, mid to high rise oﬃce buildings, and automobile
            dealerships. Permitted zoning districts: O-1.5, O-2, C-2, C-2P, C-3 and UD.

            Mixed use - includes a concentrated blend of residential, retail, professional service, oﬃce,
            entertainment, leisure and other related uses at urban densities to create a pedestrian-oriented
            environment. Mixed use incorporates high quality architecture and urban design features such as
            attractive streetscapes, parks/plazas, and outdoor cafes. Parking areas should be located behind
            buildings. This classiﬁcation requires a mix of uses in the same building. Examples of mixed use
            uses include small oﬃces (dentists, insurance professionals, non-proﬁts, etc.), small retail
            establishments (cafes, shoe repair shops, gift shops, antique stores, hair salons, drug stores, etc.)
            and high-density residential uses. Permitted zoning districts: MXD, MPCD, TOD and FBZD.

            Business/oﬃce park - includes medium to large sized buildings that house professional,
            administrative, light manufacturing, and/or warehousing functions for local, regional, national, and
            international entities. Development in this category should take the form of a cohesive, campus



24 of 94                                                                                                   7/8/15, 12:22 PM
San Antonio, TX Unified Development Code                                                                              about:blank


               setting where buildings are interspersed with open space and connected with pedestrian
               walkways. Uses in this category should be separated from residential areas with landscape buﬀers
               and feature monument signs and lighting that is oriented away from adjacent sites. Permitted
               zoning districts: BP, L, O-1.5 and O-2.

               Light industrial - includes a mix of manufacturing uses, business park and limited retail/service
               uses that serve the industrial uses. Industrial uses should be screened and buﬀered from
               adjoining non-industrial uses. Any outside storage must be under a roof and screened from public
               view. Examples of industrial uses include drug laboratories, furniture wholesalers, lumberyards,
               tamale factories and warehousing. Permitted zoning districts: BP, L, MI-1 and I-1.

               Heavy industrial - includes heavy manufacturing, processing and fabricating businesses. Heavy
               industrial uses shall be concentrated at arterials, expressways, and railroad lines. This use is not
               compatible with residential uses and should be separated from residential uses by an
               intermediate land use or a signiﬁcant buﬀer. Examples of heavy industrial uses include auto
               manufacturing, battery manufacturing, and petro chemical bulk storage. Permitted zoning
               districts: I-2 and MI-2.

               Agricultural - includes crop agriculture, ranching, and related agribusiness practices. Single-family
               detached houses and detached accessory dwelling units are permitted on agricultural and ranch
               lands at very low densities or in conservation subdivisions that will not interfere with agricultural
               operations. Limited commercial uses directly serving agricultural uses, such as farmers markets,
               nurseries, and bed and breakfasts, are permitted. To maintain scenic qualities, natural vegetative
               buﬀers, deeper setbacks, increased signage control, earthen drainage channels, and more
               restrictive access management standards are desired along major scenic corridors. Floodplain
               protection and buﬀer zones along creeks and rivers are instrumental in retaining rural character.
               Permitted zoning districts: RP and FR.

               Public/institutional - includes public, quasi-public, utility company and institutional uses. Examples
               include public buildings (government, post oﬃces, libraries, social services, police and ﬁre
               stations), schools, religious facilities, museums, fraternal and service organizations and hospitals.

               Parks/open space - includes large, or linear, unimproved land where conservation is promoted and
               development is not encouraged due to presence of topographic constraints or institutional uses
               on the site. Parks/open space include ﬂoodplains, utility corridors, public and private land uses
               that encourage outdoor passive or active recreation. Examples include city pocket, regional, or
               linear parks, as well as private parks associated with subdivisions and neighborhood associations.

               Concentrated animal feeding operation (CAFO). See 40 C.F.R. part 122 and Texas Water Code §
           26.048.

               Concrete. Made by mixing cement or mortar with water and various aggregates such as sand,
           gravel, or pebbles.

               Concrete block. A hollow or solid concrete masonry unit consisting of cement and suitable
           aggregates combined with water.

               Concrete slab. A ﬂat, rectangular, reinforced concrete structural member; especially used for ﬂoors


25 of 94                                                                                                      7/8/15, 12:22 PM
San Antonio, TX Unified Development Code                                                                                about:blank


           and roofs.

                Condominium. A form of property ownership providing for individual ownership of space in a
           structure or complex, and which may be combined with an individual interest in the land, other parts
           of the structure/complex, and shared facilities in common with other owners.

               Connectivity standards. The standards for the connectivity of proposed streets, as set forth in the
           transportation standards of this chapter, subsection 35-505(d).

                Conservation easement. A non-possessory interest of a holder in real property that imposes
           limitations or aﬃrmative obligations designed to:

               •  Retain or protect natural, scenic, or open-space values of real property or assure its availability
               for agricultural, forest, recreational, or open-space use;

               •  Protect natural resources;

               •  Maintain or enhance air or water quality; or

               •  Preserve the historical, architectural, archeological, or cultural aspects of real property.

               (Source: V.T.A. Natural Resources Code § 183.001).

               Construction. The act of adding an addition to an existing building or structure, or the erection of a
           new principal or accessory building or structure on a lot or property, or the addition of walks,
           driveways or parking lots, or the addition of appurtenances to a building or structure.

                Construction trades contractors. Service establishments that perform specialized construction,
           repair and maintenance activities including but not limited to plumbing, painting and electric work.
           Construction trades contractors generally work at the job site but may provide shops for prefabrication
           and related work. This use includes storage of equipment, tools, construction materials, heavy
           equipment and service vehicles. Outdoor storage shall comply with the class 5 storage standards of
           section 35-525. Examples of construction trades contractors include ﬂooring contractors, concrete
           contractors, electrical contractors, glass contractors, masonry and dry wall contractors, painting
           contractors, plumbing contractors, heating and air conditioning contractors, rooﬁng and siding
           contractors and groundskeeping and irrigation services.

                Contractor. Any person doing work within the building trades or construction professions, either
           licensed or unlicensed by the City of San Antonio.

                Contractor facility, construction. An entity or individual that provides construction services
           including new work, addition, alteration and repair of building projects. This use includes one (1) or
           more of the following: storage of equipment, tools, construction materials, salvaged construction
           materials, heavy equipment, truck or van ﬂeets of three (3) or more vehicles or similar items. Outdoor
           storage shall comply with the class 5 storage standards of section 35-525. Examples of contractor
           facilities include custom builders, joint-venture contractors, turnkey contractors and construction
           management ﬁrms.




26 of 94                                                                                                         7/8/15, 12:22 PM
San Antonio, TX Unified Development Code                                                                                 about:blank


               Contributing. See Contributing property.

               Contributing building. See Contributing property.

                Contributing property. A resource in a historic district or cluster that contributes to the district's or
           cluster's historical signiﬁcance through location, design, setting, materials, workmanship, feeling and
           association, and which shall be aﬀorded the same considerations as landmarks; a building, site,
           structure, or object within a historic district that adds to the values or qualities of that district because
           it was present during the period of signiﬁcance and possesses historical integrity, or it independently
           meets National Register of Historic Places criteria.

               Control joint. A continuous groove or vertical joint in a masonry wall or concrete slab which is
           designed to control cracking.

                Controlled area, airport. That area within which the provisions of these regulations are eﬀective,
           and includes all airport hazard areas which are within the corporate limits of the city and the area
           outside the corporate limits of the city which is within a rectangle bounded by lines located one and
           ﬁve-tenths (1.5) statute miles, seven thousand nine hundred twenty (7,920) feet from the center line,
           and lines located ﬁve-statute miles, twenty-ﬁve thousand four hundred (25,400) feet, from each end of
           the paved surfaces of each of the following runways: Runways 3/21, 12R/30L and 12R/30L and 12L/30R
           at San Antonio International Airport; and Runways 9-27 and 14-32 at Stinson Municipal Airport.

               Convenience store. A retail outlet supplying groceries and travel products (convenience stores may
           also provide gasoline, diesel sales and a car wash as provided for in section 35-311 Table 311-2 of the
           UDC.)

               Coping. The protective uppermost course of a wall or parapet.

               Corbelling. Pattern in a masonry wall formed by projecting or overhanging masonry units.

               Cornice. A projecting, ornamental molding along the top of a building, wall, etc., ﬁnishing or
           crowning it.

               Correctional facilities. The following is a listing of terms and correctional facility types as used by
           the Texas Department of Corrections and this chapter:

               A.   Transitional treatment center (TTC) is targeted for those releasees who have participated in
                    the in-prison therapeutic community (IPTC) or substance abuse felony punishment facility
                    (SAFP) programs. The TTC is the aftercare component of the treatment program for releasees
                    from the IPTC and SAFP facilities, and lasts for three (3) months. An additional twelve (12)
                    months of outpatient care follows. Specially trained parole oﬃcers supervise oﬀenders.
               B.   Substance abuse treatment facilities (SATFs). A residential community corrections facility
                    designed speciﬁcally to deal with oﬀenders on community supervision who have substance
                    abuse problems. The court may place an oﬀender in a SATF for no less than one (1) month
                    and not more than twenty-four (24) months.
               C.   Restitution center. A community-based corrections facility, which provides twenty-four-hour



27 of 94                                                                                                          7/8/15, 12:22 PM
San Antonio, TX Unified Development Code                                                                               about:blank


                    close supervision and a highly structured environment for non-violent felons. Oﬀenders are
                    conﬁned to the center except to go to their place of employment, to perform community
                    service work, or to attend education or rehabilitation programs.
               D.   Intermediate sanction facility (ISF). A fully secured facility used for short-term incarceration of
                    oﬀenders who violate the conditions of their community supervision, parole, or mandatory
                    supervision. ISFs are operated by CSCDs for community supervision oﬀenders and by the
                    parole division for parolees and mandatory supervision oﬀenders.
               E.   Day (or district) reporting center (DRC). A highly structured, nonresidential facility that
                    supervises oﬀenders on community supervision. Oﬀenders report to the centers as part of the
                    court-ordered conditions of their supervision.
               F.   Court residential treatment centers (CRTCs) treat oﬀenders for substance abuse and alcohol
                    dependency. They also oﬀer education and life skills training; they also may oﬀer vocational
                    and employment services in the ﬁnal phases of the program.
               G.   Community corrections facility (CCF). A residential treatment facility run by community
                    supervision and corrections departments (CSCDs).
               H.   Pre-release therapeutic community (PRTC). An intensive six-month treatment program for
                    oﬀenders in a therapeutic community setting which provides pre-release services to oﬀenders
                    within seven months of release. The PRTC is comprised of three components:
                    educational/vocational, substance abuse treatment, and cognitive restructuring.
                    Applicable abbreviations used in A. thru H. above:

                    PPT - Pre-Parole Transfer Facility

                    MUF - Multi-Use Facility

                    ISF - Intermediate Sanction Facility

                    SAFPF - Substance Abuse Felony Punishment Facility

               Correctional or rehabilitation facility. A probation or parole oﬃce or a residential facility that: (A) is
           operated by an agency of the state, a political subdivision of the state, or a private vendor operating
           under a contract with an agency of the state or a political subdivision of the state; and (B) houses
           persons convicted of misdemeanors or felonies or children found to have engaged in delinquent
           conduct, regardless of whether the persons are housed in the residential facility: (i) while serving a
           sentence of conﬁnement following conviction of an oﬀense; (ii) as a condition of probation, parole, or
           mandatory supervision; or (iii) under a court order for out-of-home placement under Title 3, Family
           Code, other than in a foster home operated under a contract with the juvenile board of the county in
           which the foster home is located or under a contract with the Texas Youth Commission.
           (Source: V.T.C.A. Local Government Code chapter 244).

               Corridor trees. Those trees established within the parkway, as deﬁned, on property pursuant to
           subsection 35-6111(g).

              Cosmetics - intradermal (permanent makeup). The practice of applying permanent makeup
           generally to the eyebrows, eyelids, and lips.




28 of 94                                                                                                          7/8/15, 12:22 PM
San Antonio, TX Unified Development Code                                                                              about:blank


               Council. The city council of the City of San Antonio.

              Courtyard. A space, open and unobstructed to the sky, located at or above grade level on a lot and
           bounded on three (3) or more sides by the walls of a building.

               Cover charge. A fee levied by a food service establishment, nightclub or tavern in addition to the
           charge for food and/or drink.

               Craftsman. A practitioner of a trade or handicraft, generally recognized by critics and peers as a
           professional of serious intent and recognized ability, who produces artworks.

                CRAG area. The Community Revitalization Action Group target area as designated by the thirty-six
           (36) square mile territory located inside the 1940 San Antonio corporate boundaries.

              Crenelation. A parapet with alternating solid and void spaces, originally used for defense; also
           known as battlement.

               Critical area. Any natural resource or environmentally sensitive area subject to the standards set
           forth in Article V, Division 4 of this chapter in order to protect the public health, safety and general
           welfare.

               Critical root zone (CRZ). A circular region measured outward from a tree trunk representing the
           essential area of the roots that must be maintained in order for the tree's survival. The critical root
           zone is one (1) foot of radial distance for every inch of tree DBH with a minimum of eight (8) feet.

               Critical wildlife habitat. Land on which the landowner preserves trees so as to provide at least
           three (3) of the following beneﬁts for an animal or plant that is listed as endangered or threatened
           under the Endangered Species Act of 1973 (16 U.S.C. § 1531 et seq.) and its subsequent amendments
           or as endangered under Parks and Wildlife Code, § 68.002:

               • Habitat control;

               • Erosion control;

               • Predator control;

               • Providing supplemental supplies of water;

               • Providing supplemental supplies of food;

               • Providing shelters; or

               • Making of census counts to determine population.

               [Commentary: See 4 TAC § 215.1.]

                Crosswalk. That part of a street at an intersection included within the connections of the lateral
           lines of the sidewalks on opposite sides of the street (public, private or safety lane) measured from the
           curbs, in the absence of curbs from the edges of the traversable roadway. Also a crosswalk is any
           portion of a street (public, private or safety lane) at an intersection or elsewhere distinctly indicated for



29 of 94                                                                                                         7/8/15, 12:22 PM
San Antonio, TX Unified Development Code                                                                             about:blank


           pedestrian crossing by lines or other markings on the street surfaces.

               Crown. That portion of a tree comprised of its branches.

               Cultural facilities. Establishments such as museums, art galleries, botanical and zoological gardens,
           and other facilities of a historic, educational, or cultural interest.

               Cultural resources. Those resources which possess qualities of signiﬁcance in American, Texas, or
           San Antonio history, architecture, archaeology, and culture present in districts, sites, structures, and
           objects that possess integrity of location, design, setting, materials, workmanship, congruency and
           association.

               Curtainwall. An exterior building wall which carries no roof or ﬂoor loads and consists entirely or
           principally of metal or a combination of metal, glass, and other surfacing materials supported by a
           metal frame. A curtainwall which consists of glass has the appearance and function of a solid wall.

               Cutoﬀ angle. The angle formed by a line drawn from the direction of light rays at the light source
           and a line perpendicular to the ground from the light source, above which no light is emitted.

                Dance hall. A facility with more than two thousand (2,000) square feet of building area excluding
           kitchen, restrooms and storage areas used for the purpose of providing a fully enclosed dancing area
           for the general public whether by free admission, by admission fee, or by reservation. Noise generated
           by the music and/or employees and customers shall not exceed the decibel limits set forth by the city
           noise ordinance (City Code of San Antonio, Texas, chapter 21, Article III, Noise).

               Day care center. A child care facility that provides care for more than twelve (12) children under
           fourteen (14) years of age for less than twenty-four (24) hours a day.

               Deaccessioning. The removal, relocation, selling or trading of artworks in the city art collection,
           education - lectures, presentations and training in and about arts and culture by the department of
           public works associated with the design enhancement program.

               Decibel (dB). Unit of measurement used to express the intensity or loudness of sound.

               Deciduous. Plants that lose their leaves annually.

               Deciduous tree. A tree which sheds or loses foliage at the end of the growing season. (Source: G.
           Hightshoe, Native Trees, Shrubs, and Vines for Urban and Rural America (New York: Van Nostrand
           Reinhold and Co., 1988), at 790).

                Deck. A platform extending horizontally from the rear or side yard of the structure, located to rear
           of the front building line of the lot and not within the front yard.

               Degradation. Pollution of a representative sample of water which unreasonably reduces the
           quality of such water. The quality of a representative sample of water is unreasonably reduced when
           such water is rendered harmful, detrimental, or injurious to humans, animal life, vegetation, or
           property or the public health, safety, or welfare, or impairs the usefulness or the public enjoyment of
           the water for any lawful or reasonable purpose.


30 of 94                                                                                                       7/8/15, 12:22 PM
San Antonio, TX Unified Development Code                                                                                  about:blank


               Demolition. The complete or partial removal of a structure from a site.

                Demolition (2). Any act or process that destroys or razes in whole or in part, or permanently
           impairs the structural integrity, or allows deterioration by neglect of (a) a landmark, wherever located,
           or (b) a building, object, site, or structure, including interior spaces, located within a historic district, or
           in the Riverwalk area, or on public property, or on the public right-of-way.

                Demolition business. A business that demolishes structures, including houses and other buildings,
           in order to salvage building materials and that stores those materials before disposing of them.

               Demolition by neglect. Neglect in the maintenance or deterioration of any structure characterized
           by any of the following conditions:

               1.   Structures with attached parts subject to fall, resulting in injury to persons or property;
               2.   Deteriorated or inadequate foundation;
               3.   Defective or deteriorated ﬂoor supports, or ﬂoor supports insuﬃcient to carry imposed loads
                    with safety;
               4.   Members of walls or other vertical supports that split, lean or buckle due to defective material
                    or deterioration, or members of walls or vertical supports insuﬃcient to carry imposed loads
                    with safety and;
               5.   Any deterioration of a structure to the extent that it creates or permits a hazardous or unsafe
                    condition as determined by the director.

                Density. An objective measurement of the number of people or residential units allowed per unit
           of land, such as residents or employees per acre.

               Density, gross. The number of dwelling units divided by the total land area subject to an
           application for development approval, stated as dwelling units per acre.

                Density, maximum. The maximum number of dwelling units that may be constructed where
           indicated in this chapter, stated as gross density unless otherwise indicated.

                Density, minimum. The minimum number of dwelling units that must be constructed where
           indicated in this chapter, stated as gross density unless otherwise indicated.

                Density, net. The number of dwelling units divided by the net developable area. The "net
           developable area" means the land area of the site after deducting unbuildable areas including road
           rights-of-way, open space, and environmentally sensitive areas, stated as dwelling units per net acre.

               Dentils. A series of closely spaced, small, rectangular blocks, used especially in classical
           architecture.

                Design considerations. Guidelines set forth in this chapter by the historic and design review
           commission, or which are subsequently adopted by the San Antonio city council, which preserve the
           historical, architectural, archaeological, or cultural character of an area or of a building, object, site, or
           structure.




31 of 94                                                                                                             7/8/15, 12:22 PM
San Antonio, TX Unified Development Code                                                                             about:blank


                Design enhancements. Means uniquely crafted and decorative artwork in a variety of media that
           are an integral part of eligible capital improvement projects, and produced by professional craftsman,
           or craftsman in collaboration with an architect, landscape architect or engineer. Works shall be
           permanent, functional or non-functional.

               Design enhancement plan. A prioritized list of capital improvement projects with recommended
           design enhancement components or approaches, updated on an annual basis by the department of
           public works through the design enhancement program in consultation with city departments
           anticipating capital improvements projects.

                Designated resource. A building, object, site, or structure which has been designated "historic" by
           city council upon recommendation of the historic and design review commission through the zoning
           commission, following criteria set forth in Article III of this chapter and zoned historic under the
           provisions of this chapter.

                Destination resort. Lodging accommodations and complementary recreational or entertainment
           facilities that are comprehensively planned and integrated in order to provide a variety of activities,
           services, and amenities that comprise a visitor attraction in and of themselves.

               Detached structure. A structure having no party wall or common wall with another structure
           unless it is an accessory structure.

               Detention. The temporary storage of storm runoﬀ, which is used to control the peak discharge
           rates, and which provides gravity settling of pollutants.

               Detention time. The amount of time a parcel of water actually is present in a stormwater basin.
           Theoretical detention time for a runoﬀ event is the average time a parcel of water resides in the basin
           over the period of release from the BMP.

               Deteriorated beyond repair. More than ﬁfty (50) percent of the element or material is damaged.

               Developer. A person responsible for any undertaking that requires a permit or development order.

               Developer (2). The owner of property, his/her subsequent purchasers, successors, and/or assigns.

               Developer customer. Any applicant who requests sewer or water service for a lot or lots which
           have been or will be subdivided or platted.

                Development. Any manmade change in improved and unimproved real estate, including but not
           limited to buildings or other structures, mining, dredging, ﬁlling, grading, paving, excavation or, drilling
           operations or storage of equipment or materials.

                Development order. Any authorized action by an oﬃcer or agency of the city granting, denying or
           granting with conditions, approval to undertake development of a parcel, tract, building, or structure
           including approval of the following:

               Master Development Plan



32 of 94                                                                                                        7/8/15, 12:22 PM
San Antonio, TX Unified Development Code                                                                            about:blank


               Zoning Amendment

               Conditional Zoning

               Speciﬁc Use Permit

               Building Permit

               Certiﬁcate of Occupancy

               Subdivision Plat

               Development Plat

               Certiﬁcate of Appropriateness

               Floodplain Development Permit

               Site Plan (Military Airport Overlay Zone or Manufactured Home Community)

               Landscape Plan

               Tree Preservation Permit

               Variance

               Appeal

               Development plan. The proposal for development including such drawings, documents and other
           information necessary to illustrate completely the proposed development. The development plan shall
           speciﬁcally include such information as required by this chapter.

               Development permit. See Permit.

               Diameter breast height (DBH) or diameter inches. The average cross-sectional measurement of the
           trunk of an existing tree at four and one-half (4½) feet above grade. If the tree is on a slope, it shall be
           measured from the high side of the slope. Newly planted trees shall be measured six (6) inches above
           grade. For multi-trunk species, this measurement will be based on the measured diameter of the main
           trunk taken four and one-half (4½) feet above grade together with one-half (½) of the diameter of the
           remaining trunks measured at the same height.

               Dimensional matrix. See section 35-310 of this chapter, Table 310-1.

               Director. The director of development services or his designee, except where otherwise speciﬁed
           within this chapter.

               Director of building inspections. The director of development services or his designee.

               Director of planning. Director of planning and community development or his designee.

               Director of planning and development services. The director of development services or his
           designee.




33 of 94                                                                                                       7/8/15, 12:22 PM
San Antonio, TX Unified Development Code                                                                              about:blank


               Director of public works. The director of public works or his designee.

                Disabled person. A person who has a physical or mental impairment, or both, that substantially
           limits one (1) or more major life activities to include caring for oneself, performing manual tasks,
           walking, seeing, hearing, speaking, breathing, learning, or working.

              Display window. A window of a store facing onto the public right-of-way used to display
           merchandise for sale in the store.

                District. A geographically deﬁnable area, urban or rural, possessing a signiﬁcant concentration,
           linkage, or continuity of buildings, objects, sites, or structures united by past events or aesthetically by
           plan or physical development which may also comprise individual elements separated geographically
           but thematically linked by association or history.

               Dormer. A vertically set window on a sloping roof; also the roofed structure housing such a
           window.

               Double-hung window. A window of two (2) (or more) sash, or glazed frames, set in vertically
           grooved frames and capable of being raised or lowered independently of each other.

                Downtown Business District. The area originally settled and the locus of economic activity in the
           region. This shall include the area described as follows: Start at the intersection of Salado and El Paso
           Streets; north on Salado/Haven for Hope Way to its intersection with Frio Street; thence northeast in a
           straight line to the intersection of IH-10 and Cadwalader; south on IH-10 to IH-35; northeast on IH-35 to
           a perpendicular point connecting with Cherry Street; south on Cherry Street to Cesar E. Chavez
           Boulevard; west on Cesar E. Chavez Boulevard to the San Antonio River; south along the San Antonio
           River to Arsenal Street; west on Arsenal to El Paso Street; and then west on El Paso to Salado.

                Downtown housing facility. Building or structures used or to be used as a housing unit. A housing
           unit is a house, an apartment, a group of rooms or a single room occupied or intended for occupancy
           as living quarters. The facility must be a year-round housing unit. Year round housing units include all
           units occupied by one (1) or more persons for whom it is usual residence. In the case of mixed-use
           downtown housing facilities, seventy-ﬁve (75) percent of the project must be intended for housing. This
           amount is based on gross square footage. All common areas will be prorated. This facility must be
           located within the San Antonio downtown business district.

           (Cross-Reference: Impact Fee standards)

               Drainage system. All streets, gutters, inlets, swales, storm sewers, channels, streams, or other
           pathways, either naturally occurring or manmade, which carry and convey stormwater during rainfall
           events.

               Dripline. A vertical line run through the outermost portion of the crown of a tree and extending to
           the ground.

               Drive-through use. An establishment that by design, physical facilities, service, or by packaging
           procedures encourages or permits customers to receive services, obtain goods, or to be entertained



34 of 94                                                                                                         7/8/15, 12:22 PM
San Antonio, TX Unified Development Code                                                                            about:blank


           while remaining in their motor vehicles.

               Driveway. Entrance to and exit from premises where it is possible to park completely oﬀ the street,
           and which is not open for vehicular traﬃc except by permission of the owner of such private property.

               Driveway approach. A way or place including paving and curb returns between the street travel
           lanes and private property which provides vehicular access between the roadway and such private
           property.

               Driveway, front-loaded. A driveway which begins at, or abuts, the front property line of a lot or
           parcel.

               Dry Goods. Consumer goods such as textiles, ready-to-wear clothing and sundries. Dry goods retail
           may include a establishments engaged in retailing clothing, clothing accessories, footwear, jewelry,
           watches and clocks, luggage, leather goods, trophy and stone engraving. Dry goods retail includes a
           department store as a use but shall not include a hardware store, wholesale club nor a grocery store.

               Duplex. See Dwelling two-family.

               Dwelling, adaptive reuse housing (ARH). See Dwelling, loft.

               Dwelling, college fraternity or sorority (oﬀ campus). A building, containing the general facilities and
           sleeping rooms for members of a fraternity or sorority oﬃcially chartered by a national organization
           and/or a college or university located in Bexar County, that is not located on the campus of the college
           or university. This use may also include an on-site caretaker.

                Dwelling, four-family (quadraplex). A detached house with common walls between the units,
           designed for and occupied exclusively as the residence of not more than four (4) families, each living as
           an independent housekeeping unit.

                Dwelling, loft. A dwelling unit established in a rehabilitated or renovated existing building that was
           originally intended for non-residential use. Loft units may be stand alone, constructed as live-work
           units, or as components of a mixed used building and/or project.

               Dwelling, multi-family. A dwelling or group of dwellings on one (1) lot containing separate living
           units for ﬁve (5) or more families, but which may have joint services or facilities.

                Dwelling, single-family attached (townhouse). A building that has one-family dwelling units erected
           in a row as a single building on adjoining lots, each being separated from the adjoining unit or units by
           a ﬁrewall (constructed in accordance with city codes and ordinances), along the dividing lot line, and
           each such building being separated from any other building by space on all sides. Each unit maintains
           a separate lot.

               Dwelling, single-family detached. A one-family dwelling that is not attached to any other dwelling
           by any means and is surrounded by open space or yards.

               Dwelling, three-family (triplex). A detached house (on a platted single lot) designed for and
           occupied exclusively as the residence of not more than three (3) families, each living as an independent


35 of 94                                                                                                       7/8/15, 12:22 PM
San Antonio, TX Unified Development Code                                                                             about:blank


           housekeeping unit.

               Dwelling, two-family (duplex). A detached house designed for and occupied exclusively as the
           residence of not more than two (2) families, each living as an independent housekeeping unit.

                Dwelling unit. One (1) or more rooms providing complete living facilities for one (1) family,
           including kitchen facilities or equipment for cooking or provisions for the same, and including room or
           rooms for living, sleeping, bathing and eating.

               Earth tone colors. Colors that are predominant in the surrounding landscape including desert and
           woodlands and shall be low reﬂectance, subtle or neutral colors. Earth tone colors shall not include
           primary colors, black, metallic or ﬂuorescent colors.

               Easement. A grant of one (1) or more of the property rights by the property owner to and/or for
           the use by the public, a corporation, or another person or entity.

               Easement, utility. An easement granted for installing and maintaining utilities, across, over or
           under land together with the right to enter thereon with machinery and other vehicles necessary for
           the maintenance of utilities.

               Easement, vehicular non-access. An easement established on a lot for the purpose of prohibiting
           ingress and egress to vehicular traﬃc.

               Eaves. The lower edges of a roof that project beyond the building wall.

               Ecoclimate. The localized, micro-climate created by the vegetation of the Riverwalk area.

                Economic return. A proﬁt or capital appreciation from use or ownership of a building, object, site
           or structure that accrues from investment or labor.

                Edwards Aquifer Recharge Zone (EARZ). That area where the stratigraphic units constituting the
           Edwards Aquifer out crop, and including the outcrops of other formations in proximity to the Edwards
           Aquifer, where caves, sinkholes, faults, fractures, or other permeable features would create a potential
           for recharge of surface waters into the Edwards Aquifer. The recharge zone is identiﬁed as that area
           designated as such on oﬃcial maps located in the oﬃces of the Texas Natural Resource Conservation
           Commission (TNRCC) and the Edwards Aquifer Authority.

                Edwards Aquifer Transition Zone. That area where geologic formations out crop in proximity to
           and south and southeast of the recharge zone and where faults, fractures, and other geologic features
           present a possible avenue for recharge of surface water to the Edwards Aquifer, and including portions
           of the Del Rio Clay, Buda Limestone, Eagle Ford Group, Austin Chalk, Pecan Gap Chalk, and Anacacho
           Limestone. The transition zone is identiﬁed as that area designated as such on oﬃcial maps in the
           oﬃces of the Texas Natural Resource Conservation Commission (TNRCC) and the Edwards Aquifer
           Authority.

                Eﬀect. A change in the quality of the historical, architectural, archaeological, or cultural signiﬁcance
           of a resource, or in the characteristics that qualify the resource as historically important.



36 of 94                                                                                                        7/8/15, 12:22 PM
San Antonio, TX Unified Development Code                                                                             about:blank


                Electronic changeable message board. See "digital display, on-premises" in City Code chapter 28,
           section 28-6 titled "Deﬁnitions".

               Elevated building. Elevated building means a non-basement building (i) built, in the case of a
           building in Zones AE, A, A99, AO, AH, X, and D, to have the top of the elevated ﬂoor, elevated above the
           ground level by means of pilings, columns (posts and piers), or shear walls parallel to the ﬂoor of the
           water and (ii) adequately anchored so as not to impair the structural integrity of the building during a
           ﬂood of up to the magnitude of the base ﬂood. In the case of Zones AE, A, A99, AO, AH, X, D, "elevated
           building" also includes a building elevated by means of ﬁll or solid foundation perimeter walls with
           openings suﬃcient to facilitate the unimpeded movement of ﬂood waters.

               Eligible capital improvement projects. All eligible construction projects that are included in the
           capital improvement budget.

               Emergency, utility related. A break or leak in an underground utility line or a disruption in a utility
           service.

               Emergency vehicle. Vehicle of the police or ﬁre departments, ambulances, and vehicles conveying
           an airport oﬃcial or airport employee in response to any emergency call.

               Eminent domain. Inherent sovereign power claimed by the legislature of a state, for controlling
           private property for public uses.

               Employment agency. An establishment whose business is to ﬁnd jobs for people seeking them or
           to ﬁnd people to ﬁll jobs that are open.

               Enclosure ratio. The ratio of building height to the distance between buildings facing across a
           street. The distance between buildings shall be measured from the front facade including any porch,
           stoop, or other area integral to the building.

              Entablature. A horizontal, continuous lintel on a classical building supported by columns or a wall,
           comprised of the architrave, frieze, and cornice.

               Ephemeral stream. A stream or drain that ﬂows only during and for short periods following
           precipitation and ﬂows in low areas that may or may not have a well-deﬁned channel.

                Equivalent dwelling unit (EDU). The service unit used within this chapter equal to seven hundred
           ﬁfty (750) gallons per day of peak wastewater ﬂow and three hundred (300) gallons per day of average
           wastewater ﬂow. For purposes of applying parks and open space requirements to non-residential uses,
           equivalent dwelling units shall be measured as follows:




37 of 94                                                                                                        7/8/15, 12:22 PM
San Antonio, TX Unified Development Code                                                                          about:blank



            Principal Building                 Square Feet       Employees           EDU (Square Footage
            Activity                           per               per                 Needed to Equal One
                                               Employee          1,000             Residential Dwelling Unit)
                                                                 Square
                                                                 Feet

            Education                               767              1.30                      1,764

            Food Sales                              984              1.02                      2,263

            Food service                            578              1.73                      1,329

            Health Care                             520              1.92                      1,196

            Lodging                                1,317             0.76                      3,029

            Mercantile and service                  945              1.06                      2,174
            (Commercial)

            Oﬃce                                    387              2.58                       890

            Public Assembly                        1,317             0.76                      3,029

            Public Order and Safety                 746              1.34                      1,716

            Religious Worship                       726              1.38                      1,671

            Warehouse and Storage                  1,730             0.58                      3,979

            Other                                   544              1.84                      1,251



           Source: U.S. Department of Energy, Energy Information Administration, A Look at Commercial
           Buildings in 1995: Characteristics, Energy Consumption, and Energy Expenditures.

                Erodible soils. Soils rated as Austin Silty Clay, bracket clay loam, Brackett-Austin complex (Austin
           only), Gullied land, Houston clay, Houston-Sumter clays, Houston Black clay, Houston Black gravelly
           clay, San Antonio clay loam, Venus loam, Venus clay loam, Webb ﬁne sandy loam, Webb soils in the Soil
           Survey.

               Evergreen. Plants that retain their foliage throughout the year.

               Evergreen screen. A dense vegetative screen that grows over twenty (20) feet high at maturity and


38 of 94                                                                                                     7/8/15, 12:22 PM
San Antonio, TX Unified Development Code                                                                              about:blank


           retains foliage year round used for purposes of visual mitigation between zoning districts.

               Evergreen tree. A tree which holds green leaves, either broadleaf or needle-shaped, throughout
           the year. (Source: G. Hightshoe, Native Trees, Shrubs, and Vines for Urban and Rural America (New
           York; Van Nostrand Reinhold and Co., 1988) at 791).

               Exceptional historic landmark.

               (1)   Those buildings, objects, sites, site improvements, appurtenances or structures of the highest
                     and most unique historical, cultural, architectural or archaeological importance and whose
                     demolition or destruction would constitute an irreplaceable loss to the quality and character
                     of San Antonio; and
               (2)   Those inventoried interior spaces designed or intended to be occupied as part of the
                     structure or which are accessible to the public.

               Existing construction. For the purposes of determining rates, structures for which the "start of
           construction " commenced before the eﬀective date of the FIRM or before January 1, 1975, for FIRMs
           eﬀective before the date. "Existing construction" may also be referred to as "existing structures."

                Existing manufactured home park or subdivision. A manufactured home park or subdivision for
           which the construction of facilities for servicing the lots on which the manufactured homes are to be
           aﬃxed (including, at a minimum, the installation of utilities, the construction of streets, and either ﬁnal
           site grading or the pouring of concrete pads) is completed before the eﬀective date of the ﬂoodplain
           management regulations adopted by a community.

                Expansion to an existing manufactured home park or subdivision. The preparation of additional
           sites by the construction of facilities for servicing the lots on which the manufactured homes are to be
           aﬃxed (including the installation of utilities, the construction of streets, and either ﬁnal site grading or
           the pouring of concrete pads).

               Extended stay hotel and/or motel. A building containing rooms intended or designed to be used or
           which are used, rented, or hired out to be occupied temporarily for an extended period of time by
           guest and where a kitchen and dining area are provided within the room or complex of rooms rented
           by the tenant.

               Exterior insulated ﬁnish systems (EIFS). A type of building exterior wall cladding system that
           provides exterior walls with an insulated ﬁnished surface and waterprooﬁng in an integrated
           composite material system intended to simulate the texture and appearance of actual stucco.

               Fabrication. Manufacturing, excluding the reﬁning or other initial processing of basic raw materials
           such as metal ores, lumber or rubber. Fabrication relates to assembling, stamping, cutting or otherwise
           shaping the processed materials into useful objects.

               Facade. The exterior wall of a building exposed to public view or that wall viewed by persons not
           within the building; an exterior wall.

               Facilities exhibition spaces. public spaces designated by the City of San Antonio for the exhibition



39 of 94                                                                                                         7/8/15, 12:22 PM
San Antonio, TX Unified Development Code                                                                              about:blank


           of art and art activities such as the Central Library Gallery, airport art spaces and city hall.

                Family. One (1) or more persons occupying a dwelling living together as a separate housekeeping
           unit in one (1) or more rooms with complete living facilities, including kitchen facilities or equipment for
           cooking or provisions for the same, and including room or rooms for living, sleeping, bathing and
           eating. The term family expressly excludes residents of an assisted living facility, boarding home,
           community home, college fraternity or sorority, transitional home, or nursing facility as deﬁned.

               Fanlight. An arched window with muntins that radiate like a fan; typically used as a transom.

               Fascia. A horizontal member or board that covers the rafter ends along the edge of the roof.

                Fence. A tangible enclosure or barrier, constructed of any material allowable by this chapter, but
           not including hedges, shrubs, trees, or other natural growth, erected for the purpose of providing a
           boundary, separation of areas, means of protection, to prevent uncontrolled access, decorative
           purposes, or concealment. Retaining walls shall not be considered fences.

               Fence (combined). A fence with at least eighteen (18) inches of the lower portion of the fence
           measured from the ground up is of a solid material (wood, stone and/or masonry) with the upper
           portion of the fencing being constructed with openings equal to ﬁfty (50) percent of the total area of
           the open portion of the fence calculated by the length times the height of the open section of the
           fence.

                Fence (predominantly open). A fence constructed so that its surface area, calculated as the square
           of its heights and applicable length, is constructed with seventy (70) percent of its surface area as open
           voids to permit circulation of air and visibility through the fence.

               Fence (screening). A fence constructed without any surface voids for the purpose of blocking a
           person's visual view from a public street.

               Fence (solid). A fence constructed so that its surface area, calculated as the square of its heights
           and applicable length, is constructed with less than seventy (70) percent of its surface area as open
           voids.

               Fenestration. Window treatment in a building or facade; an opening in a surface.

               Filtration basin. Filtration basins are secondary treatment structures that follow sedimentation
           basins and release storm water runoﬀ through a ﬁlter media to remove additional pollutants.

               First ﬂush. At least the ﬁrst one-half (½) inch of runoﬀ from a storm event which ﬂushes oﬀ and
           contains a disproportionately large loading of the accumulated pollutants from impervious and
           non-impervious surfaces.

               Fitness center/health club. A place of business with equipment and facilities for exercising and
           improving physical ﬁtness, open to its members and guests or to the public for a fee.

               Flat roof. A roof that has only enough pitch so that water can drain.



40 of 94                                                                                                       7/8/15, 12:22 PM
San Antonio, TX Unified Development Code                                                                        about:blank


               Flea market. See Outdoor resale business.

               Flood fringe. That portion of the ﬂoodplain outside of the ﬂoodway.

               Flood insurance rate map (FIRM). Flood rate insurance map (FIRM) means an oﬃcial map of a
           community, on which the Federal Emergency Management Agency has delineated both the areas of
           special ﬂood hazards and the risk premium zones applicable to the community.

              Flood insurance study. The oﬃcial report provided by the Federal Emergency Management
           Agency. The report contains ﬂood proﬁles, water surface elevation or the base ﬂood, as well as the
           ﬂood boundary map.

              Flood or ﬂooding. Flood or ﬂooding means a general and temporary condition of partial or
           complete inundation of normally dry land areas from:

               (1)   The overﬂow of inland or tidal waters.
               (2)   The unusual and rapid accumulation of runoﬀ of surface waters from any source.

               Floodplain. Any land area susceptible to being inundated by water from any source (see deﬁnition
           of ﬂooding). The 100-year ﬂoodplain is also known as the area of special ﬂood hazard.

               Floodplain, 100-year. See 1% annual chance ﬂoodplain.

              Floodplain management. The operation of an overall program of corrective and preventive
           measures for reducing ﬂood damage, including but not limited to emergency preparedness plans,
           ﬂood control works and ﬂoodplain management regulations.

               Floodplain management regulations. Zoning ordinances, subdivision regulations, bonding codes,
           health regulations, special purpose ordinances (such as a ﬂoodplain ordinance, grading ordinance and
           erosion control ordinance) and other applications or police power. The term describes such state or
           local regulations, in any combination thereof, which provide standards for the purpose of ﬂood
           damage prevention and reduction.

               Floodplain standards or ﬂoodplain ordinance. See Appendix F, Floodplains.

               Flood prooﬁng. Any combination of structural and non-structural additions, changes, or
           adjustments to structures which reduce or eliminate ﬂood damage to real estate or improved real
           property, water and sanitary facilities, structures and their contents.

                Flood protection system. Those physical structural works for which funds have been authorized,
           appropriated, and expended and which have been constructed speciﬁcally to modify ﬂooding in order
           to reduce the extent or the areas within a community subject to a "special ﬂood hazard" and the extent
           or the depths or associated ﬂooding. Such a system typically includes hurricane tidal barriers, dams,
           reservoirs, levees or dikes. These specialized ﬂood modifying works are those constructed in
           conformance with sound engineering standards.

               Floodway. The channel or a river or other watercourse and the adjacent land areas that must be
           reserved in order to discharge the base ﬂood. The ﬂoodway is the 100-year ﬂoodplain in the City of San


41 of 94                                                                                                  7/8/15, 12:22 PM
San Antonio, TX Unified Development Code                                                                              about:blank


           Antonio.

               Floor area. The sum of the gross horizontal areas of all ﬂoors of a structure, including interior
           balconies and mezzanines, measured from the exterior face of exterior walls, or from the centerline of
           a wall separating two (2) structures. The ﬂoor area shall include the area of roofed porches having
           more than one (1) wall and of accessory structures on the same lot. Stairwells and elevator shafts shall
           be excluded.

               Floor area ratio. The ratio of the total building ﬂoor area in square feet to the total land area in
           square feet.

                Food, mobile food court. A "mobile food court" is a parcel or group of parcels of land where three
           (3) or more mobile food establishments congregate to oﬀer food or beverages for sale to the public as
           the principal use of the land. This deﬁnition shall not be interpreted to include a congregation of
           mobile food establishment as a secondary and/or accessory use of the land.

                Food, mobile food establishment. A "mobile food establishment" is a business that serves food or
           beverages from a self contained unit, either motorized or in a trailer on wheels, and conducts all or
           part of its operations on premises other than its own and is readily movable, without disassembling,
           for transport to another location. The term "mobile food establishment" shall not include individual
           nonmotorized vending carts or motorized mobile ice cream/frozen dessert vendors.

               Food service establishment. Shall include every restaurant, cafe, cafeteria, coﬀee shop, sandwich
           shop, snack bar, supper club, soda fountain, soft drink or ice cream parlor, luncheonette, or other
           similar establishment, which oﬀers food or beverages for purchase and consumption on or oﬀ the
           premises.

               Form. The shape and structure of a building as distinguished from its substance or material.

               Foster family home. A child care facility certiﬁed or licensed by the Texas Department of Human
           services which provides care twenty-four (24) hours a day for not more than six (6) children.

               Foster group home. A child care facility licensed by the Texas Department of Human services
           which provides care twenty-four (24) hours a day for seven (7) to twelve (12) children.

               Fraternal organization. A group of people formally organized for a common interest, usually
           cultural, religious or entertainment, with regular meetings, rituals, and formal written membership
           requirements.

               Freeboard. Freeboard is a factor of safety usually expressed in feet above a ﬂood level for
           purposes of stormwater management. "Freeboard" tends to compensate for the many unknown
           factors that could contribute to ﬂood heights greater than the height calculated for a selected size
           ﬂood and ﬂoodway conditions, such as wave action, bridge openings, and the hydrological eﬀect of
           urbanization of the watershed.

               Front yard. An area extending the full width of a lot between the front lot line and the nearest
           principal structure.



42 of 94                                                                                                        7/8/15, 12:22 PM
San Antonio, TX Unified Development Code                                                                                about:blank


               Frontage. The frontage of a parcel of land is that distance where a property line is common with a
           street right-of-way line.

               Gabion. A wire basket containing primarily stones deposited to provide protection against erosion.

                Gabled roof. A roof having a single slope on each side of a central ridge; usually with a gable at one
           (1) or at both ends of the roof.

              Gambrel roof. A roof having a double slope on two (2) sides of a building; the most common
           example is a barn roof.

               Garage, private. A building, or part thereof, accessory to a main building and providing for the
           storage of automobiles and in which no occupation or business for proﬁt is carried on, enclosed on all
           four (4) sides, and pierced only by windows and customary doors.

                Gasoline ﬁlling station. A retail outlet for the dispensing of vehicular fuels to the general public.
           Diesel fuel storage on site shall be limited to a maximum of ﬁve thousand (5,000) gallons. (Gasoline
           ﬁlling stations may provide car wash services or auto repair as provided for in section 35-311 Table
           311-2 of this chapter.)

               Gasoline ﬁlling station - ﬂeet. A commercial vehicle fueling station or for the dispensing of
           vehicular fuels under a gas card-lock or fuel card-lock system or other system in which a purchaser,
           under a previously entered into contractual arrangement with the seller, is provided a card, key, or
           other item or device to unlock or operate the dispensing equipment when no employee is present on
           the premises.

               Gated community. A residential area in which access to the subdivision streets is restricted by the
           use of a guard house or electronic arms, and in which residents may gain entry by using electronic
           cards, identiﬁcation stickers, codes, or remote control devices.

                Gifts. Art donated to the city from a private individual or institution and/or outside sources.
           Infrastructure - facilities and services needed to sustain development of residential, commercial or
           industrial activities, including airports, parking structures, parks, libraries, ﬁre and police stations, and
           streets and drainage projects.

                Glare. The sensation produced by luminance within the visual ﬁeld that is suﬃciently greater than
           the luminance to which the eyes are adapted to cause annoyance, discomfort, or loss in visual
           performance and visibility.

                Greenhouse. A structure constructed of translucent material, which is devoted to the protection or
           cultivation of ﬂowers or other tender plants.

               Green space. Land shown on an urban corridor site plan which may be improved or maintained in
           a natural state and which is reserved for preservation, recreation, or landscaping.

               Gross acreage. The total acreage of a development.

               Ground cover. A prostrate plant growing less than two (2) feet in height at maturity that is used for:


43 of 94                                                                                                          7/8/15, 12:22 PM
San Antonio, TX Unified Development Code                                                                              about:blank


           a) ornamental purposes, b) alternatives to grasses, and c) erosion control on slopes.

               Ground water. Any water percolating below the surface of the ground.

              Group day care home. A child care facility that provides care for seven (7) to twelve (12) children
           under fourteen (14) years of age for less than twenty-four (24) hours a day.

               Group home. See assisted living facility, boarding home or community home as applicable. See
           also § 35-376.

               Gymnasium. A place, hall, building for gymnastics.

               Habitable structure. See occupiable.

               Half story. An uppermost story usually lighted by dormer windows, in which a sloping roof
           replaces the upper part of the front wall, and habitable areas on the uppermost story do not exceed a
           ﬂoor area derived by multiplying the ﬂoor area of the ground ﬂoor by ﬁfty (50) percent.

               Half-timbered. Heavy timber framing with the spaces ﬁlled in with plaster or masonry.

                Head shop. Any retail establishment having a substantial or signiﬁcant portion of its stock in trade
           in or which has as its main purpose the oﬀering for sale paraphernalia or items designed or marketed
           for use with illegal cannabis or drugs.

               Headway. The amount of time between transit vehicles, including buses or operating on a
           particular transit route

               Heavy equipment. Self-powered, self-propelled or towed mechanical devices, equipment and
           vehicles of the nature customarily for use in agriculture, mining, industry, business, transportation,
           building or construction such as tandem axle trucks, backhoes, trenchers, loaders, tractors, bulldozers,
           graders, cranes forklifts, or similar like equipment but excluding automobiles, recreational vehicles and
           boats and their trailers.

                Height, building. The vertical dimension measured from the average elevation of the ﬁnished lot
           grade at the front of the building to the highest point of ceiling of the top story in the case of a ﬂat roof;
           to the deckline of a mansard roof; and to the average height between the plate and ridge of a gable,
           hip or gambrel roof.

                Height limit. The elevation in feet above mean sea level, the projection above which a proposed
           structure or tree would not be granted a permit under this chapter, except as otherwise provided in
           this chapter.

               Heliport. That area used by helicopters or other steep gradient aircraft for take-oﬀs and landings.
           Such area may include passenger, cargo, maintenance and overhaul facilities, plus fueling service,
           storage space, tie-down area, hangars and other accessory buildings and open spaces.

               Helistop. That area used by helicopters or other steep gradient aircraft for the purpose of takeoﬀs
           and landings. Such area may be used for the pickup or discharge of passengers and cargo, storage


44 of 94                                                                                                         7/8/15, 12:22 PM
San Antonio, TX Unified Development Code                                                                                 about:blank


           space, and tie-down area, but shall not include maintenance, overhaul, or fueling services and facilities.

               Heritage tree. As described in subsection 35-523(f).

               Highest adjacent grade. The highest natural elevation of the ground surface, prior to construction,
           next to the proposed walls of a structure.

                Hipped roof. A roof having adjacent ﬂat surfaces that slope upward from all sides of the perimeter
           of the building.

               Historically signiﬁcant site in need of tax relief to encourage preservation. A building, site, or
           structure together with the land necessary for access and use which is determined by the historic and
           design review commission to be in substantial need of rehabilitation or restoration and is one (1) or
           more of the following:

               (a)   Designated a National Historic Landmark;
               (b)   Listed on the National Register of Historic Places; or
               (c)   Located in a National Register Historic District and certiﬁed by the Secretary of Interior as
                     being of historic signiﬁcance to the district; or
               (d)   Designated as a Recorded Texas Historic Landmark by the Texas Historical Commission; or
               (e)   Designated a State Archaeological Landmark; or
               (f)   Designated as an exceptional or signiﬁcant landmark by the city as provided in this chapter; or
               (g)   Located in a historic district designated by the city and certiﬁed by the historic and design
                     review commission as being of historic signiﬁcance to the district.

                Historic district. An area, urban or rural, deﬁned as a historic district by city council, state, or
           federal authority and which may contain within deﬁnable geographic boundaries one (1) or more
           buildings, objects, sites or structures designated as exceptional or signiﬁcant historic landmarks or
           clusters, as deﬁned herein, including their accessory buildings, fences and other appurtenances, and
           natural resources having historical, architectural, archaeological, and cultural signiﬁcance, and which
           may have within its boundaries other buildings, objects, sites, or structures, that, while not of such
           historical, architectural, archaeological or cultural signiﬁcance as to be designated landmarks,
           nevertheless contribute to the overall visual setting of or characteristics of the landmark or landmarks
           located within the district.

               Historic structure. Any structure that is:

               (a)   Listed individually in the National Register of Historic Places (a listing maintained by the
                     Department of Interior) or preliminarily determined by the Secretary of the Interior as
                     meeting the requirements for individual listing on the National Register;
               (b)    Certiﬁed or preliminarily determined by the Secretary of the Interior as contributing to the
                      historical signiﬁcance of a registered historic district or a district preliminarily determined by
                     the Secretary to qualify as a registered historic district;
               (c)   Individually listed on a state inventory of historic places in states with historic preservation
                     programs which have been approved by the Secretary of Interior; or



45 of 94                                                                                                            7/8/15, 12:22 PM
San Antonio, TX Unified Development Code                                                                              about:blank


               (d)   Individually listed on a local inventory or historic places in communities with historic
                     preservation programs that have been certiﬁed either:
                     1.   By an approved state program as determined by the Secretary of the Interior or;
                     2.   Directly by the Secretary of the Interior in states without approved programs.

               Historic tree. A tree that has been oﬃcially found by the city council to be of a character (age, size,
           species or historic association), and/or to have had a role in local, state or federal historical events that
           warrant its protection or a signiﬁcant or heritage tree within a historical district.

                Home occupation. Any activity carried out for gain by a resident conducted as an accessory use in
           the resident's dwelling unit.

               Hood. A protective and sometimes decorative cover over doors, windows, or chimneys.

               Horticulturist. A qualiﬁed professional who has studied the science or art of cultivating plants
           especially for ornamental use.

               Hospital. An institution providing health services, primarily for in-patients, and medical or surgical
           care of the sick or injured, including as an integral part of the institution, such related facilities as
           laboratories, out-patient departments, training facilities, central service facilities and staﬀ oﬃces.

               Hotel. A building/buildings containing rooms intended or designed to be used or which are used,
           rented or hired out to be occupied or which are occupied for sleeping purpose by guests.

               Housing facilities for older persons. See 35-373(e).

                HUD-Code manufactured home. A structure, constructed on or after June 15, 1976, according to
           the rules of the United States Department of Housing and Urban Development (HUD), transportable in
           one (1) or more sections, which, in the traveling mode, is eight (8) body feet or more in width or
           forty-body feet or more in length, or, when erected on site, is three hundred twenty (320) or more
           square feet, and which is built on a permanent chassis and designed to be used as a dwelling with or
           without a permanent foundation when connected to the required utilities, and includes the plumbing,
           heating, air-conditioning, and electrical systems.

               Human services campus. A use in which multiple structures and related grounds or portions
           thereof are used to provide a multitude of services including, but not limited to the following:
           emergency food, medical or shelter services; animal care facilities; schools, including educational,
           business and vocational; community health care clinics, including those that provide mental health
           care; alcohol or drug abuse services; information and referral services for dependent care, housing,
           emergency services, transportation assistance, employment or education; multi-family housing;
           consumer and credit counseling; or day care services for children and adults.

                Impact area. The area within which a proposed development is presumed to create a demand for
           public services and/or facilities and is evaluated for compliance pursuant to subsection 35-502(c) of
           this chapter. The "impact area" is that area in which the capacity of public facilities will be aggregated
           and compared to the demand created by existing development, committed development and the
           proposed development. The impact areas for speciﬁc public facilities are deﬁned in subsection


46 of 94                                                                                                         7/8/15, 12:22 PM
San Antonio, TX Unified Development Code                                                                            about:blank


           35-502(b) of this chapter.

                Impact fee. A charge or assessment imposed by the city against new development in order to
           generate revenue for funding the costs of capital improvements or facility expansions necessitated by
           and attributable to the new development as speciﬁed in the sanitary sewer capital improvements plan
           for designated impact fee service areas. The term includes amortized charges, lump sum charges,
           capital recovery fees, contributions in aid of construction, and any other fee that functions as
           described by this deﬁnition.

               Impervious. See Impervious cover.

               Impervious cover. Roads, parking areas, buildings, pools, patios, sheds, driveways, private
           sidewalks, and other impermeable construction covering the natural land surface; this shall include,
           but not [be] limited to, all streets and pavement within the subdivision. "Percent impervious cover" is
           calculated as the area of impervious cover within a lot, tract, or parcel or within the total site being
           developed, divided by the total area within the perimeter of such lot, tract, parcel or development.
           Vegetated water quality basins, vegetated swales, other vegetated conveyances for overland drainage,
           and public sidewalks shall not be calculated as impervious cover.

               Inﬁll regulations. See section 35-343 of this chapter.

                Infrastructure. Any physical system or facility that provides essential services such as
           transportation, utilities, energy, telecommunications, waste disposal, park lands, sports, buildings,
           housing facilities and the management and use of resources regarding the same. Infrastructure
           includes drainage systems, irrigation systems, sidewalks, roadways, sewer systems, water systems,
           driveways, trails, parking lots, and other physical systems or facilities as generally described above that
           may not be speciﬁcally enumerated in this deﬁnition.

                Infrastructure expenses. Infrastructure expenses shall include engineering costs, impact fees,
           platting fees (including the amount of bond, trust agreement, or irrevocable letter of credit posted with
           the city to assure compliance with platting requirements), as well as necessary development costs
           actually paid (if such costs actually paid exceed or are necessary but not included infrastructure costs
           covered by the bond, trust agreement or irrevocable letter of credit) including oﬀ-site infrastructure
           costs that are necessary for plat approval of a speciﬁc parcel of real property. Further, a property
           owner or developer shall be allowed to include as infrastructure expenses, costs incurred by voluntary
           compliance with development ordinances including by way of example but not limitation, tree survey
           costs.

              Ingress/egress easement. A recorded irrevocable easement granted by the property owner to a
           named beneﬁciary for the purpose of access. The easement as well as any improvements or
           maintenance associated with the easement shall be the responsibility of the property owner(s).

               Inhabitable use. See occupiable.

              In-kind. The replacement element is exactly the same as the element it is replacing. For example,
           wood casement windows that are replaced with wood casement windows identical to those that are



47 of 94                                                                                                       7/8/15, 12:22 PM
San Antonio, TX Unified Development Code                                                                              about:blank


           being removed.

               In-kind replacement. To replace a feature of a building with materials of the same characteristics,
           such as material, texture, color, etc.

               Integrity. Condition or description of a property that is physically unaltered or one that retains
           enough of its historic character, appearance, or ambiance to be recognizable to the period when the
           property achieved signiﬁcance.

               Intensity. The number of square feet of development per acre by land use type with respect to
           non-residential land uses.

               Intermediate construction phase. On land development projects with multiple phases of
           construction, there may be several intermediate construction phases which precede the ﬁnal
           construction phase. The ﬁnal construction phase is completed in the build-out year.

                Intermediate ﬂoodplain. Any channel, creek, stream, branch, or watercourse for surface water
           drainage that drains an area greater than three hundred twenty (320) acres but less than six hundred
           forty (640) acres.

                Intermittent stream. A stream that ﬂows only during wet periods of the year (or thirty (30) to ninety
           (90) percent of the time) and ﬂows in a continuous, well-deﬁned channel.

                Intersection. The area embraced within the prolongation or connection of the lateral curblines, or,
           if none, then the lateral boundary lines of two (2) or more roadways, including public street, private
           street, commercial driveway, residential driveway, driveway approach, alley or combination thereof
           which join one another at, or approximately at, right angles, or the area within which vehicles traveling
           upon diﬀerent roadways joining at any other angle may come into conﬂict.

                Intrusion. A building, object, site or structure which detracts from the historical signiﬁcance of a
           district or cluster because of its incompatibility with the sense of time and place and historical
           development of a district or cluster; or its incompatibility of scale, materials, texture, or color; or whose
           integrity has been irretrievably lost; or whose physical deterioration or damage makes it infeasible to
           rehabilitate.

               Invasive species. Include chinaberry, Chinese Tallow, Tree of Heaven, Chinese Pistache, Ligustrum,
           Golden Raintree and Tamarisk will not be protected and can be removed without penalty or mitigation.

               Inventory. A systematic listing of cultural, historical, architectural, or archaeological resources
           prepared by a city, state, or federal government or a recognized local historical authority, following
           standards set forth by federal, state and city regulations for evaluation of cultural properties.

               ISTEA. Intermodal Surface Transportation Eﬃciency Act, a federal grant provided to fund the
           Statewide Transportation Enhancement Program.

                Jalousie window. A window composed of angled, overlapping slats of glass, arranged horizontally
           like a shutter in order to tilt open for ventilation.



48 of 94                                                                                                         7/8/15, 12:22 PM
San Antonio, TX Unified Development Code                                                                             about:blank


               Junk. Any worn out, cast oﬀ, or discarded article or material which is ready for destruction or has
           been collected or stored for salvage or conversion to some use. Any article or material which,
           unaltered or unchanged and without further reconditioning, can be used for its original purpose as
           readily as when new shall not be considered junk.

               Kickplate. The horizontal element or assembly at the base of a storefront parallel to a public
           walkway. The kickplate provides a transition between the ground and storefront glazing area.

               Kindergarten. See Nursery school.

               Laboratory. A building or part of a building devoted to the testing and analysis of any product or
           animal. No manufacturing is conducted on the premises except for experimental or testing purposes.

               Land use assumptions. Description of the service area and projections of changes in land uses,
           densities, intensities, and population in the service area over at least a ten-year period contained in the
           land use assumptions plan.

               Land use category. A classiﬁcation of uses as set forth in the use matrix (see key to use matrix for
           rules of interpretation).

               Landscape architect. An individual currently registered to practice landscape architecture in the
           State of Texas, as evidenced by a valid certiﬁcate of registration issued by the Texas Board of
           Architectural Examiners.

               Landscape planting area. An area that accommodates the installation of trees, shrubs and ground
           covering consistent with the standards of this chapter.

              Landscaping. The process or product of site development including grading, installation of plant
           materials and seeding of turf or ground cover.

               Large shrub. Any plant, deciduous or evergreen, which is generally multi-stemmed and reaches a
           height of six (6) feet or more upon maturity.

              Large tree. A tree of a species which normally reaches a height of forty (40) feet or more upon
           maturity.

               Lattice antenna structure. A steel lattice, self supporting structure with no guy wire support, so
           designed to support ﬁxtures which hold one or more antennas and related equipment for wireless
           communication transmission.

               Leaded glass window. A window composed of pieces of glass that are held in place with lead strips;
           the glass can be clear, colored, or stained.

               Levee. A manmade structure, usually an earthen embankment, designed and constructed in
           accordance with sound engineering practices to contain, control, or divert the ﬂow of water so as to
           provide protection from temporary ﬂooding.

               Level of service. An indicator of the extent or degree of service provided by, or proposed to be


49 of 94                                                                                                        7/8/15, 12:22 PM
San Antonio, TX Unified Development Code                                                                                 about:blank


           provided by, a facility based upon and related to the operational characteristics of the facility. Level of
           service indicates the capacity per unit of demand for each public facility.

               Licensed professional engineer. An engineer licensed by the Texas Board of Professional Engineers
           pursuant to Chapter 1001, Occupations Code.

                Light rail line. A public rail transit line that usually operates at grade level and that provides high
           capacity, regional level transit service. Low capacity, district level, or excursion rail transit service, such
           as a vintage trolley line, is not included. A light rail line is designed to share a street right-of-way
           although it may also use a separate right-of-way.

               Linear project. A project whose conﬁguration is elongated with nearly parallel sides and used to
           transport a utility product or public service not otherwise contained in an application for subdivision,
           such as electricity, gas, water, sewer, communications, trains, and vehicles. Linear projects may
           traverse fee simple properties through deﬁned boundaries or through easement rights.

               Liner building. A building(s) used to screen a surface parking lot, parking garage, or big-box retail
           from the street providing the street face a common edge that has doors and windows opening onto
           the sidewalk. Liner buildings can be residential, commercial, or a mix of the two (2). Parking garages
           and their liners may be built at diﬀerent times.

               Link. See Street link.

                Lintel. The piece of timber, stone, or metal that spans above an opening and supports the weight
           of the wall above it.

               Lites. Window panes.

               Live entertainment. A use which includes any or all of the following activities, either principal or
           accessory: performance by musicians, dancers, stand-up comedians or other performance artists;
           karaoke; live bands or musical acts; or the ampliﬁcation of recorded music/entertainment by live disk
           jockeys.

              Live-work unit. A building in which oﬃces, studios, or other commercial uses are located on or
           above the ﬁrst ﬂoor. See also section 35-381.

               Loan. Artworks given to the city for its use for a period of time and to be returned to the owner
           after the loan period expires.

                Loan oﬃce. An oﬃce that provides installment loans, originated and serviced locally, with
           repayment terms over a ﬁxed period of time with a set number of scheduled payments of principal
           and interest. A loan oﬃce provides services to clients by appointment only or via internet or telephone.
           Examples include mortgage lenders, signature loans and student loan companies. A loan oﬃce shall
           not include any use that meets the criteria of a speciﬁed ﬁnancial institution, as deﬁned.

               Lodge. The place where members of a club or a fraternal organization hold their meetings.

               Loft housing. See Dwelling, loft.


50 of 94                                                                                                            7/8/15, 12:22 PM
San Antonio, TX Unified Development Code                                                                                  about:blank


              LOMR. A letter of map revision. A LOMR will be submitted for FEMA approval for all changes to the
           ﬂoodplain boundary that are delineated on the current ﬂood insurance rate maps.

               Lot. A designated parcel or area of land established by plat to be used, developed, or built upon as
           a unit.

                Lot, 900 series. These lots speciﬁcally exclude the construction of all residential and nonresidential
           structures. The series is designed to allow for designation of permeable or impermeable open space
           and may include but not be limited to parkland required by section 35-503, stormwater management
           facilities, water quality ponds, driveways, gazebos, playgrounds, private streets, utility easements and
           private ingress/egress easements.

               Lot, corner. A lot or parcel of land abutting upon two (2) or more streets at their intersection, or
           upon two (2) parts of the same street forming an interior angle of less than one hundred thirty-ﬁve
           (135) degrees.

               Lot depth. The mean horizontal distance between the front and rear lot lines.

               Lot design standards. See section 35-603 of this chapter.

                Lot, ﬂag. A lot not meeting minimum frontage requirements consistent with the illustration shown
           in subsection 35-515(h).

                 Lot, reversed corner. A corner lot, the exterior side lot line of which is a continuation of the front
           lot line of the lot abutting immediately to the rear.

               Lot width. The width of a lot at the front setback line.

               Lowest ﬂoor. The lowest ﬂoor of the lowest enclosed area (including basement). An unﬁnished or
           ﬂood resistant enclosure, usable solely for parking or vehicles, building access or storage in an area
           other than a basement area is not considered a building's lowest ﬂoor; provided that such enclosure is
           not built so as to render the structure in violation of the applicable non-elevation design requirement
           of Section 60.3 of the National Flood Insurance Program regulations.

               Low income housing. Housing reserved for occupancy or ownership by persons or households
           whose annual gross income does not exceed eighty (80) percent of the area median household gross
           income for households of the same size in the San Antonio metropolitan statistical area, as deﬁned by
           the U.S. Department of Housing and Urban development in 24 C.F.R., Part 813.

               Low risk ﬂood area. Low risk ﬂood area as used in section 35-F145 refers to the River Bend area of
           the San Antonio Riverwalk. For ﬂoodplain management purposes, low risk ﬂood areas are deﬁned as
           either the areas outside the one (1) percent annual chance ﬂoodplain and inside the 0.2 percent
           annual chance ﬂoodplain or areas of shallow ﬂooding.

               Lux. The standard unit of luminance. One (1) lux is one (1) lumen per square meter.

               Maintenance easement. An easement granted by the owner of a lot adjacent to a zero lot line
           development, exclusively for the purpose of allowing the occupant of a residence on the lot line access


51 of 94                                                                                                          7/8/15, 12:22 PM
San Antonio, TX Unified Development Code                                                                            about:blank


           to the adjoining property in order to maintain that portion of his dwelling situated on the property line.

               Major arterial. See Principal arterial.

               Major bus boarding location. The right-of-way of any street link or series of street links in which at
           least four (4) bus shelters are located within a distance of one (1) mile.

               Major ﬂoodplain. Any channel, creek, stream, branch, or watercourse for surface water drainage
           that drains six hundred forty (640) acres or more.

               Major subdivisions. Any subdivision other than a minor subdivision.

               Major thoroughfare. Street routes that are identiﬁed as major thoroughfares as set forth in the
           major thoroughfare plan, and as may from time to time be amended. Major thoroughfares are
           devoted to moving large volumes of traﬃc over long distances.

                Major thoroughfare plan. The major thoroughfare plan as adopted by the city council September
           21, 1978 and any amendments thereto.

               Mansard roof. A roof having two (2) slopes on all four (4) sides; the lower slope is much steeper
           than the upper.

                Manufactured home or manufactured housing. A HUD-Code manufactured home. For purposes of
           the ﬂoodplain ordinance, a "manufactured home" means a structure transportable in one (1) or more
           sections, which is built on a permanent chassis and is designed for use with or without a permanent
           foundation when connected to the required utilities. The term "manufactured home" does not include
           a "recreational vehicle".

                Manufactured home park. A plot or tract of land which is separated into two (2) or more spaces or
           lots which are rented or leased or oﬀered for rent or lease to persons for the installation of
           manufactured homes for use and occupancy as residences; provided, that the lease or rental
           agreement is for a term of less than sixty (60) months and contains no purchase option.

               Manufactured home park or subdivision. For purposes of the ﬂoodplain ordinance, a parcel (or
           contiguous parcels) of land divided into two (2) or more manufactured home lots for rent or sale.

               Manufactured home park plan. A complete and exact plan of the manufactured home park
           submitted to the planning commission for ﬁnal approval and which, if approved, will be submitted to
           the director of planning and development services for ﬁling.

               Manufactured home setback line. The line within a manufactured home site deﬁning the minimum
           horizontal distance between a manufactured home and the adjacent street line.

               Manufactured home site. A plot of ground within a manufactured home park which is designed for
           and designated as the location for only one (1) manufactured home and not used for any other
           purposes whatsoever other than the customary accessory uses thereof.

               Manufactured home stand. That part of a manufactured home site which has been reserved for


52 of 94                                                                                                       7/8/15, 12:22 PM
San Antonio, TX Unified Development Code                                                                             about:blank


           the placement of the manufactured home, appurtenant structures, or additions.

               Manufacturing. Operations required in the mechanical, biological, or chemical transformation of
           materials or substances into new products including the assembling of component parts, the
           manufacture of products, and the blending of materials such as lubricating oils, plastics, resins, or
           liquors. The term manufacturing covers all mechanical, biological, or chemical transformations,
           whether the new product is ﬁnished or semi-ﬁnished as raw materials is some other process.

               Manufacturing facility. Buildings and structures, used or to be used for the mechanical or chemical
           transformation of materials or substances into new products. Establishments engaged in assembling
           component parts of manufactured products are also considered manufacturing. (Cross-Reference:
           Impact fee standards)

               Marginal access. The type of street which is used to provide direct access to abutting properties
           and protection from through traﬃc.

               Masonry. A construction method that stacks masonry units, such as stones or bricks, and binds
           them with mortar to form a wall.

                Mass. The size, height, symmetry and overall proportion of a structure in relation to the original
           style and/or to surrounding structures.

                Massage parlor means any place where, for any form of consideration or gratuity, massage,
           alcohol rub, administration of fomentation, electric or magnetic treatments, or any other treatment or
           manipulation of the human body which occurs as a part of, or in connection with, such treatment,
           manipulation, or service related thereto, exposes speciﬁed anatomical areas. The deﬁnition of a
           massage parlor shall not include the practice of massage in any licensed hospital, nor by a licensed
           massage therapist, hospital, licensed physicians, surgeons, chiropractor, osteopath, nurse, technician
           working under the supervision of a licensed physician, surgeon, chiropractor, or osteopath, nor by
           trainers of any amateur, semiprofessional or professional athlete or athletic team or school athletic
           program.

               Massing. The three-dimensional bulk of a building height, width, and depth.

               Master development plan (MDP). Formerly known as a "Preliminary Overall Area Development
           Plan" (POADP), a master development plan is a long-range plan for the development of property
           submitted pursuant to section 35-412 of this chapter.

               Master plan. The comprehensive plan for the physical development of the city, as prescribed in
           Section 121 of the City Charter and includes any unit or part of such plan separately adopted and any
           amendment to such plan or part thereof. The master plan policies were adopted by the planning
           commission as Resolution No. 97-05-01 on May 14, 1997, and by the city council as Ordinance No.
           86100 on May 29, 1997.

               Mass transit. The transportation of passengers and hand-carried packages or baggage of a
           passenger by a surface, overhead, or underground means of transportation, or a combination of those
           means, including motorbus, trolley coach, rail, and suspended overhead rail transportation. The term


53 of 94                                                                                                      7/8/15, 12:22 PM
San Antonio, TX Unified Development Code                                                                           about:blank


           does not include taxicab transportation. [Source: V.T.C.A. Transportation Code § 451.001]

               Mean sea level. For purposes of the National Flood Insurance Program, the National Geodetic
           Vertical Datum (NGVD) of 1929 or other datum, to which base ﬂood elevations shown on a
           community's ﬂood insurance rate map are referenced.

               Median. (1) The middle number in a series of items in which ﬁfty (50) percent of all ﬁgures are
           above the median and ﬁfty (50) percent are below. (2) An island in the center of a roadway that
           separates traﬃc ﬂows.

                Medium tree. A tree species which normally grows to a height between twenty-ﬁve (25) and forty
           (40) feet.

               Membership organization. An organization operating on a membership basis with pre-established
           formal membership requirements and with the intent to promote the interests of its members. Such
           an organization includes trade associations, professional organizations, unions, and similar political
           and religious organizations.

               Metal recycling entity means a business that is operated from a ﬁxed location and is
           predominately engaged in the following and excludes used automotive parts recycling businesses.

               (A)    Performing the manufacturing process by which scrap, used, or obsolete ferrous or
                      nonferrous metal is converted into raw material products consisting of prepared grades and
                     having an existing or potential economic value, by a method that in part requires the use of
                     powered tools and equipment, including processes that involve processing, sorting, cutting,
                     classifying, cleaning, baling, wrapping, shredding, shearing, or changing the physical form of
                     that metal;
               (B)   The use of raw material products described under paragraph (A) in the manufacture of
                     producer or consumer goods; or
               (C)   Purchasing or otherwise acquiring scrap, used, or obsolete ferrous or nonferrous metals for
                     the eventual use of the metal for the purposes described by paragraph (A) or (B).

               Microbrewery. A small-scale brewing facility designed for the production of malt liquors such as
           beer and ale, using grains such as oats, hops, rice, wheat and barley, designed and managed to brew
           no more than seventy-ﬁve thousand (75,000) barrels of beer per year. The following uses may be
           accessory to a microbrewery in conformance with section 35-370:

               1.    Sampling for on-site consumption and the sale for oﬀ-site consumption of the microbrewery's
                     products;
               2.    Meeting/reception facilities; and
               3.    Retail sales of items primarily associated with the brewery (such as glassware, souvenirs,
                     promotional items) and conducted within the microbrewery or a permitted accessory
                     structure.

               A brewpub is not considered a microbrewery and has a separate deﬁnition in this chapter.




54 of 94                                                                                                      7/8/15, 12:22 PM
San Antonio, TX Unified Development Code                                                                             about:blank


               Ministerial decision. A decision rendered by an administrative oﬃcial or agency without a public
           hearing and subject to the standards of this chapter, as set forth in subsection 35-401(b)(3) and section
           35-424 of this chapter.

               Minor arterial. Any street designated as an arterial, but not as a principal arterial, in the
           thoroughfare plan (see section 35-505, Table 505-1).

               Minor ﬂoodplain. Any channel, creek, stream, branch, or watercourse for surface water drainage
           that drains an area greater than one hundred (100) acres but less than three hundred twenty (320)
           acres.

                 Minor subdivision. A subdivision involving four (4) or fewer lots fronting on an existing street that
           does not involve (i) the creation of any new streets, alleys or safety lanes; (ii) the extension of oﬀ-site
           utilities; or (iii) the installation of drainage improvements.

               Mitigation tree. A tree used for the purpose of mitigating the destruction or removal of a protected
           or heritage tree pursuant to the requirements of the tree preservation standards. A mitigation tree
           must have a caliper of at least two and one-half (2½) inches.

               Mixed use building. A building which contains two (2) or more of the following major use types:
           residential, oﬃce, or retail.

                Mobile food vending, base of operation. The location where a mobile food vending vehicle
           originates, and is returned for cleaning, storing or stocking. Food preparation for catering is permitted.
           A mobile food vending base of operation shall not include activities associated with the "food, mobile
           food court" as deﬁned in this section.

                Mobile home. A structure that was constructed before June 15, 1976, transportable in one (1) or
           more sections, which, in the traveling mode, is eight (8) body feet or more in width or forty (40) body
           feet or more in length, or, when erected on site, is three hundred twenty (320) or more square feet,
           and which is built on a permanent chassis and designed to be used as a dwelling with or without a
           permanent foundation when connected to the required utilities, and includes the plumbing, heating,
           airconditioning, and electrical systems.

                Molding. Any linear plane which deviates from a ﬂat surface. On buildings, molding consists of
           strips of wood used to conceal joints and to provide a decorative ﬁnished appearance. No portion of a
           control joint shall be considered a molding.

               Monopole antenna structure. A self-supporting pole type structure with no guy wire support,
           tapering from base to top and so designed to support ﬁxtures which hold one (1) or more antennas
           and related equipment for wireless telecommunication transmission.

               Monument sign. Sign that is directly supported by the earth for the full width of the sign face area.

               Mortar. A mixture of cement, lime, sand, or other aggregates with water; used in plastering and
           bricklaying.




55 of 94                                                                                                        7/8/15, 12:22 PM
San Antonio, TX Unified Development Code                                                                                 about:blank


                Motor vehicle sales (full service). An establishment that provides sales of any motorized vehicles
           including autos, trucks, RV's, boats, motorcycles in addition to vehicle sales other vehicle related
           services to the general public such as vehicle repair, paint and body work, brake jobs, oil and lube
           service, vehicle detailing and washing.

               Motor vehicle sales (sales only). An establishment that sells only motor vehicles including autos,
           trucks, RV's, boats, motorcycles and provides no on-site repair for the public or for its own stock of
           vehicles. Allows for on-site washing and detailing of vehicles.

               Mulch. Non-living organic and inorganic materials customarily used in landscape design to retard
           erosion, retain moisture, maintain even soil temperature, control weeds, and enrich the soil.

                Multi-phase project. A project on a tract of land within the city or its extraterritorial jurisdiction
           ("ETJ") where the entire property will be platted in two (2) or more plat phases or units.

               Multiple resource historic district. An area deﬁned by city council, state or federal authority within
           a deﬁned geographical area which identiﬁes speciﬁc cultural resources having historic, architectural,
           cultural, or archaeological signiﬁcance.

               Multi-trunk tree. A tree having two (2) or more main trunks arising from the root collar or from the
           main trunk and measured for DBH by adding the entire DBH of the largest trunk to the sum of the
           remaining trunks at one-half (½) of their DBH. Where no trunk is greater than one (1) inch DBH, the
           tree will not be protected regardless of the sum of the DBH inches of trunks calculated by the above
           method.

               Muntin. One of the thin strips of wood used to separate panes of glass within a window.

               Nameplate. A sign not exceeding one (1) square foot in area indicating the name and/or address of
           a building or the name of an occupant thereof and/or the practice of a permitted occupation therein.

               National Historic Preservation Act (NHPA). 16 U.S.C. Part 470.

               National Preservation Guidelines or NPS Guidelines. "Secretary of the Interior's Standards for the
           Treatment of Historic Properties with Guidelines for Preserving, Rehabilitating, Restoring and
           Reconstructing Historic Buildings", dated 1995, and published by the U.S. Department of the Interior,
           National Park Service, Cultural Resource Stewardship and Partnerships, Heritage Preservation Services
           (Washington, D.C., 1995), as may be amended from time to time, and which are hereby incorporated
           by this reference.

                National Preservation Standards. 36 CFR Part 68, as amended, which is hereby incorporated by
           this reference.

               National Register designation guidelines. 36 CFR § 60.4 and the Secretary of the Interior's
           Standards and Guidelines for Archeology and Historic Preservation promulgated by the National Park
           Service, Department of the Interior, and eﬀective on September 29, 1983.

               Natural area. Natural areas are areas which contain a diverse and complex assortment of endemic



56 of 94                                                                                                           7/8/15, 12:22 PM
San Antonio, TX Unified Development Code                                                                             about:blank


           (native to the area) plants (trees, shrubs, wildﬂowers, forbes and grasses) and void of invasive plant
           species.

               Natural regeneration. The natural establishment of trees and other vegetation with at least four
           hundred (400) woody, free-to-grow seedlings per acre, which are capable of reaching a height of at
           least twenty (20) feet at maturity.

                Natural state. Natural state means the topography that exists at the time information is gathered
           for ﬂood insurance rate maps or any subsequent approved revisions to those maps.

                Neighborhood unit. A neighborhood unit encompasses an area which includes residences,
           businesses, parks, schools, and other community facilities. Populations may range from four thousand
           (4,000) to ten thousand (10,000) people depending on the geographic area and boundaries. A
           neighborhood unit usually contains at least one thousand ﬁve hundred (1,500) housing units.

               Net acreage. The gross acreage of a development site excluding those portions of a development
           dedicated to public use, such as street rights-of-way, drainage and open space.

               Net area shall mean total acreage within a master development plan less the area within the
           100-year ﬂoodplain and the area dedicated to conservation easement, natural area (such as greenbelt)
           and parks.

                New construction. For the purpose of determining insurance rates, structures for which the "start
           of construction" commenced on or after the eﬀective date of an initial FIRM or after December 31,
           1974, whichever is later, and includes any subsequent improvements to such structures. For ﬂoodplain
           management purposes, "new construction" means structures for which the "start of construction"
           commenced on or after the eﬀective date of a ﬂoodplain management regulation adopted by a
           community and includes any subsequent improvements to such structures.

                New development. Any new demand which increases the number of equivalent dwelling units
           including, but not limited to, the subdivision and/or resubdivision of land; the construction,
           reconstruction, redevelopment, conversion, structural alteration, relocation, or enlargement of any
           structure; or any use or extension of the use of land, any of which increases the number of equivalent
           dwelling units. [Commentary: The subdivision and/or resubdivision of land, the construction, reconstruction,
           redevelopment, conversion, structural alteration, relocation, or enlargement of any structure; or any use or
           extension of the use of land which does not increase the number of equivalent dwelling units is not
           considered new development and is not subject to payment of additional impact fees. However, the previous
           applicable impact fees must have been paid.]

                New manufactured home park or subdivision. A manufactured home park or subdivision for which
           the construction of facilities for servicing the lots on which the manufactured homes are to be aﬃxed
           (including at a minimum, the installation of utilities, the construction of streets, and either ﬁnal site
           grading or the pouring of concrete pads) is completed on or after the eﬀective date of ﬂoodplain
           management regulations adopted by a community.

               Nightclub. A tavern with more than two thousand (2,000) square feet of building area excluding



57 of 94                                                                                                        7/8/15, 12:22 PM
San Antonio, TX Unified Development Code                                                                                 about:blank


           kitchen, restrooms and storage areas. A nightclub use may include, in addition to the provision of
           alcohol, a dance hall, food services, and/or live entertainment as an accessory use when conducted
           less than three (3) days per week.

                Node. The terminus or intersection of two (2) or more streets, including the head or bulb of a
           cul-de-sac.

                Nonconforming structure. Any existing structure which was erected according to all applicable city
           ordinances at the time, but which does not now comply with all the regulations applicable to the
           district in which the structure is located.

                Nonconforming use. Generally, the use of an existing property or structure after the eﬀective date
           of this chapter, which does not comply with the use regulations applicable to the district in which the
           property is located, and as further deﬁned in section 35-702 of this chapter.

               Non-contributing. A building, object, site or structure which neither adds to nor detracts from a
           sense of time and place or historical development of a district or cluster; a building, site, structure, or
           object within an historic district that does not add to the values or qualities of that district because it
           was not present during the period of signiﬁcance or because it no longer retains integrity.

               Non-degradation. The proper use of BMPs and pollution prevention criteria in activity so as to
           prevent degradation as deﬁned herein.

               Non-living materials. Plant materials used for landscaping such as river rock, stone, bark, and
           similar materials.

               Not rated resource. A building, object, site or structure which has been inventoried and reviewed
           by the historic and design review commission but not rated due to lack of age following criteria set
           forth in this chapter.

                Not signiﬁcant resource. A building, object, site or structure older than twenty-ﬁve (25) years old
           which has been inventoried and reviewed by the historic and design review commission using criteria
           set forth in this chapter, but which lacks suﬃcient historical, architectural, cultural, or archaeological
           signiﬁcance to be recommended for landmark status based on available evidence.

               Nude modeling studio means any place where a person who, for money or any form of
           consideration, appears in a state of nudity or displays speciﬁed anatomical areas, to be observed,
           sketched, drawn, painted, sculptured, photographed, or otherwise depicted by other persons. This
           deﬁnition shall not include nude modeling by an adult that occurs in conjunction with art classes of a
           university, college, or any art class supervised by an art instructor paid by an arts school.

               Nude or nudity or state of nudity means:

               (1)   The appearance of the bare buttock; anus; male genitals; female genitals; or entire female
                     breast; or
               (b)   A state of dress which fails to completely and opaquely cover the buttock; anus; male genitals;
                     female genitals; or entire female breast.


58 of 94                                                                                                         7/8/15, 12:22 PM
San Antonio, TX Unified Development Code                                                                                  about:blank


               Nudity attraction establishment means any place of business where nudity or semi-nudity is
           regularly or routinely advertised as a characteristic of the business or which regularly attracts patrons
           with nudity or semi-nudity.

                Nuisance. Any tree or shrub or part thereof that grows upon private or public property which 1)
           interferes with the use of any public area; 2) is infected with an infectious plant disease or insects; 3) or
           which endangers the life, health, or safety of persons or property.

               Nursery. Land or greenhouses used to raise ﬂowers, shrubs, trees, grass, and other plants for sale.

               Nursery school. A child care facility oﬀering a program for children between two (2) and seven (7)
           years of age for four (4) hours or less per day.

               Nursing facility.

               (a)   A facility which furnishes food and shelter to four (4) or more persons who are unrelated to
                     the proprietor of the establishment; and provides minor treatment under the direction and
                     supervision of a physician licensed by the Texas State Board of Medical Examiners, or other
                     services that meet some need beyond the basic provision of food, shelter, and laundry; and
                     which complies with Chapter 242 Convalescent and Nursing Homes and Related Institutions of
                     the Texas Health and Safety Code, and as amended. Nursing facilities include skilled nursing
                     facilities which are deﬁned by the United States Social Security Act Sec. 1819. 42 U.S.C. 1395i-3.
               (b)   Other congregated living facilities not deﬁned in this chapter that provide residential
                     accommodations with health care, supervision and/or other personal services including
                     convalescent facilities for individuals who may not require hospitalization such as extended
                     care facilities or hospice care facilities.

               Object. An object is a material thing of functional, aesthetic, cultural, historical, archaeological, or
           scientiﬁc value that may be, by nature or design, movable yet related to a speciﬁc setting or
           environment.

                Object d'art. Individual art pieces not mass-produced consisting of one (1) or more of the
           following: paintings, drawings, etchings, sculptures ceramics, inlays, needlework, knitting, weaving,
           and/or craftwork; leather, wood, metal or glass.

                Obstruction. Any structure, growth or other object, including a mobile object, that exceeds a
           limiting height established by federal regulations or by this chapter.

               Occupancy. The presumed level of build-out as estimated by the property owner of the proposed
           development at the later of ﬁve (5) years or build out.

               Occupiable. A land use, structure, room or enclosed space designed for human occupancy in
           which individuals congregate for amusement, educational or similar purposes, engaged in labor, or a
           space in a building for living, sleeping, eating or cooking, and which is equipped with means of egress
           and light and provides for mechanical or non-mechanical ventilation facilities.

               Oﬃce call center. An oﬃce speciﬁcally designed for any of the following - collection of data,



59 of 94                                                                                                          7/8/15, 12:22 PM
San Antonio, TX Unified Development Code                                                                                 about:blank


           provision of technical help, telephone solicitation, telephone buying and selling, account processing.

               Oﬃce data processing and management. An oﬃce speciﬁcally designed to provide data processing
           and management services for its parent company and/or client accounts.

                Oﬃce - professional. Facilities used primarily for conducting the aﬀairs of a business, profession,
           service, industry, or government, or like activity, including such activities as providing day-to-day oﬃce
           administrative services, ﬁnancial management, billing, record keeping, personnel administration and
           logistics.

                Oﬃce warehouse/ﬂex space. A building conﬁgured to accommodate a combination of oﬃce,
           showroom, wholesale, and warehousing functions, the exact proportions of each use being subject to
           user modiﬁcations over time. Showroom space may provide for regular transaction of business and for
           the display of uncontainerized merchandise in a ﬁnished building setting. Retail sales of products
           inside the premises may be permitted as accessory to this use. Flex space buildings are typically
           located in business or industrial parks and usually have a footprint exceeding ten thousand (10,000)
           square feet. They are usually designed with loading docks to the rear and parking in the front. Building
           facades visible from public streets and public entries are often treated with a higher quality of
           architectural ﬁnish than the other sides. A single-purpose building with incidental storage space shall
           not be considered an oﬃce warehouse/ﬂex space use.

               Oﬀ-site facility. Any structure, facility, equipment, or installation, the purpose and function of
           which is to receive wastewater from a development's internal collection system and to transport, treat,
           and ultimately discharge that wastewater to a receiving stream at a permanent location determined by
           the board.

               Oﬀ-site mains. Sewer or water mains totally outside of a subdivision.

               On-site facility. Any structure, facility, equipment, or installation that collects and transports
           wastewater generated from within a development to the oﬀ-site system at a designated point.

                On-site mains. Sewer or water mains totally within a subdivision, including mains lying along one
           (1) or more sides of a subdivision which serve such subdivision exclusively.

               Opaque. Incapable of transmitting light.

               Open space. An area that is intended to provide light and air, and is designed, depending upon the
           particular situation, for environmental, scenic or recreational purposes. Open space may include but
           need not be limited to: lawns, decorative plantings, bikeways, walkways, outdoor recreation areas,
           wooded areas, greenways and water courses. (The computation of open space shall not include
           driveways, parking lots, ingress or egress easements or other surfaces designed or intended for
           motorized vehicular traﬃc, or to buildings.) The term "open space" also includes any land, water, or
           submerged land which is provided for, preserved for, or used for (i) park or recreational purposes, (ii)
           conservation of land or other natural resources, (iii) cultural, historic or scenic purposes, (iv) assisting in
           the shaping of the character, direction, and timing of community development, or (v) wetlands.

               Ordinary repair and maintenance (2). Any work, the purpose and eﬀect of which is to correct any


60 of 94                                                                                                            7/8/15, 12:22 PM
San Antonio, TX Unified Development Code                                                                               about:blank


           deterioration or decay of or damage to a building, object or structure or any part thereof and to
           restore the same, as nearly as may be practicable, to its condition prior to such deterioration, decay or
           damage, using the same materials or those materials available which are as close as possible to the
           original.

               Ordinary repairs and standard maintenance. Work done to prevent or stop deterioration, decay or
           damage, or to replace a part of a building with the intent of restoring the structure as nearly as
           practical to the condition prior to such deterioration, decay or damage.

               Orientation. Set in relation to, or adjusted to, the surroundings, situation, or environment; placed
           with the most important parts facing in certain directions; set or arranged in a determinate position.

               Outdoor resale business. A business that sells used merchandise, other than automobiles, logging
           equipment, or other agricultural equipment, and stores or displays the merchandise outdoors.

                Outer service area (OSA) contract. Contract between the board and a developer for the provision
           of sewer service and/or the construction of oﬀ-site sanitary sewerage facilities constructed by the
           developer when services are not available to serve the property, pursuant to V.T.C.A. Local
           Government Code § 395.001(4)(C).

               Outer service area impact fee. The cost per EDU which may be assessed in the OSA based on the
           costs per EDU set out in the Sanitary Sewer CIP.

               Outdoor storage. The keeping, in an unroofed area of any goods, junk, material, or merchandise in
           the same place for more than twenty-four (24) hours.

                Overland ﬂow. Stormwater runoﬀ that is not conﬁned by any natural or manmade channel such as
           a creek, drainage ditch, storm sewer, or the like. Also known as "sheet ﬂow", this involves the
           movement of runoﬀ in a thin layer (usually less than one (1) inch in depth) over a wide surface, which
           begins when water ponded on the surface of the land becomes deep enough to overcome surface
           retention forces.

                Overlay district. A zoning district established by this chapter prescribing regulations to be applied
           to a site in combination with a base zoning district.

               Oversized vehicle. A motor vehicle, trailer, or boat which by itself or together with other
           structure(s) or vehicle(s) attached to it exceeds any one (1) of the three (3) following dimensions:
           twenty-four (24) feet in length, eight (8) feet in width or eight (8) feet in height, exclusive of
           appurtenances such as antennas, air conditioners, luggage racks, and mirrors.

               Parapet. A low wall or protective railing, usually used around the edge of a roof or around a
           balcony.

               Park. Land and facilities, such as playgrounds, fountains, or swimming pools, used or to be used as
           a neighborhood park, community park, large urban park, sports complex, special use facility, or urban
           space as deﬁned in the parks and recreation system plan, regardless of location, including both the
           acquisition of such land, the construction of improvements thereon and the expenditure of funds



61 of 94                                                                                                          7/8/15, 12:22 PM
San Antonio, TX Unified Development Code                                                                             about:blank


           incidental thereto, including but not necessarily limited to planning, engineering and design of the park
           and improvements, utility relocation, provision of improvements, utility relocation, provision of
           pedestrian and vehicular access thereto and purchase of equipment, the need for which are
           attributable to new residential development.

               Parking lot. An oﬀ-street, ground-level open area for the temporary storage of motor vehicles. A
           "parking lot" does not include an area used exclusively for the display of motor vehicles for sale as part
           of an automobile dealership.

               Parking lot plantings. Plantings that shade and improve the appearance of large areas of
           pavement which are located within planting areas adjacent to parking areas.

               Parking standards. See section 35-526 of this chapter.

               Parking structure, commercial. An area or structure area used exclusively for the temporary
           storage of motor vehicles.

               Parks and recreation system plan. The city council adopted San Antonio Parks and Recreation
           System Plan, which document is hereby incorporated by this reference.

               Parkway.

               (a)   The portion of the street right-of-way between the edge of the curb, or the edge of the
                     roadway where no curb exists, and the property line.
               (b)   The area located within public right-of-way between the outer curbline and the adjacent
                     property line.

              Parkway tree. Trees ten (10) inches or larger located within the parkway that may be used for
           meeting tree preservation requirements and landscape requirements, but are not required to be
           counted in calculating the minimum tree preservation percentage.

               Parolee. A convicted felon that has been approved for parole but who is to be housed in a short
           term "transitional home" prior to entering society with the privileges and conditions of a parolee.

               Parsonage or parish house. A residence for a minister, priest or rabbi in connection with the
           operation of a church.

                Passive recreation. Recreational activities that have a minimal impact on the natural environment
           (e.g. bird watching, hiking) and do not require built structures (e.g. recreation buildings, sports ﬁelds);
           therefore, are compatible with preserving natural resource functions such as wildlife habitat and
           ﬂoodplain protection. Passive recreational activities are non-organized, non-motorized, and do not
           have adverse impacts to natural, cultural, open space, or agricultural values.

               Pattern book. A visual presentation of the architectural styles of buildings including the following:
           height of cornice lines, roof proﬁles, ﬁnish materials, windows and ornamentation.

               Pawnshop. A "pawnshop," as deﬁned by Section 2, Texas Pawnshop Act (Article 5069-51.02,
           Vernon's Texas Civil Statutes), which has been licensed to transact business by the Consumer Credit


62 of 94                                                                                                        7/8/15, 12:22 PM
San Antonio, TX Unified Development Code                                                                              about:blank


           Commissioner under the Texas Pawnshop Act (Article 5069-51.01 et seq., Vernon's Texas Civil Statutes).

               Pay-day loan agency. An establishment providing loans to individuals in exchange for personal
           checks as collateral. For the purposes of zoning, a pay-day loan agency is classiﬁed as a speciﬁed
           ﬁnancial institution.

               Peak hour trips (PHT). The number of traﬃc units generated by and attracted to the proposed
           development during its heaviest hour of use dependent on type of use.

               Peak-shaving. Controlling post-development peak discharge rates to pre-development levels by
           providing temporary detention in a BMP.

               Pedestrian-oriented. Development that is designed with a primary emphasis on the street,
           sidewalk and/or connecting walkway access to the site and building, rather than on auto access and
           parking lots.

              Pediment. A triangular section framed by a horizontal moulding on its base and two (2) sloping
           mouldings on each side, usually supported by columns or pilasters.

                Perennial stream. A stream that ﬂows throughout a majority of the year (or greater than ninety
           (90) percent of the time) and ﬂows in a well-deﬁned channel.

                Performing Arts Center. A multi-use performance venue with at least one thousand ﬁve hundred
           (1,500) permanent seats in one or more performance spaces in a building of at least one hundred
           thousand (100,000) square feet. A performing arts center use may include, the provision of alcohol, a
           dance hall, food services, and/or live entertainment as an accessory use.

               Perimeter street. A street adjoining the exterior boundaries of a subdivision plat or master
           development plan.

                Permit. A license, certiﬁcate, approval, registration, consent, permit, or other form of authorization
           required by law, rule, regulation, order, or ordinance that a person must obtain to perform an action or
           initiate, continue, or complete a project for which the permit is sought. (Source: Chapter 245, Texas
           Local Government Code § 245.001). A "development permit" includes any of the following: a
           subdivision plat, a conditional use permit, a building permit, or a certiﬁcate of occupancy. A
           "development permit" does not include a certiﬁcation of completeness, a letter of certiﬁcation, an
           amendment to the text of this chapter, or a rezoning. A determination of property status, including but
           not limited to, utility availability, zoning, rights under article VII of this chapter, etc., is not a permit.

                Permit rights. The right of a property owner or developer to complete a project under the rules,
           regulations and ordinances in eﬀect at the time the project was initiated through a permit as herein
           deﬁned. When permit rights exist for property within the boundaries of a project, ordinances passed
           after the date the project is initiated shall not apply to the project except as speciﬁcally provided within
           this section.

               Peripheral areas. An obstruction-free area encompassing all sides of the actual touchdown and
           operation areas of a heliport or helistop.



63 of 94                                                                                                         7/8/15, 12:22 PM
San Antonio, TX Unified Development Code                                                                          about:blank


               Permanent residence. The residential address inhabited and maintained by the property owner
           and which is also listed with the United States Postal Service and with the Texas Department of Public
           Safety as the property owner's oﬃcial residence.

              Person. Any natural person, corporation, partnership, joint venture, association (including home
           owner's or neighborhood associations), trust, or any other entity recognized by law.

               Personal services. Establishments primarily engaged in providing services involving the care of a
           person or his or her apparel, such as laundry cleaning and garment services, garment pressing, linen
           supply, diaper service, coin-operated laundries, dry cleaning plants, carpet and upholstery cleaning,
           photographic studios, beauty shops, barber shops, shoe repair, hat cleaning, funeral services, reducing
           salons and health clubs, and clothing rental.

                Pervious pavement. A pavement system with traditional strength characteristics, but which allows
           rainfall to percolate through it rather than running oﬀ. A permeable pavement system utilizes either
           porous asphalt, pervious concrete, or plastic pavers interlaid in a running bond pattern and either
           pinned or interlocked in place. Porous asphalt consists of an open graded course aggregate held
           together by asphalt with suﬃcient interconnected voids to provide a high rate of permeability.
           Pervious concrete is a discontinuous mixture of Portland cement, coarse aggregate, admixtures, and
           water which allow for passage of runoﬀ and air. Examples of permeable pavement systems include
           Grasspave2®, Gravelpave2®, Turfstone®, and UNI Eco-stone®. (See Watershed Management Institute,
           Inc. and U.S. Environmental Protection Agency, Oﬃce of Water, Operation, Maintenance and
           Management of Stormwater Management (Aug. 1997), at 2-32; Booth and Leavitt, Field Evaluation of
           Permeable Pavement Systems for Improved Stormwater Management, 65 J. Am. Planning Ass'n 314
           (Summer 1999), at 314-325.

              Pet or pet supply store. Establishments in this category include retail pets, pet foods, and other pet
           supplies.

                 Phased construction project. Any land development project which is developed in greater than a
           single phase. Such projects are identiﬁed by the issuance of permits or approvals of submittals to the
           city.

               Physical or mental impairment. Orthopedic, visual, speech, or hearing impairments, Alzheimer's
           Disease, Pre-Sterile Dementia, cerebral palsy, epilepsy, muscular dystrophy, multiple sclerosis, cancer,
           heart disease, diabetes, mental retardation, autism, or emotional illness.

               Pier and beam foundation. Foundation consisting of vertical piers spaced at appropriate intervals
           that support horizontal beams.

               Pilaster. A rectangular column or shallow pier attached to a wall.

               Pitch. The slope of a roof as determined by the vertical rise in inches for every horizontal
           twelve-inch length (called the "run"). Pitch is expressed with the rise mentioned ﬁrst and the run
           mentioned second. For instance, a roof with a four-inch rise for every horizontal foot has a 4:12 pitch.

               Planned capital improvement. A capital improvement which does not presently exist, but which is


64 of 94                                                                                                     7/8/15, 12:22 PM
San Antonio, TX Unified Development Code                                                                            about:blank


           included within the capital improvements program, and is funded, constructed, or otherwise made
           available within the time period prescribed by subsection 35-505(d)(2) of this chapter.

               Planning area. The corporate limits and extraterritorial jurisdiction of the City of San Antonio.

               Planting strip. The area within the street right-of-way between the constructed curb and the
           sidewalk.

                Plat. A complete and exact map representing a tract of land, showing the boundaries and location
           of individual lots, easements, and streets which has been approved by the planning commission and
           recorded in the oﬃce of the county clerk. A plat includes a replat.

               Plug back. The act of partly ﬁlling a well bore with impervious materials for the purpose of shutting
           oﬀ lower rocks in order to permit reservoir rocks above the plugged back point to be produced.

               Pollutants. Any element, chemical, compound, organism or material which alters the chemical,
           physical, biological, and or radiological integrity of water.

               Pollution. The alteration of the physical, thermal, chemical or biological quality of, or the
           contamination of, any water.

               Porch. A roofed area, which may be glazed or screened, attached to or part of and with direct
           access to or from a structure and usually located on the front or side of the structure; a covered
           entrance or semi-enclosed space projecting from the facade of a building; may be open sided,
           screened, or glass enclosed.

               Porte-Cochere. A roofed structure attached to a building and extending over a driveway, allowing
           vehicles to pass through.

               Preservation. The act or process of applying measures necessary to sustain the existing form,
           integrity, and materials of an historic property. Work, including preliminary measures to protect and
           stabilize the property, generally focuses upon the ongoing maintenance and repair of historic materials
           and features rather than extensive replacement and new construction. New exterior additions are not
           within the scope of this treatment; however, the limited and sensitive upgrading of mechanical,
           electrical, and plumbing systems and other code-required work to make properties functional is
           appropriate within a preservation project.

                 Preserve. As used in the tree preservation standards, to "preserve" a tree means to retain the tree
           in its natural state, including a root protection zone and requirements for tree protection during
           construction, and general maintenance.

               President/CEO. The president/chief executive oﬃcer of the San Antonio Water System.

                Primary facade. That portion or portions of a wall of any permanent structure that is visible from
           and oriented parallel to a dedicated public right-of-way. For a structure that is not oriented parallel to
           the right-of-way, the street wall facade shall include all of the facades visible from the right-of-way and
           oriented at an angle greater than zero (0) degrees but less than sixty (60) degrees to the right-of-way.



65 of 94                                                                                                       7/8/15, 12:22 PM
San Antonio, TX Unified Development Code                                                                             about:blank


           Also referred to as street wall facade.

              Primary or principal building. The building or structure on a lot used to accommodate the primary
           permitted use, such use possibly occurring in more than one (1) building or structure.

               Principal arterial. A street which connects two (2) or more subregions; provides secondary
           connections outside cities; complements freeway in high volume corridors, as designated in the
           thoroughfare plan (see section 35-505, Table 505-1).

                Principal building or principal structure. A building or structure or, where the context so indicates,
           a group of buildings or structures, in which the principal use of a lot or parcel is conducted. This shall
           include any buildings which are attached to the principal structure by a covered structure.

                Principal dwelling. A dwelling unit which constitutes the principal building or principal structure on
           a lot or parcel.

               Principal structure. See Principal building or principal structure.

               Principal use. The primary or main use of land or structures, as distinguished from a secondary or
           accessory use.

               Private club. See Club.

               Process. The act of reviewing an application and providing a decision thereon which includes
           providing notice to the applicant and interested parties, conducting a hearing, making
           recommendations, and rendering a decision.

               Processing. For the purposes of this chapter, a series of operations, usually in a continuous and
           regular action or succession of actions, taking place or carried on in a deﬁnite manner. "Processing" is
           generally associated with the chemical transformation of materials or substances into new products
           and may include, but is not limited to, the blending and combining of gases and liquids or the
           shredding and compacting of metals. Processing of recyclable material may include baling, briquetting,
           cleaning, compacting, crushing, ﬂattening, grinding, shredding and sorting of source-separated
           recyclable materials and repairing of reusable materials. A processing facility may also contain a
           warehouse. Outdoor storage shall comply with UDC section 35-525.

              Processing and warehousing. The storage of materials in a warehouse or terminal and where such
           materials may be combined, broken down or aggregated for trans-shipment or storage purposes
           where the original material is not chemically or physically changed.

                Project. An endeavor over which the city exerts its jurisdiction and for which one or more permits
           are required to initiate, continue, or complete the endeavor. Within the context of section 35-710
           (permit rights), "project" shall mean an endeavor over which the city exerts its jurisdiction and for
           which a preliminary overall area development plan, a plat, plat application or a building permit is
           required to initiate or continue the endeavor. Within the context of permit rights which existed prior to
           September 1, 1997, project shall mean an endeavor over which a regulatory agency exerts its
           jurisdiction and for which one (1) or more permits are required to initiate or continue the endeavor.



66 of 94                                                                                                        7/8/15, 12:22 PM
San Antonio, TX Unified Development Code                                                                            about:blank


                Projected traﬃc. The traﬃc which is projected to exist on an existing or proposed street exclusive
           of site-generated traﬃc.

                 Property owner. The person, entity, corporation, or partnership in whose name a certiﬁcate of
           occupancy issued, or the current owner of the property if a certiﬁcate of occupancy is no longer valid,
           or, if the current owner cannot be contacted after due diligence, the lessee/occupant of the property
           who is in apparent control of such property.

               Proposed development. The uses, structures, buildings, and/or other development proposed by an
           application for development approval.

               Protected tree. A signiﬁcant or heritage tree as described in subsection 35-523(d).

               Public art. Means unique artwork in a variety of media that may be an integral part of eligible
           capital improvement projects, and produced by a professional artist, or artist in collaboration with an
           architect, landscape architect or engineer. Works may be permanent or temporary, functional or
           non-functional.

               Public art committee. A sub-committee of the historic and design review commission that makes
           recommendations to the department of public works' design enhancement program and the historic
           and design review commission on design enhancement projects related to the processes of the design
           enhancement program.

               Public property. Property which is owned by the City of San Antonio.

                Public right-of-way. A strip of land acquired by reservation, dedication, forced dedication,
           prescription, or condemnation and used or intended to be used, wholly or in part, as a public street,
           alley, walkway, drain or public utility line.

               Public right-of-way (2). An area or strip of land, either public or private, occupied or intended to be
           occupied by a street, walkway, railroad, utility line, drainage channel, or other similar uses.

               Pyramidal roof. A pyramid-shaped roof with four (4) sides of equal slope and shape.

               Quadraplex. See Dwelling four-family.

               Quarry. A tract of land used primarily for the extraction of limestone, or other similar materials for
           processing, sale, or use for any purpose. This term does not include exploration, excavation or
           extraction of oil or natural gas or excavation or grading necessary for the development of a lot or tract.

               Quoins. Large or rusticated stone blocks at the corners of a masonry building.

               Radio/television antenna (R/TV) communication use. Establishments furnishing point-to-point
           communication services either aurally, visually or by radio frequency, including radio or television
           broadcasting stations and the exchange or recording of messages. See also 35-385.

               Rafter. One of a series of structural members spanning from the ridge of the roof to the eaves,
           providing support for the covering of a roof.


67 of 94                                                                                                       7/8/15, 12:22 PM
San Antonio, TX Unified Development Code                                                                                 about:blank


               Rated resource. A building, object, site, or structure which has been inventoried and reviewed by
           the historic and design review commission using criteria set forth in this chapter, and listed as either
           exceptional, signiﬁcant, not signiﬁcant, or not rated.

               Rear yard. An area extending the full width of lot between the rear lot line and the nearest
           principal structure.

               Recompletion operations. The reoccupation or re-entry of an existing well within the existing well
           within the existing bore hole which may include deepening from one zone to another zone, completing
           a well in an additional zone, plugging back from one zone to another zone, sidetracking to purposefully
           change the location of the bottom of the well, and conversion of a service well to an oil or gas well in a
           diﬀerent zone. Recompletion is also called reworking.

                Reconstruction. The act or process of reassembling, reproducing, or replacing by new construction,
           the form, detail, and appearance of property and its setting as it appeared at a particular period of
           time by means of the removal of later work, or by the replacement of missing earlier work, or by reuse
           of original materials; the act or process of depicting, by means of new construction, the form, features,
           and detailing of a non-surviving site, landscape, building, structure, or object for the purpose of
           replicating its appearance at a speciﬁc period of time and in its historic location.

              Record storage facility. An establishment limited to the reception and storage of electronic and/or
           paper records for its parent company and or contract clients.

                Recreational vehicle. A vehicle which is (i) built on a single chassis; (ii) four hundred (400) square
           feet or less when measured at the largest horizontal projections; (iii) designed to be self-propelled or
           permanently towable by a light duty truck; and (iv) designed primarily not for use as a permanent
           dwelling but as temporary living quarters for recreational, camping, travel, or seasonal use.

                Recreation - camps, campgrounds. Establishments that operate sites to accommodate campers
           and their equipment, including tents, tent trailers, travel trailers, and recreational vehicles; others
           provide overnight recreational camps, such as children's camps, family vacation camps, hunting and
           ﬁshing camps, and outdoor adventure retreats that oﬀer trail riding, water activities, hiking, and similar
           activities. These establishments may provide facilities and services, such as cabins, washrooms, food
           services, recreational facilities and equipment, and organized recreational activities.

                Recreation facility, neighborhood. Those recreational facilities operated on a non-proﬁt basis to
           include a swimming pool, wading pool, tennis courts, badminton courts, play areas, clubhouse all to be
           used exclusively by and for the beneﬁt of dwelling owners, tenants and their guests in certain deﬁned
           adjoining areas.

                Recycling facility. For the purposes of this chapter, a facility in which recyclable products are
           recycled, processed, and treated to return such products to a condition in which they may be used
           again in new products. The presence of power-driven processing equipment distinguishes a recycling
           facility from a facility used merely for drop oﬀ or collection of recyclable materials. This use includes
           the processing of waste material into salable products. Recycling of oil and other liquids may also occur
           in a recycling facility.



68 of 94                                                                                                         7/8/15, 12:22 PM
San Antonio, TX Unified Development Code                                                                           about:blank


               Re-entry or re-enter. Any operation intended to reactivate or deepen a well which may include
           conversion, recompletion, reworking, workovers, plugging and plug backs.

               Reforestation. The creation of a biological community dominated by trees and other woody plants
           containing at least one hundred (100) trees per acre with at least ﬁfty (50) percent of those trees having
           the potential of attaining a two-inch or greater diameter measured at four and one-half (4½) feet above
           the ground, within seven (7) years. "Reforestation" includes landscaping of areas under an approved
           landscaping plan that establishes a woodland that is at least thirty-ﬁve (35) feet wide and covering two
           thousand ﬁve hundred (2,500) square feet of area. "Reforestation" for a linear project which involves
           overhead transmission lines may consist of a biological community dominated by trees and woody
           shrubs with no minimum height or diameter criteria.

               Regional agent boundary. The geographical area established by Texas Water Quality Board Order
           No. 72-0120-1, dated January 20, 1972, as amended and as may be amended, within which the city is
           designated as the responsible governmental agency to construct, operate, and maintain sanitary sewer
           systems.

               Regional distribution facility. Buildings and structures, used or to be used primarily to receive,
           store, service or distribute goods or materials where a majority of the goods or services are distributed
           to points at least ﬁfty (50) miles beyond the San Antonio city limits. (Cross-Reference: Impact fee
           standards)

               Regional stormwater improvements (RSI). Means regional detention and retention ponds,
           watershed protection, land purchase, waterway enlargement, channelization, and improved
           conveyance structures.

               Regional tourist entertainment facility. Buildings and structures, including ﬁxed machinery and
           equipment, used in providing amusement/entertainment through the admission of the general public
           where the majority of users reside at least one hundred (100) miles from Bexar County and are likely to
           stay in the city for more than one (1) day.

                Regional tourist entertainment facility (2). Buildings and structures, used or to be used in providing
           amusement or entertainment through the admission of the general public where the majority of users
           reside at least one hundred (100) miles from Bexar County and where the majority of users are likely to
           stay in the city for more than one (1) day and will therefore likely utilize local restaurants and
           hotel/motel accommodations. To be classiﬁed as a regional tourist entertainment facility, a minimum
           of ten million dollars ($10,000,000.00) in real property improvements must be invested. (Cross-
           Reference: Impact fee standards)

               Registered family home. A child care facility that regularly provides care in the caretaker's own
           residence for not more than six (6) children under fourteen (14) years of age, excluding the caretaker's
           own children, and that provides care after school hours for not more than six (6) additional elementary
           school children, but the total number of children, including the caretaker's own, does not exceed
           twelve (12) at any given time.

               Re-growth. The growth initiated due to previous cutting activities of a tree(s) and now has more



69 of 94                                                                                                      7/8/15, 12:22 PM
San Antonio, TX Unified Development Code                                                                            about:blank


           than three (3) trunks coming from the trunk above ground level and each trunk has a diameter of less
           than one (1) inch. Re-growth trees of such criteria are not protected.

               Regulatory ﬂoodplain. The land within the community subject to a one (1) percent or greater
           chance of ﬂooding in any given year assuming ultimate development has occurred throughout the
           watershed. For the purposes of this section the regulatory ﬂoodplain is limited to the reach of the
           stream which is designated as an area of special ﬂood hazard on the currently eﬀective FEMA Flood
           Insurance Rate Maps (FIRM Panels). NOTE: As the city's ﬂoodplain ordinance (Appendix F of the Uniﬁed
           Development Code) is approved by FEMA as a condition of participation in the National Flood
           Insurance Program (NFIP), the city's regulatory ﬂoodplain is considered FEMA's regulatory ﬂoodplain.
           (note: to be consistent with Appendix F, section 106)

                 Rehabilitation. The act or process of returning a building, object, site, or structure to a state of
           utility through repair, remodeling, or alteration that makes possible an eﬃcient contemporary use
           while preserving those portions or features of the building, object, site, or structure that are signiﬁcant
           to its historical, architectural, and cultural values; the act or process of making possible a compatible
           use for a property through repair, alterations, and additions while preserving those portions or
           features which convey its historical, cultural, or architectural values.

               Relocation. Any change of the location of a building, object or structure in its present setting or to
           another setting.

               Repetitive loss. Flood-related damages sustained by a structure on two (2) separate occasions
           during a ten-year period for which the cost of repairs at the time of each such ﬂood event, on the
           average, equals or exceeds twenty-ﬁve (25) percent of the market value of the structure before the
           damage occurred.

               Repointing. The act of repairing the joints of brickwork, masonry, etc., with mortar or cement.

               Reservation, reserve, or reserve strip. Any division of property that:

               (a)   Prohibits or interferes with the orderly extension of streets, bicycle or pedestrian ways,
                     sanitary sewer water mains, stormwater facilities or other utilities or improvements between
                     two abutting properties; or
               (b)   Plats an area so as to leave an undevelopable or unmarketable strip of land less than two
                     hundred seventy (270) feet deep oﬀ of an arterial right-of-way that could otherwise
                     circumvent construction and dedication requirements.

               Reserve capacity agreement. Agreement between the board and a developer of a tract of land
           whereby impact fees may be collected and the ﬁve-year statutory service availability date waived in
           order to reserve future capacity in accordance with V.T.C.A. Local Government Code § 395.019(3).

               Residential development. All areas zoned as "R-3", "R-4", "R-5", "R-6", "R-20", "RE", "RM-4", "RM-5",
           "RM-6", "MF-18", "MF-25", "MF-33", "MF-40" "MF-50" or "MF-65", or otherwise zoned or devoted
           primarily to residential use, and shall include all other areas not zoned or used primarily for
           commercial or industrial use.



70 of 94                                                                                                       7/8/15, 12:22 PM
San Antonio, TX Unified Development Code                                                                                   about:blank


               Residential district or residential zoning district. Any of the following zoning districts: "R-3", "R-4",
           "R-5", "R-6", "R-20", "RE", "RM-4", "RM-5", "RM-6", "MF-18", "MF-25", "MF-33", "MF-40" "MF-50" or
           "MF-65".

               Residential driveway approach. A driveway which provides access to property on which a single-
           family residence, duplex, or multi-family building containing ﬁve (5) or fewer dwelling units is located.

               Residential property. A building, site, or structure whose use after rehabilitation or restoration (for
           ad valorem tax exemption) will be for residential uses, i.e., for single-family, duplex, three- or
           four-family dwelling.

               Residential streets. Street routes that provide access to local property owners and which connect
           property to the major thoroughfare or other collector street networks.

               Residential structure. A single-family home, apartment house, townhouse, condominium or any
           type of dwelling unit.

               Resource. A source or collection of buildings, objects, sites, structures, or areas that exemplify the
           cultural, social, economic, political, archaeological, or architectural history of the nation, state, or city.

                Restoration. The act or process of accurately recovering the form and details of a building, object,
           site or structure and its setting as it appeared at a particular period of time by means of the removal of
           later work or by the replacements of missing earlier work; the act or process of accurately depicting
           the form, features, and character of a property as it appeared at a particular period of time by means
           of the removal of features from other periods in its history and reconstruction of missing features
           from the restoration period. The limited and sensitive upgrading of mechanical, electrical, and
           plumbing systems and other code-required work to make properties functional is appropriate within a
           restoration project.

                Restricted parking area. The area within the front yard of a lot within which the parking of
           oversized vehicles is regulated. This area extends to a depth of ﬁfteen (15) feet from the street curb or,
           if there is no curb, from the edge of the roadway whether paved or unpaved.

              Restrictive covenant. A covenant creating restrictions applicable to development within a
           subdivision pursuant to V.T.C.A. Property Code Title 11.

               Retail trade. Establishments engaged in selling goods or merchandise to the general public for
           personal or household consumption and rendering services incidental to the sale of such goods.
           Characteristics of retail trade establishments are: (1) the establishment is usually a place of business
           and is engaged in activity to attract the general public to buy; (2) the establishment buys and receives
           as well as sells merchandise; (3) the establishment may process some of the products, but such
           processing is incidental or subordinate to the selling activities; and (4) retail establishments sell to
           customers for their own personal or household use.

               Retail use. Any use engaged in retail trade, including any use listed under the category "retail" in
           the use matrix.




71 of 94                                                                                                           7/8/15, 12:22 PM
San Antonio, TX Unified Development Code                                                                              about:blank


               Retaining wall. A structure constructed and erected between lands of diﬀerent elevations to
           protect structures and/or prevent erosion. A retaining wall shall not be considered a fence.

               Retention (as used in the tree and landscape provisions of this chapter). The deliberate holding
           and protecting of existing trees, shrubs or plants on the site.

               Reverse curve. A segment of a street at which two (2) horizontal curves reverse direction.

               Reviewing agency. Any agency of the city charged with the authority to render a decision
           approving, denying, or approving with conditions, an application for development approval.

               Reworking. See Recompletion.

                Right-of-way. Property that is publicly owned or upon which a governmental entity has an express
           or implied property interest (e.g. fee title, easement, etc.) held for a public purpose. Examples of such
           public purpose include, by way of example and not limitation, a highway, a street, sidewalks, drainage
           facilities, sewerage and water facilities.

                Riverwalk area. The area along the San Antonio River from the southernmost reach of the RIO-6
           Zoning District up stream to the northernmost reach of the RIO-1 Zoning District, including the river
           bend and all manmade extensions, from the center line of the San Antonio River to private property
           lines and all private and public property abutting thereon. The area also includes public property
           extending from the San Antonio River east to Alamo Street, which area is known as the Paseo del
           Alamo.

               Roadway. The portion of a municipal street that is improved, designed, or ordinarily used for
           vehicular travel. The term does not include a curb, berm, or shoulder. [Source: V.T.C.A. Transportation
           Code § 316.001]

               Roadway paving width. The portion of a street available for vehicular traﬃc; where curbs are laid,
           the portion between the face of curbs.

                Roof sign. A sign erected and constructed wholly on or above the roof of a building, supported by
           the roof structure.

                Rooming house. A facility where lodging is provided for deﬁnite periods thirty (30) days or longer,
           for compensation, pursuant to previous arrangements. Lodging for less than thirty (30) days is
           classiﬁed as a diﬀerent use, such as hotel or bed and breakfast.

                Root collar or root ﬂares. An encircling structure of swollen tissue or a marked color change (from
           the tree bark) located at the highest part of the root system joining into the trunk of a tree at or slightly
           below the surrounding soil line.

               Root protection area. An area in which limited construction may take place for the purposes of
           establishing sidewalks, driveways, utility connections, sodding and landscaping within single-family,
           two-family and three-family development.

               Root protection zone. The root protection zone shall be an area deﬁned by an average radius


72 of 94                                                                                                         7/8/15, 12:22 PM
San Antonio, TX Unified Development Code                                                                              about:blank


           extending outward from the trunk of the tree a distance of one (1) linear foot for each inch (DBH) of
           the subject tree. Root protection zones for trees in a cluster may be overlapping.

               Runway. A deﬁned area on an airport prepared for landing and taking-oﬀ of aircraft along its
           length, and includes planned future paved runways and extensions of runways as shown on the oﬃcial
           airport layout plan and on the airport hazard zoning maps of these regulations.

               Rusticated. Masonry left with a rough outer surface and wide joints that emphasize the edges of
           each block.

               Safety lane. A designated area on an approved plat which has a primary purpose of providing
           access for safety vehicles.

               San Antonio planning area. Bexar County and all land within the city's extraterritorial jurisdiction
           outside of Bexar County.

                Sand or gravel pit. A tract of land used primarily for the extraction of soil, sand, gravel, clay and
           other similar materials, other than oil or gas, which are processed and sold or used for commercial
           purposes. This term does not include the excavation or grading necessary for the development of a lot
           or tract.

               Sanitary landﬁll. A controlled area of land upon which solid waste is disposed of in accordance with
           standards, rules, or orders established by an administrative agency of the State of Texas.

              Sash. A window made of one (1) or more movable panels or "sashes" that form a frame to hold
           panes of glass, which are often separated from other panes (or "lites") by narrow muntins.

               Satellite dish antenna. A device incorporating a reﬂective surface that is solid, open mesh, or bar
           conﬁgured; is in the shape of a shallow dish, cone, or horn; and is to be used to transmit and/or receive
           electromagnetic waves between terrestrially and/or orbitally based uses.

               Scale. The relationship of a building or structure to its surroundings with regard to its size, height,
           bulk, and/or intensity; the size and proportion of a building as distinguished from its substance or
           material.

              School. An institution or place for instruction or education, such as kindergarten, elementary,
           middle or junior high school, high school, college or university.

                School, business or commercial trade. A proﬁt or not for proﬁt entity providing instruction and
           training in a oﬃce, clerical, managerial, sales, information technology, administrative skills or trades
           such as beauty school, barber college, beautician school.

                School, public. A building or structure, including accessory buildings, grounds, or areas, owned and
           operated by school or university which is part of a school district or system organized pursuant to
           Article VII of the Texas Constitution, including any public school organized under V.T.C.A. Education
           Code Titles 2, and any "General academic teaching institution" or "institution of higher education" as
           deﬁned in V.T.C.A. Education Code § 61.003, and which are used for teaching, research, or the



73 of 94                                                                                                        7/8/15, 12:22 PM
San Antonio, TX Unified Development Code                                                                            about:blank


           preservation of knowledge.

               School, vocational (technical, construction or industrial trades). A proﬁt or not for proﬁt entity
           providing instruction and training in a skilled trade such as mechanics, carpentry, plumbing, service,
           construction, industrial or other skill related to assembling, processing, manufacturing, repair, etc.

               Screen. Vegetation, fence, wall, berm or a combination of any or all of these which partially or
           completely blocks the view of and provides spatial separation of a portion or all of a site from an
           adjacent property or right-of-way; open spaces, landscaped areas, fences, walls, or any combination
           thereof, used to physically separate or screen one use or property from another so as to visually shield
           or block noise, lights, or other nuisances.

               Screening. See screen.

               Secondary facade. That portion or portions of a wall of any permanent structure that is not
           considered a primary facade.

               Secondhand merchandise - retail. Also known as a thrift store or charity shop, this land use is a
           retail establishment that mainly sells second-hand goods donated by members of the public.

               Secretary of the Interior's Standards for the Treatment of Historic Properties. The Secretary of the
           Interior's Standards for the Treatment of Historic Properties are intended to promote responsible
           preservation practices that help protect historic and cultural resources. The standards are neither
           technical nor prescriptive, but once a treatment is selected, they provide philosophical consistency to
           the work. The four treatment approaches are preservation, rehabilitation, restoration, and
           reconstruction.

               Sedimentation basins. Sedimentation basins remove pollutants by creating conditions under
           which suspended solids can settle out of the water column.

               Self-service storage facility. A storage enterprise dealing with the reception of goods of residential
           or commercial orientation that lie dormant over extended periods of time. Separate storage units are
           rented to individual customers who are entitled to exclusive and independent access to their
           respective units.

               Semi-nude or semi-nudity or state of semi-nudity means a state of dress that fails to completely
           and opaquely cover:

               (a)   Human genitals, pubic region or pubic hair; or
               (b)   Crevice of buttocks or anus; or
               (c)   Any portion of the female breast that is situated below a point immediately above the top of
                     the areola; or
               (d)   Any combination of (a), (b), or (c).

               Septic system. Septic tank system shall mean a system for the treatment of sewage or water-borne
           wastes from a dwelling or business establishment. The septic tank system shall consist of a watertight
           drain line from the house to a watertight septic tank, a distribution box and an absorption ﬁeld


74 of 94                                                                                                       7/8/15, 12:22 PM
San Antonio, TX Unified Development Code                                                                             about:blank


           consisting of trench, gravel and disposal line. (Source: City Code, section 34-441)

               Servant's quarters. An accessory building or portion of a main building located on the same lot as
           the principal building, occupied only by such persons and their families as are employed full time by
           occupants of the principal residence.

                Service area. One (1) of two (2) areas in the planning area designated by the capital improvements
           plan in which the board shall assess impact fees under the provisions of this chapter for the extension
           of sanitary sewer service. The two (2) service areas are the inner service area (ISA) and the outer
           service area (OSA).

                Service unit. A standardized measure of consumption, use, generation, or discharge attributable to
           an individual unit of development and calculated in accordance with generally accepted engineering or
           planning standards for sanitary sewer capital improvements or facilities expansions. See deﬁnition for
           equivalent dwelling unit.

               Setback. A line within a lot parallel to and measured from a corresponding lot line, establishing the
           minimum required yard and governing the placement of structures and uses on the lot; the open
           space between the property line of the lot and the nearest projection of a structure.

                Sexually oriented business means an adult arcade, adult bookstore, adult motel, adult
           mini-theater, massage parlor, sexual encounter establishment, nude modeling studio, nudity attraction
           establishment, or any establishment that, as one of its primary business purposes, oﬀers a service, live
           entertainment or the selling, renting, or exhibiting of devices or any speciﬁed anatomical parts
           intended to provide sexual stimulation or sexual gratiﬁcation to the customer and which is
           distinguished by or characterized by an emphasis on matter depicting, describing or relating to
           speciﬁed sexual activities or speciﬁed anatomical areas. Said term shall include any business that
           self-identiﬁes itself as a sexually oriented business.

               The term "sexually oriented business" shall not be construed to include:

               (1)   Any business operated by or employing licensed psychologists, licensed physical therapists,
                     licensed athletic trainers, licensed cosmetologists, or licensed barbers performing functions
                     authorized under the licenses held;
               (2)   Any business operated by or employing licensed physicians or licensed chiropractors engaged
                     in practicing the healing arts; or
               (3)   Any retail establishment whose major business is the oﬀering of wearing apparel for sale to
                     customers.

              Sexually oriented business regulations. In addition to this chapter, see also Chapter 21 of the City
           Code of the City of San Antonio, Texas.

               Sheet ﬂow. See Overland ﬂow.

               Shop. A use devoted primarily to the sale of a service or a product or products.

               Shopping mall. An integrated grouping of commercial activity, primarily of a retail and personal


75 of 94                                                                                                     7/8/15, 12:22 PM
San Antonio, TX Unified Development Code                                                                               about:blank


           service nature, in a single building complex having the individual establishments joined by a common
           covered pedestrian mall.

               Shoring. A general term used in construction to describe the process of supporting a structure in
           order to prevent collapse so that construction can proceed.

               Short-lived species. Include all Hackberry (all species), Cottonwood, Ash (all species) Mulberry (all
           species) and Catalpa.

               Shrub, large. An upright plant growing to a mature height of more than ten (10) feet for use a
           natural ornamentation or screening.

               Shrub, medium. An upright plant growing to a mature height of ﬁve (5) to ten (10) feet.

               Shrub, small. An upright plant growing to a mature height of less than ﬁve (5) feet.

               Side-gabled roof. A gable whose face is on one (1) side (or part of one (1) side) of a house,
           perpendicular to the facade.

               Side light. A vertical window ﬂanking a door.

                Side street. A street intersecting another street with a higher street classiﬁcation. (Example: a
           collector street adjoining an arterial street is considered a "side street.")

               Side yard. An area extending the depth of a lot from the front yard to the rear yard between the
           side lot line and the nearest principal structure.

               Sidewalk. The portion of a municipal street between the curb lines or lateral lines of a roadway and
           the adjacent property lines that is improved and designed for or is ordinarily used for pedestrian
           travel. [Source: V.T.C.A. Transportation Code § 316.001]

               Sidewalk cafe. An outdoor dining area that is located on a sidewalk and that contains removable
           tables, chairs, planters, or related appurtenances. [Source: V.T.C.A. Transportation Code § 316.001]

               Sidewalk setback. The area within the street right-of-way reserved for street furniture including
           ﬁxed or movable objects such as mailboxes, utility poles, travel control devices, street trees, trash and
           recycling containers.

                Sign. Any device, ﬁxture, placard, or structure that uses any color, form, graphic, illumination,
           symbol, or writing to advertise, announce the purpose, or identify the purpose of a person or entity, or
           to communicate information of any kind to the public. See Chapter 28, Signs and Billboards.

              Sign area. The entire advertising area of a sign excluding any framing, trim, or molding and the
           supporting structure.

                Sign, awning or canopy. A sign painted on or attached to an awning or canopy. Awning signs are
           typically applied to the valance portion of the awning. Mounting new signs or letters on historic metal
           canopies is not recommended.



76 of 94                                                                                                        7/8/15, 12:22 PM
San Antonio, TX Unified Development Code                                                                                 about:blank


                Sign, billboard (oﬀ-premises). Any outdoor sign, description, device, ﬁgure, painting, drawing,
           message, placard, poster, structure or thing which directs the attention of the traveling public to a
           business, commercial product, commercial activity, or commercial service, conducted, sold or oﬀered
           at a location other than the premises on which the sign is located.

              Sign, building-mounted. A sign attached to, painted on, inscribed upon or deriving its major
           support from a building, including a wall sign, a projecting sign, or an awning sign.

               Sign, freestanding. A sign, supported by one (1) or more columns, uprights or braces, in or upon
           the ground, but not attached to any building. A sign attached to a ﬂat surface not a part of the building,
           such as a fence or wall, shall be considered a freestanding sign. A monument sign, as deﬁned below,
           shall also be considered a freestanding sign.

                Sign, ghost. A hand-painted advertising sign that has been preserved on an exterior building wall
           for an extended period of time.

               Sign, historic. A historic sign is one that dates to the building or historic district's period of
           signiﬁcance or a sign that has gained historic signiﬁcance in its own right.

               Signiﬁcant historic landmarks.

               (1)   Those buildings, objects, sites or structures of historical, cultural, architectural or
                     archaeological importance whose demolition or destruction would constitute a serious loss to
                     the quality and character of San Antonio; and
               (2)   Inventoried interior spaces designed or intended to be occupied as part of the structure or
                     which are accessible to the public.

               Signiﬁcant stand of trees and/or shrubs. See subsection 35-523(f).

                Sign, monument. A ground mounted sign mounted on a contiguous base having at least ninety
           (90) percent of the sign width and its supporting structure, and not attached to any building. A
           monument sign listing two (2) or more businesses located on a property or in a shopping center, and
           which is designed as one (1) sign, shall be considered one (1) monument sign.

               Sign, window. Any sign, picture, symbol, or combination thereof, designed to communicate
           information about an activity, business, commodity, event, sale, or service that is placed inside a
           window or upon the window panes or glass and is visible from the exterior of the window. A window
           sign does not include merchandise or models of products or services incorporated in window display.

               Sill. Horizontal member at the bottom of a window or door opening.

               Simple building plans:

           Linear Plans: One, Two, and Three Unit Plans




77 of 94                                                                                                            7/8/15, 12:22 PM
San Antonio, TX Unified Development Code                                                                                  about:blank




           Massed Plans: Two by Two, Three by Two, Two by Three, and Three by Three Unit Plans




               Single-family dwelling. See Dwelling, one-family.

               Single-family residential development. A development consisting of a lot or lots, containing only
           one (1) dwelling unit. The dwelling unit may be detached or attached, townhouse, small lot, home,
           manufactured home, or mobile home.

                Single-phase project. A project on a tract of land within the city or its extraterritorial jurisdiction
           ("ETJ") where the entire property will be platted in one (1) plat phase or unit.

                Site. The location of a signi!cant event, a prehistoric or historic occupation or activity, or a building,
           structure, or cluster, whether standing, ruined, or vanished, where the location itself maintains
           historical, architectural, archaeological, or cultural value regardless of the value of any existing
           structure.



78 of 94                                                                                                           7/8/15, 12:22 PM
San Antonio, TX Unified Development Code                                                                             about:blank


               Site-generated traﬃc. Vehicular trips attracted to, or produced by, the proposed development site.

                Slope. The ratio of elevation change to horizontal distance, expressed as a percentage. Slope is
           computed by dividing the vertical distance by the horizontal distance, and multiplying the ratio by one
           hundred (100). For purposes of this chapter, a "slope" shall include only those areas with a horizontal
           distance of at least ﬁfty (50) feet.

               Small animal. A canine, or other animal not exceeding one hundred twenty (120) pounds, residing
           within a dwelling unit and not raised for the production of products or for sale.

               Small animal breeder. Any person or establishment that breeds and/or engages in the feeding or
           care of more than ten (10) adult animals other than ﬁsh that do not normally exceed ﬁve (5) pounds at
           maturity, including but not limited to, white rats, gerbils, guinea pigs, prairie dogs, gophers, chipmunks,
           frogs, lizards, the smaller non-poisonous varieties of snakes, and non-poultry fowl such as parakeets,
           parrots, doves, pigeons, cockatiels, and canaries.

               Small lot home. See Dwelling, small lot home.

               Small scale development shall mean commercial development of two (2) acres or less, or
           residential development of ten (10) lots or less.

               Small tree. A tree species that normally does not reach a height that exceeds twenty-ﬁve (25) feet
           at maturity.

               Soﬃt. The underside of an overhanging element, such as the eaves of a roof.

              Soils. Dirt, sand and other similar earth matter, and shall also mean rocks and other solid or
           semisolid mass material, whether produced by man or nature, but shall not include the matter
           composing the infrastructure or appurtenances thereto.

                 Solid waste. Any garbage; refuse; sludge from a waste treatment plant, water supply treatment
           plant or air pollution control facility; and other discarded material, including solid, liquid, semisolid, or
           contained gaseous material resulting from industrial, municipal, commercial, mining, and agricultural
           operations, and from community and institutional activities, but does not include: (1) solid or dissolved
           material in domestic sewage, or solid or dissolved material in irrigation return ﬂows, or industrial
           discharges subject to regulation by permit issued pursuant to Chapter 26 of the Texas Water Code; (2)
           soil, dirt, rock, sand, and other natural or manmade inert solid materials used to ﬁll land if the object of
           the ﬁll is to make the land suitable for the construction of surface improvements; or (3) waste materials
           which result from activities associated with the exploration, development, or production of oil or gas
           and are subject to control by the Railroad Commission of Texas.

                Solid waste facility. All continuous land and structures, other appurtenances, and improvements
           on the land, used for processing, storing, or disposing of solid waste or used for the purpose of
           processing, extracting, converting, or recovering energy or materials from solid waste. A facility may be
           publicly or privately owned and consist of several processing, storage, or disposal operational units;
           e.g., one (1) or more landﬁlls; surface impoundments, or combinations of them.




79 of 94                                                                                                        7/8/15, 12:22 PM
San Antonio, TX Unified Development Code                                                                            about:blank


               Sound transmission class (STC). An integer rating relating to the quality of sound attenuation for
           building partitions such as walls, ceilings, doors, and windows.

                Special merit. A building, object, site or structure having signiﬁcant beneﬁts to City of San Antonio
           or to the community by virtue of exemplary architecture, speciﬁc features of land planning, or historic
           social, cultural or other beneﬁts having a high priority for community services.

               Speciﬁed anatomical areas means failure to completely and opaquely cover:

               (a)   Human genitals, pubic region or pubic hair; or
               (b)   Crevice of buttocks or anus; or
               (c)   Any portion of the female breast that is situated below a point immediately above the top of
                     the areola; or
               (d)   Human male genitals in a discernibly erect state, even if completely and opaquely covered.
               (e)   Any combination of the foregoing.

                Speciﬁed ﬁnancial institution. Any business whose primary function is to lend money on a
           temporary basis, wherein such loans are secured by a post-dated check, paycheck, anticipated tax
           refund, vehicle title or tax-liened property; or to cash checks or other negotiable instruments for a fee,
           service charge or other consideration; or to provide funds on a deferred-deposit basis. A speciﬁed
           ﬁnancial institution may oﬀer walk-in service or may serve clients via internet or telephone. The term
           "speciﬁed ﬁnancial institution" includes without limitation the following uses: check cashing facilities as
           well as agencies that provide pay-day loans, vehicle title loans, refund anticipation loans or tax-lien
           loans. This term shall not include ﬁnancial institutions regulated by the Texas Department of Banking,
           the Texas Credit Union Department or National Credit Union Association. Further this term shall not
           include either:

               1)    A retail establishment engaged primarily in the business of selling consumer goods, including
                     consumables, to retail buyers that cash checks, issue money orders or money transfers for a
                     minimal ﬂat fee as a service that is incidental to its main purpose as a retail business, or
               2)    A professional oﬃce primarily engaged in tax preparation services that provides refund
                     anticipation checks for a minimal ﬂat fee incidental to its main purpose as a tax preparer.
               See also City Code chapter 16, article XVII related to refund anticipation loans.

               Speciﬁed sexual activity means actual and simulated human genitals in a state of sexual
           stimulation or arousal, even if completely and opaquely covered, actual or simulated human
           masturbation, sexual intercourse, sodomy, fellatio, cunnilingus, fondling or other erotic touching of
           human genitals, pubic region, buttock or female breast, and excretory functions as part of or in
           connection with the above described activity or any act of bestiality, sadomasochism or physical
           contact with a person's own or another person's speciﬁed anatomical area.

               Stabilization. The act or process of applying measures designed to reestablish a weather-resistant
           enclosure and the structural stability of an unsafe or deteriorated building, object, site, or structure
           while maintaining the essential form as it exists at present.

               Start of construction. Start of construction means for all new construction and substantial


80 of 94                                                                                                       7/8/15, 12:22 PM
San Antonio, TX Unified Development Code                                                                             about:blank


           improvements, the date the building permit was issued, provided the actual start of construction,
           repair, reconstruction, placement, or other improvement was within one hundred eighty (180) days of
           the permit date. The actual start means either the ﬁrst placement of permanent construction of a
           structure on a site, such as the pouring of slab or footings, the installation of piles, the construction of
           columns, or any work beyond the stage of excavation for a foundation; or the placement of
           manufactured home on a foundation. Permanent construction includes land preparation, such as
           clearing, grading and ﬁlling; includes the installation of streets and/or walkways; excavation for a
           basement, footings, piers, or foundations or the erection of temporary forms; the installation on the
           property of accessory buildings, such as garages or sheds not occupied as dwelling units or not part of
           the main structure. The start of construction period is valid for one hundred eighty (180) days. Any
           delay beyond this period would require resubmission of added data and the permit application.

               Steep slope. A slope exceeding ﬁfteen (15) percent.

               Storage (moving pods). A self contained container used for the temporary storage and/or moving
           of small amounts of goods such as a household's contents or oﬃce tenants contents. Moving pods are
           not allowed to be used as permanent on-site storage and shall only be placed on non-industrially
           zoned property for a maximum period of sixty (60) days. Long term storage of moving pods with or
           without goods is permitted in all industrial zones "L", "I-1", I-2", "MI-1" and "MI-2" zoning districts. A
           permit may be obtained for a longer period of time but only if the moving pod is placed behind the
           front of the primarily building, or if no building the front setback line and is not visible from a public
           street.

               Storage (shipping container). A unit designed for the storage and/or shipment of goods by means
           of boat, train or truck. Portable storage containers are self-contained units which do not have or ever
           had axels or wheels directly attached to them permanently or temporarily.

               Store. A use devoted exclusively to the retail sale of commodity or commodities.

                Stormwater drainage fees. A method or mix of methods for providing adequate, stable and
           equitable funding for a comprehensive stormwater or drainage program. The ﬁnancing mechanisms
           included in the method may include, but not be limited to, user fees, new development impact fees, or
           surcharges on other utility fees.

               Storm window. A secondary window installed to protect and/or reinforce the main window.

               Story. That part of a building between the surface of a ﬂoor and the ceiling immediately above.

               Streamﬂow. Water ﬂowing in a natural channel, above ground.

               Streamside management zone (SMZ). A streamside management zone (SMZ) includes forested
           buﬀers adjacent to streams or bodies of water, including intermittent and perennial streams, river,
           lake, slough, pond, creek, reservoir, watershed, or wetland (ephemeral streams are excluded). The
           minimum width of an SMZ on each side and above the head of streams or adjacent to bodies of water
           shall be ﬁfty (50) feet from each bank. The total SMZ width includes average stream channel width plus
           buﬀer width.



81 of 94                                                                                                        7/8/15, 12:22 PM
San Antonio, TX Unified Development Code                                                                              about:blank


                Street. Any vehicular way which: (1) is an existing state, county or municipal roadway; or (2) is
           shown upon a plat approved pursuant to law; or (3) is approved by other oﬃcial action; and includes
           the land between the street lines, whether improved or unimproved.

               Street, arterial. A street use primarily for fast or heavy traﬃc and designated in the major
           thoroughfare plan as a primary arterial street, secondary arterial street or express way.

               Street classiﬁcation. See section 35-505, Table 505-1.

               Street, collector. A street which provides some access to abutting property and collects traﬃc from
           local streets and connects with the major system of arterial streets and highways. A collector street
           does not include a street designated as local "Type B."

               Street, cul-de-sac. A street with a single common ingress and egress and with a turnaround at the
           end.

               Street, dead end. A street with a single common ingress and egress.

               Street, elbow. A turn in a minor street that includes extra pavement adequate for a turnaround.

               Street, eyebrow. A paved area placed along the linear portion of a street which allow both
           unimpeded through and turnaround traﬃc movements.

               Street, intersection. The area in which two (2) or more streets cross at grade.

               Street lawn. A planting area parallel to a public street designed to provide continuity of vegetation
           along the right-of-way providing a pleasing view from the road, and to provide a transition from
           vehicular thoroughfares, pedestrian areas or the built environment.

               Street link. A section of a street on the major thoroughfare plan, or a local street, which is deﬁned
           by a node at each end or at one end. Stubs to adjacent property shall not be considered links.

               Street, local. A street designed to provide vehicular access to abutting property and to discourage
           through traﬃc.

               Street, local "Type A". A street used for primary and secondary access to single-family detached
           residential units or duplex residential units where such residential units comprise seventy-ﬁve (75)
           percent of the abutting street frontage on both sides of a particular block.

               Street, local "Type B". A street used for primary and secondary access to all residential areas
           except those speciﬁed to be served by a "Type A" local street. Also, this street shall be used for
           secondary access and circulation to community facilities (schools, parks, etc.), and other traﬃc
           generators such as commercial and industrial areas.

               Street, paper. A right-of-way that is shown on an approved or recorded subdivision plat or tax map
           and that is unpaved, uncontinuously paved, or paved at less than twenty (20) feet of average width.
           Any use of the paper street right-of-way for construction, storage or other purposes is prohibited
           unless the street is quitclaimed by the owner and vacated through a replat. Construction or


82 of 94                                                                                                         7/8/15, 12:22 PM
San Antonio, TX Unified Development Code                                                                                about:blank


           improvements to the paper street shall be required with development on adjacent lots or properties.

                Street, private. Any street not dedicated to the public and to be maintained by a private entity.
           Informal maintenance or improvements performed by the city, such as the utilization of waste material
           to temporarily maintain or improve a private street, do not constitute an acceptance of ownership or
           obligation by the city.

               Streetscape. The general appearance of a block or group of blocks with respect to the structures,
           setbacks from public rights-of-way, open space and the number and proportion of trees and other
           vegetation.

              Street, stub. A temporary portion of street not greater than one lot's length, allowed as a future
           connection to an adjacent subdivision or phase.

               Street, substandard. A substandard street is an existing street that does not meet the
           requirements of table 506-3 or 506-4, including but not limited to minimum right-of-way widths and/or
           pavement cross-sections. See also deﬁnition for street, paper.

               Street tree. A tree planted along a street or roadway behind the right-of-way line or between a
           sidewalk and the edge of the paved surface of a roadway.

               Street wall facade. That portion or portions of a wall of any permanent structure that is visible
           from and oriented parallel to a dedicated public right-of-way. For a structure that is not oriented
           parallel to the right-of-way, the street wall facade shall include all of the facades visible from the right-
           of-way and oriented at an angle greater than zero degrees but less than sixty (60) degrees to the right-
           of-way.

               Street yard. The area of a lot or parcel which lies between the property line along a dedicated
           street and the actual wall line of the building or, if no building exists, to the rear property line. Such
           building wall lines extend outward from the corners of the buildings.

              Structure. A walled and roofed building, including a gas or liquid storage tank, which is principally
           above ground, as well as a manufactured home.

               Structured parking. The provision of parking in a building involving at least two (2) levels.

               Stucco. Exterior ﬁnish material composed of either Portland cement or lime and sand mixed with
           water.

               Study area boundary. For purposes of the adequate public facilities standards, the boundary
           identiﬁed in subsection 35-502(h)(6) of this chapter for a traﬃc impact analysis.

               Subdivider. Any person, or their agent, having an interest in land that is the subject of an
           application for subdivision.

               Subdivision. A division of any tract of land into two (2) or more parts for the purpose of laying out
           any subdivision of any tract of land or any addition to the city, or for laying out suburban, building, or
           other lots, or streets, alleys, or parks or other portions intended for public use, or the use of


83 of 94                                                                                                          7/8/15, 12:22 PM
San Antonio, TX Unified Development Code                                                                          about:blank


           purchasers or owners of lots fronting thereon or adjacent thereto. A subdivision includes a
           resubdivision (replat).

               Subdivision recreational facilities. Facilities (swimming pools, recreational courts, restrooms,
           clubhouse, mechanical rooms) located within a subdivision for the primary use of the residents of the
           subdivision with no more than twenty (20) percent of its use being by nonresidents of the subdivision.

               Subject property. The property subject to an application for development approval.

               Subordinate. Of less or secondary importance.

               Substantial damage. Damage of any origin sustained by a structure whereby the cost of restoring
           the structure to its before damaged condition would equal or exceed ﬁfty (50) percent of the market
           value of the structure before the damage occurred. Substantial damage also means ﬂood-related
           damages sustained by a structure on two (2) separate occasions during a ten-year period for which the
           cost of repairs at the time of each such ﬂood event, on the average, equals or exceeds twenty-ﬁve (25)
           percent of the market value of the structure before the damage occurred.

                Substantial improvement. Any reconstruction, rehabilitation, addition, or other improvement of a
           structure, the cost of which equals or exceeds ﬁfty (50) percent of the market value of the structure
           before "start of construction" of the improvement. This includes structures which have incurred
           "repetitive loss" or "substantial damage", regardless of the actual repair work performed. The term
           does not, however, include either: (1) Any project for improvement of a structure to correct existing
           violations of state or local health, sanitary, or safety code speciﬁcations which have been identiﬁed by
           the local code enforcement oﬃcial and which are the minimum necessary conditions or (2) Any
           alteration of a "historic structure", provided that the alteration will not preclude the structure's
           continued designation as a "historic structure."

               Substantial rehabilitation. Certiﬁed improvements to a historic building in which the cost of the
           project is equal to or greater than ﬁfty (50) percent of the appraised pre-rehabilitation improvement
           value of the property and which constitutes major work on enhancing existing mechanical or structural
           systems that preserve the historical integrity, while extending the life of the building.

               Swale. A low lying or depressed stretch of land without a deﬁned channel or tributaries.

               Symmetry. A balance of architectural components in a structure.

               Take out food establishment. A business that specializes in the provision of prepared foods for
           take out type service such as ice cream stands, juice bars, espresso bars and pizza carry-out
           establishments. A take out food establishment shall not include more than ﬁfteen (15) occupants at
           any given time, inclusive of employees, delivery personnel and customers. The ﬁfteen-person occupant
           load shall include dining areas located either indoors or outdoors or a combination thereof.

                Tattoo. The practice of producing an indelible mark or ﬁgure on the human body by scarring or
           inserting a pigment under the skin using needles, scalpels, or other related equipment. The term does
           not include the application of permanent cosmetics.




84 of 94                                                                                                     7/8/15, 12:22 PM
San Antonio, TX Unified Development Code                                                                          about:blank


               Tavern. Any use in which seventy-ﬁve (75) percent or more of its gross revenue is derived from the
           on-premises sale and consumption of alcoholic beverages. A tavern use may include, in addition to the
           provision of alcohol, food services and/or live entertainment as an accessory use.

               Temporary common worker employer. A person or agency that provides common worker
           employees to a third party user, that maintains a central location where common workers assemble
           and are dispatched to work, and that is required to obtain a license from the Texas Department of
           Licensing and Regulation.

                Tertiary containment. A method by which a third level of containment is provided for underground
           storage tanks by means of a wall or barrier installed around a double-walled tank and piping system
           (or approved alternative) in a manner designed to prevent a release of the regulated substance from
           migrating beyond the tertiary wall or barrier before the release can be detected if a failure in the
           secondary containment level occurs.

               Tertiary protection. A method by which a third level of protection is provided for underground
           storage tank systems by means of either 1) a physical level to be installed around a double-walled tank
           and piping system, designed to prevent a release of the regulated substance from migrating into the
           environment, should such a release go undetected at the secondary containment level; or 2) equivalent
           technology, which shall include: a. continuous electronic leak detection for the entire system at a
           centralized location, with dedicated personnel; b. site speciﬁc training; c. annual testing for system
           integrity; and d. reporting to the San Antonio Water System any release from the primary system.

               Texas antiquities code. Chapter 191 of V.T.C.A. Natural Resources Code, as may be amended from
           time to time.

               Thematic group. A ﬁnite group of resources related to one another in a clearly distinguishable way,
           by association with a single historic person, event or developmental force, as one building type or use,
           as designed by a single architect, as a single archaeological site form, or as a particular set of
           archaeological research.

               TIA. See Traﬃc impact analysis.

               Time-share. A facility in which the exclusive right of use, possession, or occupancy circulates
           among the various owners or lessees thereof in accordance with a time schedule on a periodically
           recurring basis.

                Top of bank. For purposes of determining river improvement overlay riverside setbacks in section
           35-673, the point, stage or elevation at which water overﬂows the natural or man made banks of the
           river; alternately, the vertical point along the river where an abrupt change in slope is evident, and
           where the water level is generally able to overﬂow the natural bank or man made edge and enter
           adjacent ﬂoodplains (if any) during ﬂows at or exceeding the average annual high water stage.

               Townhouse. A building that has one-family dwelling units erected in a row as a single building on
           adjoining lots, each being separated from the adjoining unit or units by a ﬁre wall (to be constructed in
           accordance with city codes and ordinances), along the dividing lot line, and each such building being



85 of 94                                                                                                     7/8/15, 12:22 PM
San Antonio, TX Unified Development Code                                                                               about:blank


           separated from any other building by space on all sides.

               Traditional neighborhood development regulations. See section 35-207 of this chapter.

                Traﬃc impact analysis. A study performed by engineers with expertise in traﬃc engineering
           principles and practice which reviews development of a speciﬁc property and how it integrates into the
           existing and proposed city street network and ongoing traﬃc study. The analysis utilizes data and
           conclusions developed in previous studies, and identiﬁes improvements needed to mitigate the impact
           of traﬃc generated by a development on the street network system.

               Transit center (public operated system). A ﬁxed location where passengers interchange from one
           route or vehicle to another that has signiﬁcant infrastructure such as a waiting room, seating,
           restrooms, sales outlet, ticket or pass vending machines and/or waiting areas for passenger pick-ups.

                Transitional home. A residential facility, sometimes referred to as a rehab center and/or half-way
           house, which provides on-site supervised lodging for individuals who are required to reside at the
           facility as a term of parole or under mandatory supervision.

                Transit park-and-ride facility (public operated system). A facility used for parking by transit riders,
           while they use transit agency services. Park-and-ride facilities are generally established as collector
           sites for transit service. Park-and-ride facilities may also serve as collector sites for vanpools and
           carpools, and as transit centers. The facility may have limited passenger amentias such as shelters,
           seating and posted route/schedule information.

               Transit station. A building, structure, or area designed located on a busway or a light rail line and
           used for passenger pickup, drop oﬀ, embarking, or changing transportation modes. Facilities and
           improvements may include shelters, benches, signs, structures, and other improvements which
           provide security, weather protection, and access to nearby services.

               Transit transfer center (public operated system). A ﬁxed location where passengers interchange
           from on route or vehicle to another. The amenities at this facility would include but not be limited to
           shelters, seating, lighting and posted route/schedule information.

               Transom. A horizontal window over a door or window.

               Transparent. Capable of transmitting light in a manner which permits a person standing outside of
           a building to view shapes, tones, and objects inside a building. A tinted window is considered
           "transparent" if it meets the requirements recited herein.

               Transportation standards. See section 35-506 of this chapter.

               Tree. A perennial woody plant, single or multiple trunks, with few if any branches on its lower part,
           which at maturity will obtain a minimum six-inch caliper.

                Tree, ornamental. A small to medium tree, growing to a mature height of ﬁfteen (15) to forty (40)
           feet.

               Tree permit. An authorization by the city arborist authorizing speciﬁc work as it relates to


86 of 94                                                                                                         7/8/15, 12:22 PM
San Antonio, TX Unified Development Code                                                                             about:blank


           compliance with the tree preservation standards.

               Tree preservation plan. A plan required to be submitted for a tree permit which contains three (3)
           components; a tree survey or tree stand delineation; an inventory with calculations; and the tree
           protection notes, details and speciﬁcations.

               Tree preservation standards. See section 35-523 of this chapter.

               Tree retention ratio. The percentage or amount of trees that must actually be retained on a site,
           rather than mitigated. See subsection 35-523(e) of this chapter.

               Tree save area. An area left undisturbed in its natural condition pursuant to the tree
           preservation/tree stand delineation option.

               Tree, shade. A large tree growing to a height of forty (40) feet or more at maturity.

               Tree stand delineation. An optional alternative method for the "on-the-ground" tree survey and
           inventory required for the tree preservation plan using a current aerial photograph (a minimum
           resolution of six-inch pixels) with an overlay of the development. An outline of the tree area(s) and the
           portion of that area that are to be preserved to meet the requirements as per the tree preservation
           standards in section 35-523.

               Tree, streetscape. A tree planted in the public right-of-way and may be used to meet the
           streetscape standards within the form based zoning district and within section 35-512, Streetscape
           Planting Standards.

                Trip generation summary. A table summarizing the trip generation characteristics of the
           development for the entire day and the a.m. and p.m. peak periods including the rates and units used
           to calculate the number of trips. Information on appropriate trip generation rates and procedures may
           be obtained by contacting the department of planning and development services. Institute of
           Transportation Engineers trip rates will be used unless a better source is identiﬁed and is acceptable to
           the director of planning and development services or his/her designee.

               Triplex. See Dwelling, three-family.

               Truck farm. A small tract of land (less than ten (10) acres) on which produce is raised and sold by
           the owner on-site or at oﬀ-site markets.

                Trucks. Vehicles deﬁned as trucks and buses by the National Highway Traﬃc Safety Administration
           in Title 49 of the Code of Federal Regulations, Chapter V, Section 571.3.

               Truck wash (laundry). A facility that provides for the washing, drying, vacuuming and detailing of
           vehicles with a weight in excess of four thousand (4,000) pounds. (Truck washes (laundry) may be
           attendant operated or self operated as provided for in section 35-311, Table 311-2 of this chapter.)

               Underground storage tank. Any one (1) or combination of underground storage tanks and any
           connecting underground pipes used to contain an accumulation of regulated substances, the volume
           of which, including the volume of the connecting underground pipes, is ten (10) percent or more below


87 of 94                                                                                                      7/8/15, 12:22 PM
San Antonio, TX Unified Development Code                                                                                 about:blank


           grade.

               Underground storage tank system. An underground storage tank, all associated piping and
           ancillary equipment, spill and overﬁll prevention equipment, release detection equipment, corrosion
           protection system, secondary and tertiary containment equipment (as applicable), and all other related
           systems and equipment.

               Understory. Assemblages of natural low level woody, herbaceous and ground cover species.

                Unﬂooded access. Means that vehicular traﬃc has safe access to a property from a public street in
           times of ﬂood (regulatory 100-year ﬂood). A property will be considered to have unﬂooded access to an
           existing street if ﬂow depths for access on the street adjacent to the property do not exceed one (1)
           foot and fall within the safe range on Figure 504-2 "Dangerous Conditions on Crossing During Floods."

                Unrated resource. A building, object, site or structure which appears on a federal, state, or city
           inventory or survey but has not been reviewed and rated by the historic and design review commission
           following criteria set forth in this chapter.

                Unreasonable economic hardship. An economic burden imposed upon the owner which is unduly
           excessive and prevents a realization of a reasonable rate of return on the value of his property as an
           investment, applying the test utilized by the Supreme Court of Texas in construing Article I, Section 17
           of the Constitution of the State of Texas, 1876, in determining the existence of an unreasonable
           economic hardship.

               Unusual and compelling circumstances. Those uncommon and extremely rare instances, factually
           detailed, which would warrant a historic and Design Review Commission recommendation due to the
           evidence presented.

               Use. The purpose for which land or structures thereon is designed, arranged or intended to be
           occupied or used, or for which it is occupied, maintained, rented or leased.

               Used automotive parts recycling. The dismantling and reuse or resale of used automotive parts
           and the safe disposal of salvage motor vehicles or nonrepairable motor vehicles, including the resale of
           those vehicles.

               Use matrix. The list of uses permitted by right, prohibited, or permitted as a conditional use as set
           forth in section 35-311, Tables 311-1 and 311-2, of this chapter.

               Utilities standards. See section 35-507 of this chapter.

               Variance. Permission to depart from the literal requirements of this chapter as provided in
           subsections 35-482 and 35-483. For ﬂoodplain variances see section 35-F106.

                Variety store - retail. A retail store that sells inexpensive items, often with a single price for all items
           in the store. Typical merchandise includes cleaning supplies, toys, household goods and gardening
           equipment.

               Veneer. A thin layer of material, such as wood, brick, or stone, applied to a diﬀerent material or to


88 of 94                                                                                                            7/8/15, 12:22 PM
San Antonio, TX Unified Development Code                                                                            about:blank


           a type of construction not ordinarily associated with it, e.g. a facing of brick applied to a frame house.

                Veriﬁcation. The conﬁrmation by the historic and design review historic and design review
           commission that restoration or rehabilitation work completed on a historically signiﬁcant site in need
           of tax relief to encourage preservation was substantially completed.

               Vernacular. A category of architecture based on localized needs and construction materials, and
           reﬂecting local traditions. Vernacular architecture tends to evolve over time to reﬂect the
           environmental, cultural, technological, and historical context in which it exists.

               Very-low income housing. Housing reserved for occupancy or ownership by persons or
           households whose annual gross income does not exceed ﬁfty (50) percent of the area median
           household gross income for households of the same size in the San Antonio metropolitan statistical
           area, as deﬁned by the U.S. Department of Housing and Urban Development in 24 C.F.R., Part 813.

                Vested capacity right. A vested right to the exclusive use of a speciﬁed amount of sewerage
           treatment and/or collection capacity created by the payment of an impact fee in accordance with the
           provisions of this chapter or created by the payment of sewer platting fees under the articles and
           policies of the board for the extension of sanitary sewer service prior to the date of enactment of this
           chapter.

               Veterinary hospital (large and/or small animal). A facility for the prevention, treatment, surgery,
           cure, or alleviation of disease and/or injury of large animals, such as livestock, and may include outside
           runs, paddocks and pens.

                Veterinary hospital (small animal). A facility for the prevention, treatment, surgery, cure, or
           alleviation of disease and/or injury in small animals. Overnight and outside boarding of animals are
           permitted.

                Viewshed. Any area of open sky or view in front or behind: (1) the major entrance to a designated
           historic landmark building, object, site or structure; (2) the primary access point or points to a
           designated historic district; (3) the primary access to a major tourist attraction or amusement park; or
           (4) the primary view or access point to the San Antonio Riverwalk, a city lake or amusement park that
           has been deﬁned by Article III, Division 6, Subdivision F of this chapter.

                Vista. A view through or along an avenue or opening, including those along the banks of the San
           Antonio River, which, as a view corridor, frames, highlights or accentuates a prominent building, object,
           site, structure, scene, or panorama, or patterns or rhythms of buildings, objects, sites, or structures; to
           include views of areas at a distance, such as a remote view of the downtown or the San Antonio River.

               Vine. A woody plant that spreads as it grows over the ground, walls or trellises.

               Violation. For purposes of the ﬂoodplain ordinance, the failure of a structure or other development
           to be fully compliant with the community's ﬂoodplain management regulations. A structure or other
           development without the elevation certiﬁcate, other certiﬁcations, or other evidence of compliance
           required in this chapter is presumed to be in violation until such time as that documentation is
           provided.


89 of 94                                                                                                       7/8/15, 12:22 PM
San Antonio, TX Unified Development Code                                                                             about:blank


                Visually compatible. The relationship between the scale and design of buildings as deﬁned in
           section 35-609 of this chapter.

               Wall. An upright structure of building material forming an inner partition or exterior surface of a
           building or structure (excludes fences as deﬁned by this chapter).

               Warehouse. A fully enclosed building used for the storage of goods or merchandise. Outdoor
           storage shall comply with section 35-525.

               Warehousing. See Processing and warehousing.

               Water surface elevation. The height, in relation to the National Geodetic Vertical Datum (NGVD) of
           1929 (or other datum, where speciﬁed), of ﬂoods of various magnitudes and frequencies in the
           ﬂoodplains of coastal or riverine areas.

               Watercourse. A natural or manmade channel through which stormwater ﬂows.

               Watershed. The area drained by a given stream, river, watercourse, or other body of water.

               Watershed protection and management department (WPMD). The department within the San
           Antonio Water System (SAWS) designated to apply the provisions of the Edwards Aquifer Overlay
           District.

               Well abandonment. The proper plugging and abandoning of a well in compliance with all
           applicable regulations, and the cleaning up of the site to the satisfaction of any governmental body
           having jurisdiction with respect thereto and to the reasonable satisfaction of the operator.

               Well service operations. Routine maintenance and repair operations on a well, other than drilling,
           plug back, re-entry, reworking, recompletion or workover operations. Well servicing usually involves
           repairs to installed equipment, such as pumps, rods, gas lift valves, tubing packers, etc.

               Wetland. See Texas Natural Resources Code § 221.001.

               [Commentary: this statute presently deﬁnes "wetland" as follows: "land that: (A) has a predominance of
               hydric soil; (B) is inundated or saturated by surface or groundwater at a frequency and duration
               suﬃcient to support a prevalence of hydrophytic vegetation typically adapted for life in saturated soil
               conditions; and (C) under normal circumstances does support a prevalence of that vegetation.].

                Wheelchair ramp. A sloping concrete pad constructed at crosswalks to assist mobility-impaired
           citizens using the sidewalks and crosswalks.

               Wholesale trade. Establishments or places of business primarily engaged in selling merchandise to
           retailers; to industrial, commercial, institutional, or professional business users; or to other
           wholesalers; or acting as agents or brokers and buying merchandise for, or selling merchandise to,
           such individuals or companies.

               Window. An opening constructed in a wall and which admits light or air to an enclosure, is framed
           and spanned with glass, and which may be mounted to permit opening and closing.



90 of 94                                                                                                        7/8/15, 12:22 PM
San Antonio, TX Unified Development Code                                                                                  about:blank


               Window header. A support found on the upper portion of the window casing that is generally at
           least twice as thick as the framing component of the window and found around the opening. The
           header will span horizontally across the top of the window casing, oﬀering added support that
           prevents the full weight of the wall from resting on the window casing itself.

                Wine boutique. A retail outlet for bottled wines including custom bottled wines and labels on site
           for the consumer using wine concentrates as opposed to crushing and processing grapes on site.

               Wing wall. A portion of the front façade extending past the side façade, often sloping down from
           the eaves to the ground at an angle; a subordinate wall, one end of which is built against an abutment.

               Wireless communication standards. See section 35-385 of this chapter.

                Wireless communication system. Antenna support structures for mobile and land based
           telecommunication facilities. Whip antennas, panel antennas, microwave dishes and receive-only
           satellite dishes, cell enhancers and related equipment for wireless transmission from a sender to one
           or more receivers, such as for mobile cellular telephones, mobile radio systems facilities and
           commercial radio service. This facility is inclusive of the placement of the above referenced equipment
           on a monopole tower, a steel lattice tower and any self supporting communication tower which does
           not utilize guy wire support. This facility shall also allow as one of its components an unmanned
           equipment shelter.

                Woodland. For use within sections 35-523, an area of contiguous wooded vegetation where trees
           are at a density of at least one (1) signiﬁcant or greater caliper tree per three hundred twenty-ﬁve (325)
           square feet of land and where the branches and leaves form a continuous canopy. A woodland shall
           include areas with a continuous canopy of trees over an area of at least twenty thousand (20,000)
           square feet and with any dimension being not less than thirty-ﬁve (35) feet. A woodland may be
           delineated through an aerial photograph or a ground survey. A woodland shall include both
           understory and protected trees.

                Woodland slope. The ratio of elevation change to horizontal distance, measured as a numerical
           ratio, percent, or in degrees. Slope is computed by dividing the vertical distance by the horizontal
           distance, and multiplying the ratio by one hundred (100). Expressed as a ratio, the ﬁrst number is the
           horizontal distance (run) and the second is the vertical distance (rise), as 2:1. A 2:1 slope is a ﬁfty (50)
           percent slope. Expressed in degrees, the slope is the angle from the horizontal plane, with a ninety-
           degree slope being vertical (maximum) and a forty-ﬁve-degree slope being a 1:1 slope. [Reference:
           Texas Forest service, Texas Forestry Best Management Practices (January 2000)] For purposes of this
           chapter, a "slope" shall include only those areas with a horizontal distance of at least ﬁfty (50) feet.

                Woodlands tree save area. Any area identiﬁed to be saved through the use of the tree stand
           delineation process as an alternative to an "on-the-ground" tree survey and inventory with
           calculations.

                Workover. Work performed on a well to sustain or increase production or injections which may
           physically change the downhole condition of the well, which may include casing repairs, acidizing,
           fracture, stimulation, perforating deepening or plugging back to a diﬀerent zone in the same horizon,



91 of 94                                                                                                          7/8/15, 12:22 PM
San Antonio, TX Unified Development Code                                                                              about:blank


           sidetracking or shipstocking and whipstocking due to obstructions, running liners, and gravel packing.

               Xeric landscaping (Xeriscape). A type of landscaping that conserves water and protects the
           environment by using site appropriate plants, an eﬃcient watering system, proper planning and
           design, soil analysis, practical use of turf, the use of mulches and proper maintenance. Xeric
           landscaping does not refer to the use of cactus and/or rock gardens in a landscape design; landscaping
           with native plants that utilizes the existing environmental conditions to the best advantage, conserving
           water and protecting the native environment.

                Yard. An area on a lot between the lot line and the nearest principal structure, unoccupied and
           unobstructed by any portion of a structure from the ground upward, except as otherwise provided in
           this chapter.

               Zero lot line. The location of a building on a lot in such a manner that one (1) or more of the
           buildings sides rests directly on or immediately adjacent to the lot line.

           (c)    Abbreviations.

            ADA                        Americans with Disabilities Act, 42 USC Subsection 12181 et seq.,
                                        Pub. L 101-336 and implementing regulations at 28 C.F.R. parts
                                                                   35 and 36.

            BOA                                             Zoning Board of Adjustment

            CIP                                            Capital Improvements Program

            CLOMR                        Conditional Letter of Map Revision (see ﬂoodplain ordinance)

            CFR                                              Code of Federal Regulations

            CPS                                                        CPS Energy

            DRC                         Design Review Committee; a sub-committee of the Historic and
                                                     Design Review Commission (HDRC)

            EARZ                                          Edwards Aquifer Recharge Zone

            FAR                                                     Floor area ratio

            Ft.                                                        foot or feet

            HDRC                                      Historic and Design Review Commission

            HUD                         United States Department of Housing and Urban Development



92 of 94                                                                                                         7/8/15, 12:22 PM
San Antonio, TX Unified Development Code                                                              about:blank



           HPO                                          Historic Preservation Oﬃcer

           LOMR                               Letter of Map Revision (see ﬂoodplain ordinance)

           MPO                               Bexar County Metropolitan Planning Organization

           Max.                        Maximum; indicates that the value prescribed is the maximum
                                                                 allowed

           Min.                        Minimum; indicates that the value prescribed is the minimum
                                                                 required

           MUTCD                        Manual on Uniform Traﬃc Control Devices published by the
                                       United States Department of Transportation, Federal Highway
                                                             Administration

           OHP                                         Oﬃce of Historic Preservation

           PMP                             Probable maximum precipitation ﬂood (See stormwater
                                                         management standards)

           PUD                                           Planned unit development

           RSWF                                        Regional stormwater facilities

           RSWMP                                Regional stormwater management program

           SAWS                                         San Antonio Water Systems

           Sf                                                   Square feet

           TND                                    Traditional neighborhood development

           TOD                                         Transit oriented development

           TNRCC                            Texas Natural Resources Conservation Commission

           TXDOT                                    Texas Department of Transportation

           USC                                              United States Code

           USGS                                       United States Geological Survey



93 of 94                                                                                         7/8/15, 12:22 PM
San Antonio, TX Unified Development Code                                                                        about:blank



            V.T.C.A.                                     Vernon's Texas Codes Annotated



           (Ord. No. 96564 §§ 1, 2 and 3) (Ord. No. 97332 § 7) (Ord. No. 97568 § 2) (Ord. No. 97602 § 2) (Ord. No.
           98091 § 10) (Ord. No. 98697 § 1 and 4) (Ord. No. 99355 § 2) (Ord. No. 101816, § 2, 12-15-05) (Ord. No.
           2006-02-16-0241, § 2, 2-16-06) (Ord. No. 2006-05-04-0556, § 2, 5-4-06) (Ord. No. 2006-11-30-1333, § 2,
           11-30-06) (Ord. No. 2006-11-02-1258, § 2, 11-2-06; Ord. No. 2007-09-06-0951, § 2, 9-6-07) (Ord. No.
           2008-04-03-0265, § 2, 4-3-08) (Ord. No. 2008-04-03-0267, § 2, 4-3-08) (Ord. No. 2008-05-15-0401, § 2,
           5-15-08) (Ord. No. 2008-12-04-1125, § 2, 12-4-08) (Ord. No. 2008-12-11-1178, § 2, 12-11-08) (Ord. No.
           2009-01-15-0001, § 2, 1-15-09) (Ord. No. 2009-05-21-0428, § 2, 5-21-09) (Ord. No. 2009-05-21-0429, § 2,
           5-21-09) (Ord. No. 2010-05-06-0376, § 4, 5-6-10) (Ord. No. 2010-06-24-0616, § 2, 6-24-10) (Ord. No.
           2010-06-24-0640, § 1, 6-24-10) (Ord. No. 2010-11-18-0985, § 2, 11-18-10) (Ord. No. 2012-05-17-0355, § 3,
           5-17-12) (Ord. No. 2012-10-18-0829, § 2, 10-18-12) (Ord. No. 2012-11-08-0877, § 2, 11-8-12) (Ord. No.
           2012-12-06-0934, § 2, 12-6-12) (Ord. No. 2012-12-13-0972, § 2, 12-13-12) (Ord. No. 2012-12-13-1006, §
           60, 12-13-12) (Ord. No. 2014-08-14-0581, § 4, 8-14-14) (Ord. No. 2014-04-03-0206, § 6, 4-3-14) (Ord. No.
           2014-05-29-0377, § 3, 5-29-14)




94 of 94                                                                                                   7/8/15, 12:22 PM
TAB D
Chapter 3 - Building Planning                                   http://publicecodes.cyberregs.com/icod/irc/2012/icod_irc_2012...




                                                              International Residential Code for One- and
                                                              Two-Family Dwellings
                                                              [ 2012 (Second Printing) ]
                                Chapter 3 - Building Planning
                                     SECTION R301 DESIGN CRITERIA
                                     SECTION R302 FIRE-RESISTANT CONSTRUCTION
                                     SECTION R303 LIGHT, VENTILATION AND HEATING
                                     SECTION R304 MINIMUM ROOM AREAS
                                     SECTION R305 CEILING HEIGHT
                                     SECTION R306 SANITATION
                                     SECTION R307 TOILET, BATH AND SHOWER SPACES
                                     SECTION R308 GLAZING
                                     SECTION R309 GARAGES AND CARPORTS
                                     SECTION R310 EMERGENCY ESCAPE AND RESCUE OPENINGS
                                     SECTION R311 MEANS OF EGRESS
                                     SECTION R312 GUARDS AND WINDOW FALL PROTECTION
                                     SECTION R313 AUTOMATIC FIRE SPRINKLER SYSTEMS
                                     SECTION R314 SMOKE ALARMS
                                     SECTION R315 CARBON MONOXIDE ALARMS
                                     SECTION R316 FOAM PLASTIC
                                     SECTION R317 PROTECTION OF WOOD AND WOOD BASED
                                     PRODUCTS AGAINST DECAY
                                     SECTION R318 PROTECTION AGAINST SUBTERRANEAN
                                     TERMITES
                                     SECTION R319 SITE ADDRESS
                                     SECTION R320 ACCESSIBILITY
                                     SECTION R321 ELEVATORS AND PLATFORM LIFTS
                                     SECTION R322 FLOOD-RESISTANT CONSTRUCTION
                                     SECTION R323 STORM SHELTERS


          R312.1 Guards.
          R312.2 Window fall protection.
          R312.1 Guards.
          R312.2 Window fall protection.
          Top Previous Section Next Section   To view the next subsection please select the Next Section
          option.

          SECTION R312 GUARDS AND WINDOW FALL PROTECTION

          R312.1 Guards.
          Guards shall be provided in accordance with Sections R312.1.1 through R312.1.4.


1 of 3                                                                                                        7/8/15, 12:29 PM
Chapter 3 - Building Planning                                        http://publicecodes.cyberregs.com/icod/irc/2012/icod_irc_2012...




                 R312.1.1 Where required.
                 Guards shall be located along open-sided walking surfaces, including stairs, ramps and
                 landings, that are located more than 30 inches (762 mm) measured vertically to the floor or
                 grade below at any point within 36 inches (914 mm) horizontally to the edge of the open side.
                 Insect screening shall not be considered as a guard.

                 R312.1.2 Height.
                 Required guards at open-sided walking surfaces, including stairs, porches, balconies or
                 landings, shall be not less than 36 inches (914 mm) high measured vertically above the adjacent
                 walking surface, adjacent fixed seating or the line connecting the leading edges of the treads.

                 Exceptions:

                        1. Guards on the open sides of stairs shall have a height not less than 34 inches (864 mm)
                        measured vertically from a line connecting the leading edges of the treads.

                        2. Where the top of the guard also serves as a handrail on the open sides of stairs, the top
                        of the guard shall not be less than 34 inches (864 mm) and not more than 38 inches (965
                        mm) measured vertically from a line connecting the leading edges of the treads.

                 R312.1.3 Opening limitations.
                 Required guards shall not have openings from the walking surface to the required guard height
                 which allow passage of a sphere 4 inches (102 mm) in diameter.

                 Exceptions:

                        1. The triangular openings at the open side of stair, formed by the riser, tread and bottom
                        rail of a guard, shall not allow passage of a sphere 6 inches (153 mm) in diameter.

                        2. Guards on the open side of stairs shall not have openings which allow passage of a
                        sphere 43/8 inches (111 mm) in diameter.

                 R312.1.4 Exterior woodplastic composite guards.
                 Woodplastic composite guards shall comply with the provisions of Section R317.4.

          R312.2 Window fall protection.
          Window fall protection shall be provided in accordance with Sections R312.2.1 and R312.2.2.


                 R312.2.1 Window sills.
                 In dwelling units, where the opening of an operable window is located more than 72 inches
                 (1829 mm) above the finished grade or surface below, the lowest part of the clear opening of the
                 window shall be a minimum of 24 inches (610 mm) above the fininshed floor of the room in
                 which the window is located. Operable sections of windows shall not permit openings that
                 allow passage of a 4-inch-diameter (102 mm) sphere where such openings are located within 24


2 of 3                                                                                                             7/8/15, 12:29 PM
Chapter 3 - Building Planning                                       http://publicecodes.cyberregs.com/icod/irc/2012/icod_irc_2012...


                 inches (610 mm) of the finished floor.

                 Exceptions:

                        1. Windows whose openings will not allow a 4-inch-diameter (102 mm) sphere to pass
                        through the opening when the opening is in its largest opened position.

                        2. Openings that are provided with window fall prevention devices that comply with
                        ASTM F 2090.

                        3. Windows that are provided with window opening control devices that comply with
                        Section R312.2.2.

                 R312.2.2 Window opening control devices.
                 Window opening control devices shall comply with ASTM F 2090. The window opening
                 control device, after operation to release the control device allowing the window to fully open,
                 shall not reduce the minimum net clear opening area of the window unit to less than the area
                 required by Section R310.1.1.

          Top Previous Section Next Section To view the next subsection please select the Next Section
          option.
          COPYRIGHT 2007 by INTERNATIONAL CODE COUNCIL




3 of 3                                                                                                            7/8/15, 12:29 PM
TAB E
                                     Tex. Local Gov’t Code § 211.011
 This document is current through the 2015 regular session, 84th Legislature, S.B. 45, S.B. 293 (ch. 2), S.B. 415(ch.
 15), S.B. 459, S.B. 529 (ch. 37), S.B. 835 (ch. 6), S.B. 901 (ch. 54), S.B. 903 (ch. 3), S.B. 1749 (ch. 29), and S.B.
                                                     1985 (ch. 4).

Texas Statutes and Codes > LOCAL GOVERNMENT CODE > TITLE 7. REGULATION OF LAND
USE, STRUCTURES, BUSINESSES, AND RELATED ACTIVITIES > SUBTITLE A. MUNICIPAL
REGULATORY AUTHORITY > CHAPTER 211. MUNICIPAL ZONING AUTHORITY                                                          >
SUBCHAPTER A. GENERAL ZONING REGULATIONS

§ 211.011. Judicial Review of Board Decision
  (a) Any of the following persons may present to a district court, county court, or county court at law a verified petition
      stating that the decision of the board of adjustment is illegal in whole or in part and specifying the grounds of the
      illegality:
        (1) a person aggrieved by a decision of the board;
        (2) a taxpayer; or
        (3) an officer, department, board, or bureau of the municipality.
  (b) The petition must be presented within 10 days after the date the decision is filed in the board’s office.
  (c) On the presentation of the petition, the court may grant a writ of certiorari directed to the board to review the
      board’s decision. The writ must indicate the time by which the board’s return must be made and served on the
      petitioner’s attorney, which must be after 10 days and may be extended by the court. Granting of the writ does not
      stay the proceedings on the decision under appeal, but on application and after notice to the board the court may
      grant a restraining order if due cause is shown.
  (d) The board’s return must be verified and must concisely state any pertinent and material facts that show the grounds
      of the decision under appeal. The board is not required to return the original documents on which the board acted
      but may return certified or sworn copies of the documents or parts of the documents as required by the writ.
  (e) If at the hearing the court determines that testimony is necessary for the proper disposition of the matter, it may
      take evidence or appoint a referee to take evidence as directed. The referee shall report the evidence to the court
      with the referee’s findings of fact and conclusions of law. The referee’s report constitutes a part of the proceedings
      on which the court shall make its decision.
  (f)   The court may reverse or affirm, in whole or in part, or modify the decision that is appealed. Costs may not be
        assessed against the board unless the court determines that the board acted with gross negligence, in bad faith, or
        with malice in making its decision.
  (g) The court may not apply a different standard of review to a decision of a board of adjustment that is composed
      of members of the governing body of the municipality under Section 211.008(g) than is applied to a decision of
      a board of adjustment that does not contain members of the governing body of a municipality.


History

Enacted by Acts 1987, 70th Leg., ch. 149 (S.B. 896), § 1, effective September 1, 1987; am. Acts 1997, 75th Leg., ch.
363 (S.B. 1736), § 3, effective September 1, 1997; am. Acts 1999, 76th Leg., ch. 646 (H.B. 116), § 1, effective August
30, 1999.
                                    Tex. Local Gov’t Code § 211.010
 This document is current through the 2015 regular session, 84th Legislature, S.B. 45, S.B. 293 (ch. 2), S.B. 415(ch.
 15), S.B. 459, S.B. 529 (ch. 37), S.B. 835 (ch. 6), S.B. 901 (ch. 54), S.B. 903 (ch. 3), S.B. 1749 (ch. 29), and S.B.
                                                     1985 (ch. 4).

Texas Statutes and Codes > LOCAL GOVERNMENT CODE > TITLE 7. REGULATION OF LAND
USE, STRUCTURES, BUSINESSES, AND RELATED ACTIVITIES > SUBTITLE A. MUNICIPAL
REGULATORY AUTHORITY > CHAPTER 211. MUNICIPAL ZONING AUTHORITY >
SUBCHAPTER A. GENERAL ZONING REGULATIONS

§ 211.010. Appeal to Board
  (a) Except as provided by Subsection (e), any of the following persons may appeal to the board of adjustment a
      decision made by an administrative official:
        (1) a person aggrieved by the decision; or
        (2) any officer, department, board, or bureau of the municipality affected by the decision.
  (b) The appellant must file with the board and the official from whom the appeal is taken a notice of appeal specifying
      the grounds for the appeal. The appeal must be filed within a reasonable time as determined by the rules of the
      board. On receiving the notice, the official from whom the appeal is taken shall immediately transmit to the board
      all the papers constituting the record of the action that is appealed.
  (c) An appeal stays all proceedings in furtherance of the action that is appealed unless the official from whom the
      appeal is taken certifies in writing to the board facts supporting the official’s opinion that a stay would cause
      imminent peril to life or property. In that case, the proceedings may be stayed only by a restraining order granted
      by the board or a court of record on application, after notice to the official, if due cause is shown.
  (d) The board shall set a reasonable time for the appeal hearing and shall give public notice of the hearing and due
      notice to the parties in interest. A party may appear at the appeal hearing in person or by agent or attorney. The
      board shall decide the appeal within a reasonable time.
  (e)   A member of the governing body of the municipality who serves on the board of adjustment under Section
        211.008(g) may not bring an appeal under this section.

History

Enacted by Acts 1987, 70th Leg., ch. 149 (S.B. 896), § 1, effective September 1, 1987; am. Acts 1997, 75th Leg., ch.
363 (S.B. 1736), § 2, effective September 1, 1997.

Annotations

Case Notes

Administrative Law: Judicial Review: Reviewability: Exhaustion of Remedies
Administrative Law: Judicial Review: Reviewability: Standing
Civil Procedure: Justiciability: Standing: General Overview
Environmental Law: Zoning & Land Use: Conditional Use Permits & Variances
Governments: Public Improvements: Bridges & Roads
Real Property Law: Zoning & Land Use: General Overview
Real Property Law: Zoning & Land Use: Administrative Procedure
Real Property Law: Zoning & Land Use: Judicial Review
Real Property Law: Zoning & Land Use: Special Permits & Variances
                                    Tex. Local Gov’t Code § 211.009
 This document is current through the 2015 regular session, 84th Legislature, S.B. 45, S.B. 293 (ch. 2), S.B. 415(ch.
 15), S.B. 459, S.B. 529 (ch. 37), S.B. 835 (ch. 6), S.B. 901 (ch. 54), S.B. 903 (ch. 3), S.B. 1749 (ch. 29), and S.B.
                                                     1985 (ch. 4).

Texas Statutes and Codes > LOCAL GOVERNMENT CODE > TITLE 7. REGULATION OF LAND
USE, STRUCTURES, BUSINESSES, AND RELATED ACTIVITIES > SUBTITLE A. MUNICIPAL
REGULATORY AUTHORITY > CHAPTER 211. MUNICIPAL ZONING AUTHORITY                                                         >
SUBCHAPTER A. GENERAL ZONING REGULATIONS

§ 211.009. Authority of Board
  (a) The board of adjustment may:
       (1) hear and decide an appeal that alleges error in an order, requirement, decision, or determination made by an
           administrative official in the enforcement of this subchapter or an ordinance adopted under this subchapter;
       (2) hear and decide special exceptions to the terms of a zoning ordinance when the ordinance requires the board
           to do so;
       (3) authorize in specific cases a variance from the terms of a zoning ordinance if the variance is not contrary to
           the public interest and, due to special conditions, a literal enforcement of the ordinance would result in
           unnecessary hardship, and so that the spirit of the ordinance is observed and substantial justice is done; and
       (4) hear and decide other matters authorized by an ordinance adopted under this subchapter.
  (b) In exercising its authority under Subsection (a)(1), the board may reverse or affirm, in whole or in part, or modify
      the administrative official’s order, requirement, decision, or determination from which an appeal is taken and make
      the correct order, requirement, decision, or determination, and for that purpose the board has the same authority
      as the administrative official.
  (c) The concurring vote of 75 percent of the members of the board is necessary to:
       (1) reverse an order, requirement, decision, or determination of an administrative official;
       (2) decide in favor of an applicant on a matter on which the board is required to pass under a zoning ordinance;
           or
       (3) authorize a variation from the terms of a zoning ordinance.

History

Enacted by Acts 1987, 70th Leg., ch. 149 (S.B. 896), § 1, effective September 1, 1987; am. Acts 1993, 73rd Leg., ch.
126 (S.B. 506), § 2, effective September 1, 1993; am. Acts 1995, 74th Leg., ch. 724 (H.B. 875), § 2, effective August
28, 1995.

Annotations

Notes

Revisor’s Notes. --

 The revised law omits as unnecessary the source law reference to the exercise of board authority ″in conformity with the
provisions of this Act,″ since the revised law is drafted to conform to the act.
                                    Tex. Local Gov’t Code § 211.008
 This document is current through the 2015 regular session, 84th Legislature, S.B. 45, S.B. 293 (ch. 2), S.B. 415(ch.
 15), S.B. 459, S.B. 529 (ch. 37), S.B. 835 (ch. 6), S.B. 901 (ch. 54), S.B. 903 (ch. 3), S.B. 1749 (ch. 29), and S.B.
                                                     1985 (ch. 4).

Texas Statutes and Codes > LOCAL GOVERNMENT CODE > TITLE 7. REGULATION OF LAND
USE, STRUCTURES, BUSINESSES, AND RELATED ACTIVITIES > SUBTITLE A. MUNICIPAL
REGULATORY AUTHORITY > CHAPTER 211. MUNICIPAL ZONING AUTHORITY                                                          >
SUBCHAPTER A. GENERAL ZONING REGULATIONS

§ 211.008. Board of Adjustment
  (a) The governing body of a municipality may provide for the appointment of a board of adjustment. In the regulations
      adopted under this subchapter, the governing body may authorize the board of adjustment, in appropriate cases and
      subject to appropriate conditions and safeguards, to make special exceptions to the terms of the zoning ordinance
      that are consistent with the general purpose and intent of the ordinance and in accordance with any applicable rules
      contained in the ordinance.
  (b) A board of adjustment must consist of at least five members to be appointed for terms of two years. The governing
      body must provide the procedure for appointment. The governing body may authorize each member of the
      governing body, including the mayor, to appoint one member to the board. The appointing authority may remove
      a board member for cause, as found by the appointing authority, on a written charge after a public hearing. A
      vacancy on the board shall be filled for the unexpired term.
  (c) The governing body, by charter or ordinance, may provide for the appointment of alternate board members to serve
      in the absence of one or more regular members when requested to do so by the mayor or city manager. An alternate
      member serves for the same period as a regular member and is subject to removal in the same manner as a regular
      member. A vacancy among the alternate members is filled in the same manner as a vacancy among the regular
      members.
  (d) Each case before the board of adjustment must be heard by at least 75 percent of the members.
  (e) The board by majority vote shall adopt rules in accordance with any ordinance adopted under this subchapter.
      Meetings of the board are held at the call of the presiding officer and at other times as determined by the board.
      The presiding officer or acting presiding officer may administer oaths and compel the attendance of witnesses. All
      meetings of the board shall be open to the public.
  (f) The board shall keep minutes of its proceedings that indicate the vote of each member on each question or the fact
      that a member is absent or fails to vote. The board shall keep records of its examinations and other official actions.
      The minutes and records shall be filed immediately in the board’s office and are public records.
  (g) The governing body of a Type A general-law municipality by ordinance may grant the members of the governing
      body the authority to act as a board of adjustment under this chapter.


History

Enacted by Acts 1987, 70th Leg., ch. 149 (S.B. 896), § 1, effective September 1, 1987; am. Acts 1993, 73rd Leg., ch.
126 (S.B. 506), § 1, effective September 1, 1993; am. Acts 1995, 74th Leg., ch. 724 (H.B. 875), § 1, effective August
28, 1995; am. Acts 1997, 75th Leg., ch. 363 (S.B. 1736), § 1, effective September 1, 1997.